--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of
January 15, 2010


BURLINGTON COAT FACTORY WAREHOUSE CORPORATION


The Lead Borrower
For
THE BORROWERS NAMED HEREIN


THE FACILITY GUARANTORS PARTY HERETO


BANK OF AMERICA, N.A.
As Administrative Agent and Collateral Agent


WELLS FARGO RETAIL FINANCE, LLC
REGIONS BANK
as Co-Syndication Agents


J.P. MORGAN SECURITIES INC.
UBS SECURITIES LLC
as Co-Documentation Agents


GENERAL ELECTRIC CAPITAL CORPORATION
U.S. BANK, NATIONAL ASSOCIATION
SUNTRUST BANK
as Senior Managing Agents


THE LENDERS
NAMED HEREIN


BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC
as Joint Lead Arrangers


BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC
J.P. MORGAN SECURITIES INC.
REGIONS BUSINESS CAPITAL CORPORATION
UBS SECURITIES LLC
as Joint Bookrunners

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
2
     
SECTION 1.01
Definitions.
2
SECTION 1.02
Terms Generally.
55
SECTION 1.03
Accounting Terms.
56
SECTION 1.04
Rounding.
57
SECTION 1.05
Times of Day.
57
SECTION 1.06
Letter of Credit Amounts.
57
SECTION 1.07
Certifications.
57
     
ARTICLE II Amount and Terms of Credit
57
     
SECTION 2.01
Commitment of the Lenders.
57
SECTION 2.02
Increase in Total Commitments
58
SECTION 2.03
Reserves; Changes to Reserves.
61
SECTION 2.04
Making of Revolving Credit Loans.
62
SECTION 2.05
Overadvances.
63
SECTION 2.06
Swingline Loans
64
SECTION 2.07
Notes.
64
SECTION 2.08
Interest on Revolving Credit Loans.
65
SECTION 2.09
Conversion and Continuation of Revolving Credit Loans.
65
SECTION 2.10
Alternate Rate of Interest for Revolving Credit Loans.
67
SECTION 2.11
Change in Legality.
67
SECTION 2.12
Default Interest.
68
SECTION 2.13
Letters of Credit.
68
SECTION 2.14
Increased Costs.
73
SECTION 2.15
Termination or Reduction of Commitments.
74
SECTION 2.16
Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders.
75
SECTION 2.17
Mandatory Prepayment; Commitment Termination; Cash Collateral.
77
SECTION 2.18
Cash Management.
78
SECTION 2.19
Fees.
81
SECTION 2.20
Maintenance of Loan Account; Statements of Account.
83
SECTION 2.21
Payments; Sharing of Setoff.
83
SECTION 2.22
Settlement Amongst Lenders
84
SECTION 2.23
Taxes.
86
SECTION 2.24
Mitigation Obligations; Replacement of Lenders.
88
SECTION 2.25
Designation of Lead Borrower as Borrowers’ Agent.
89
SECTION 2.26
Security Interests in Collateral.
89
SECTION 2.27
Provisions Relating to Payments to Tranche A-1 Lenders and Non-Extending
Lenders.
90
     
ARTICLE III Representations and Warranties
90
     
SECTION 3.01
Organization; Powers.
90
SECTION 3.02
Authorization; Enforceability.
90
SECTION 3.03
Governmental and Other Approvals; No Conflicts.
91


 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.04
Financial Condition.
91
SECTION 3.05
Properties.
91
SECTION 3.06
Litigation and Environmental Matters.
92
SECTION 3.07
Compliance with Laws and Agreements.
93
SECTION 3.08
Investment Company Status.
93
SECTION 3.09
Taxes.
93
SECTION 3.10
ERISA.
93
SECTION 3.11
Disclosure.
94
SECTION 3.12
Subsidiaries.
94
SECTION 3.13
Insurance.
94
SECTION 3.14
Labor Matters.
95
SECTION 3.15
Security Documents.
95
SECTION 3.16
Federal Reserve Regulations.
96
SECTION 3.17
Solvency.
96
     
ARTICLE IV Conditions
96
     
SECTION 4.01
Effective Date.
96
SECTION 4.02
Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit.
98
     
ARTICLE V Affirmative Covenants
99
     
SECTION 5.01
Financial Statements and Other Information.
99
SECTION 5.02
Notices of Material Events.
102
SECTION 5.03
Information Regarding Collateral.
103
SECTION 5.04
Existence; Conduct of Business.
103
SECTION 5.05
Payment of Obligations.
103
SECTION 5.06
Maintenance of Properties.
104
SECTION 5.07
Insurance.
104
SECTION 5.08
Books and Records; Inspection and Audit Rights; Appraisals; Accountants.
105
SECTION 5.09
Physical Inventories.
107
SECTION 5.10
Compliance with Laws.
107
SECTION 5.11
Use of Proceeds and Letters of Credit.
107
SECTION 5.12
Additional Subsidiaries.
108
SECTION 5.13
Further Assurances.
108
     
ARTICLE VI Negative Covenants
108
     
SECTION 6.01
Indebtedness and Other Obligations.
109
SECTION 6.02
Liens.
109
SECTION 6.03
Fundamental Changes
109
SECTION 6.04
Investments, Revolving Credit Loans, Advances, Guarantees and Acquisitions.
109
SECTION 6.05
Asset Sales.
109
SECTION 6.06
Restricted Payments; Certain Payments of Indebtedness.
110
SECTION 6.07
Transactions with Affiliates.
112
SECTION 6.08
Restrictive Agreements.
112
SECTION 6.09
Amendment of Material Documents.
113


 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.10
Availability.
113
SECTION 6.11
Fiscal Year.
114
     
ARTICLE VII Events of Default
114
     
SECTION 7.01
Events of Default.
114
SECTION 7.02
Remedies on Default.
118
SECTION 7.03
Application of Proceeds.
118
     
ARTICLE VIII The Agents
119
     
SECTION 8.01
Appointment and Administration by Administrative Agent.
119
SECTION 8.02
Appointment of Collateral Agent.
119
SECTION 8.03
Sharing of Excess Payments.
120
SECTION 8.04
Agreement of Applicable Lenders.
120
SECTION 8.05
Liability of Agents.
120
SECTION 8.06
Notice of Default.
121
SECTION 8.07
Credit Decisions.
122
SECTION 8.08
Reimbursement and Indemnification.
122
SECTION 8.09
Rights of Agents.
123
SECTION 8.10
Notice of Transfer.
123
SECTION 8.11
Successor Agents.
123
SECTION 8.12
Relation Among the Lenders.
124
SECTION 8.13
Reports and Financial Statements.
124
SECTION 8.14
Agency for Perfection.
125
SECTION 8.15
Delinquent Lender.
125
SECTION 8.16
Collateral Matters.
126
SECTION 8.17
Co-Syndication Agents, Co-Documentation Agents, Senior Managing Agents and
Arrangers.
127
     
ARTICLE IX Miscellaneous
127
     
SECTION 9.01
Notices.
127
SECTION 9.02
Waivers; Amendments.
128
SECTION 9.03
Expenses; Indemnity; Damage Waiver.
130
SECTION 9.04
Successors and Assigns.
132
SECTION 9.05
Survival.
135
SECTION 9.06
Counterparts; Integration; Effectiveness.
135
SECTION 9.07
Severability.
135
SECTION 9.08
Right of Setoff.
136
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process.
136
SECTION 9.10
WAIVER OF JURY TRIAL.
137
SECTION 9.11
Press Releases and Related Matters.
137
SECTION 9.12
Headings.
137
SECTION 9.13
Interest Rate Limitation.
137
SECTION 9.14
Additional Waivers.
138
SECTION 9.15
Confidentiality.
140
SECTION 9.16
No Advisory or Fiduciary Responsibility.
141
SECTION 9.17
Patriot Act.
142
SECTION 9.18
Foreign Asset Control Regulations.
142


 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.19
Intercreditor Agreement.
143
SECTION 9.20
Florida Tax Provisions.
143
SECTION 9.21
Existing Credit Agreement Amended and Restated.
143


 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A:
Form of Assignment and Acceptance

Exhibit B:
Form of Customs Broker Agreement

Exhibit C:
Notice of Borrowing

Exhibit D:
Form of Revolving Credit Note

Exhibit E:
Form of Swingline Note

Exhibit F:
Form of Joinder

Exhibit G:
Form of Credit Card Notification

Exhibit H:
Form of Compliance Certificate

Exhibit I:
Form of Borrowing Base Certificate

Exhibit J:
Closing Agenda

Exhibit K:
Intercreditor Agreement


 
 

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 1.1(a):
Lenders and Commitments

Schedule 1.1(b):
Business Segments

Schedule 2.18(b):
Credit Card Arrangements

Schedule 2.18(c):
Blocked Accounts

Schedule 3.01:
Organization Information

Schedule 3.05(a):
Title Exceptions

Schedule 3.05(b):
Intellectual Property

Schedule 3.05(c)(i):
Owned Real Estate

Schedule 3.05(c)(ii):
Leased Real Estate

Schedule 3.06(a):
Disclosed Matters

Schedule 3.06(b):
Environmental Matters

Schedule 3.06(c):
Superfund Sites

Schedule 3.06(d):
Real Estate Liens

Schedule 3.10:
ERISA Matters

Schedule 3.12:
Subsidiaries; Joint Ventures

Schedule 3.13:
Insurance

Schedule 3.14:
Collective Bargaining Agreements

Schedule 4.01(b):
Local Counsel Opinions

Schedule 5.01(i):
Reporting Requirements

Schedule 6.01:
Existing Indebtedness

Schedule 6.02:
Existing Encumbrances

Schedule 6.04:
Existing Investments

Schedule 6.05:
Asset Sales

Schedule 6.07:
Affiliate Transactions


 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 15, 2010 among:


BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (in such capacity, the “Lead
Borrower”), a corporation organized under the laws of the State of Delaware,
with its principal executive offices at 1830 Route 130, Burlington, New Jersey
08016, for itself and as agent for the Borrowers and the Other Borrowers; and


THE BORROWERS AND THE FACILITY GUARANTORS from time to time party hereto; and


BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”), and as collateral agent
(in such capacity, the “Collateral Agent”), for its own benefit and the benefit
of the other Secured Parties;


The LENDERS party hereto;


WELLS FARGO RETAIL FINANCE, LLC and REGIONS BANK, as Co-Syndication Agent;


J.P. MORGAN SECURITIES INC. and UBS SECURITIES LLC, as Co-Documentation Agents;
and


GENERAL ELECTRIC CAPITAL CORPORATION, U.S. BANK, NATIONAL ASSOCIATION, and
SUNTRUST BANK, as Senior Managing Agents;


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:


W I T N E S S E T H:


WHEREAS, the Borrowers and the Facility Guarantors have entered into a Credit
Agreement, dated as of April 13, 2006 (as amended and in effect on and prior to
the date hereof, the “Existing Credit Agreement”), among such Borrowers and
Facility Guarantors, the “Lenders” as defined therein, Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”, Bear Stearns Corporate Lending
Inc., as “Syndication Agent”, and Wachovia Bank, National Association, The CIT
Group/Business Credit, Inc., General Electric Capital Corporation, and JPMorgan
Chase Bank, N.A., as “Co-Documentation Agents”; and


WHEREAS, in accordance with SECTION 9.02 of the Existing Credit Agreement, the
Borrowers, the Facility Guarantors, the Required Lenders and the Agents desire
to amend and restate the Existing Credit Agreement as provided herein.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

 
1

--------------------------------------------------------------------------------

 

ARTICLE I


SECTION 1.01       Definitions.


As used in this Agreement, the following terms have the meanings specified
below:


“ACH” means automated clearing house transfers.


“Accommodation Payment” has the meaning provided in SECTION 9.14.


“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.  The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.


“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition for any period, the amount for such period of Consolidated
EBITDA of such entity or business (determined as if references to the Parent and
the Subsidiaries in the definition of Consolidated EBITDA included such entity
or business and its Subsidiaries), all as determined on a Consolidated basis for
such entity or business.


“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, (c) a purchase or acquisition of a Real Estate portfolio or
Stores from any other Person, or (d) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a 50% or
greater interest in the Capital Stock of, any Person, in each case in any
transaction or group of transactions which are part of a common plan.


“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(b).


“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.


“Administrative Agent” has the meaning provided in the preamble to this
Agreement.


“Advisory Fees” means annual advisory fees, closing fees and transaction fees
and related expenses payable by the Loan Parties pursuant to the Advisory
Agreement, but not to exceed the amounts payable thereunder as in effect on the
Closing Date or such increased amount as may be agreed to in writing by the
Administrative Agent in its sole reasonable discretion.

 
2

--------------------------------------------------------------------------------

 

“Advisory Agreement” means the Advisory Agreement dated as of April 13, 2006 by
and among Burlington Coat Factory Holdings, Inc., a Delaware corporation,
Burlington Coat Factory Warehouse Corporation, a Delaware corporation and Bain
Capital Partners, LLC, a Delaware limited liability company, as amended and in
effect from time to time in a manner not prohibited hereunder.


“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.


“Agents” means collectively, the Administrative Agent and the Collateral Agent.


“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, supplemented or restated, and in effect from time to time.


“Agreement Value” means  for each Hedge Agreement, on any date of determination,
an amount equal to:


(a)            In the case of a Hedge Agreement documented pursuant to an ISDA
Master Agreement, the amount, if any, that would be payable by any Loan Party to
its counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was
being terminated early on such date of determination and (ii) such Loan Party
was the sole “Affected Party” (as therein defined);


(b)            In the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss,
if any, on such Hedge Agreement to the Loan Party which is party to such Hedge
Agreement, based on the settlement price of such Hedge Agreement on such date of
determination; or


(c)            In all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss, if any, on such Hedge Agreement to
the Loan Party that is party to such Hedge Agreement as the amount, if any, by
which (i) the present value of the future cash flows to be paid by such Loan
Party exceeds (ii) the present value of the future cash flows to be received by
such Loan Party, in each case pursuant to such Hedge Agreement.


“AHYDO Catch-Up Payment” means the payment of interest by the Borrowers in cash
with respect to the Holdco Notes to the extent required to be paid by the
Borrowers in order that such interest may be deducted in the determination of
taxable income in accordance with Applicable Law relating to Applicable High
Yield Discount Obligations (as defined in Section 163(i) of the Code).


“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each case of or by any
Governmental Authority which has jurisdiction over such Person, or any property
of such Person.

 
3

--------------------------------------------------------------------------------

 

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.


“Applicable Margin” means:


(a)          From and after the Closing Date until the first Adjustment Date
after the Closing Date, the percentages set forth in Level III of the pricing
grid below; and


(b)          On the first day of each Fiscal Quarter (each, an “Adjustment
Date”), commencing with the Fiscal Quarter beginning on September 3, 2006, the
Applicable Margin shall be determined from such pricing grid based upon average
daily Excess Availability for the most recently ended Fiscal Quarter immediately
preceding such Adjustment Date.




Level
Average Daily Excess Availability
LIBO Applicable Margin
Prime Rate Applicable Margin
I
Greater than $475,000,000
1.00%
0%
II
Less than or equal to $475,000,000 but greater than $300,000,000
1.25%
0%
III
Less than or equal to $300,000,000 but greater than $125,000,000
1.50%
0%
IV
Less than or equal to $125,000,000
1.75%
0%





“Applicable Termination Date” means (a) in the case of the Non-Extending
Lenders, the Existing Termination Date, and (b) in the case of the Extending
Lenders, the Extended Termination Date.


“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory as set forth in the Borrowers’ stock ledger (expressed as a percentage
of the Cost of such Inventory) as reasonably determined from time to time by
reference to the most recent appraisal received by the Agents conducted by an
independent appraiser reasonably satisfactory to the Agents.


“Approved Fund” means any Fund that is administered or managed by (a) a Credit
Party, (b) an Affiliate of a Credit Party, (c) an entity or an Affiliate of an
entity that administers or manages a Credit Party, or (d) the same investment
advisor or an advisor under common control with such Credit Party or advisor, as
applicable.

 
4

--------------------------------------------------------------------------------

 

“Arrangers” means, collectively, Banc of America Securities LLC and Wells Fargo
Retail Finance, LLC.


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.


“Availability” means the lesser of (a) or (b), where:


(a)            is the result of:


(i)             The Revolving Credit Ceiling,


Minus


(ii)            The aggregate outstanding amount of Credit Extensions to, or for
the account of, the Borrowers;


(b)            is the result of:


(i)             The Borrowing Base, as determined from the most recent Borrowing
Base Certificate (delivered by the Lead Borrower to the Administrative Agent
pursuant to SECTION 5.01(f) hereof (as may be adjusted from time to time
pursuant to SECTION 2.03 hereof));


Minus


(ii)            The aggregate outstanding amount of Credit Extensions to, or for
the account of, the Borrowers.


“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable commercial discretion from the perspective of an asset-based lender
exercised in good faith as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral included in the Borrowing
Base, (b) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect the Borrowing Base and the aggregate value of the
Collateral or the validity or enforceability of this Agreement and the other
Loan Documents or the material rights and remedies of the Secured Parties
hereunder or thereunder, or (d) to reflect any restrictions in the Senior Note
Documents or the Holdco Note Documents on the incurrence of Indebtedness by the
Loan Parties, but only to the extent that such restrictions reduce, or with the
passage of time could reduce, the amounts available to be borrowed hereunder
(including, without limitation as a result of the Loan Parties’ receipt of net
proceeds from asset sales) in order for the Loan Parties to comply with the
Senior Note Documents and the Holdco Note Documents.  Availability Reserves
shall include, without limitation, Cash Management Reserves, Bank Product
Reserves and the Term Loan Reserve.

 
5

--------------------------------------------------------------------------------

 

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.


“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (other than Cash Management Services), on
account of (a) leasing arrangements and (b) Hedge Agreements.


“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.


“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.


“Blocked Account” has the meaning provided in SECTION 2.18(c).


“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).


“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each Other Borrower who becomes a Borrower
hereunder in accordance with the terms of this Agreement.


“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.


“Borrowing Base” means, at any time of calculation, an amount equal to:


(a)            90% of the face amount of Eligible Credit Card Receivables of the
Borrowers;


plus

 
6

--------------------------------------------------------------------------------

 

(b)            the Cost of Eligible Inventory of the Borrowers, net of Inventory
Reserves, multiplied by 85% of  the Appraised Value of Eligible Inventory of the
Borrowers;


plus


(c)            with respect to any Eligible Letter of Credit, without
duplication of any Eligible In-Transit Inventory, the Cost of the Inventory
supported by such Eligible Letter of Credit when completed, net of Inventory
Reserves, multiplied by 85% of the Appraised Value of such Inventory of the
Borrowers;


minus


(d)            the then amount of all Availability Reserves.


“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(f).


“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.04.


“Breakage Costs” has the meaning provided in SECTION 2.16(c).


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided, however, that when used in connection with a
LIBO Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.


“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received by
any Loan Party or any Subsidiary in connection with such capital expenditures,
(B) the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized for capital expenditures
within twelve months of the receipt of such proceeds, (C) the proceeds or
consideration received from any sale, trade in or other disposition of any Loan
Party’s assets (other than assets constituting Collateral consisting of
Inventory and Accounts), to the extent that the proceeds and/or consideration
therefrom are utilized for capital expenditures within twelve months of the
receipt of such proceeds, (ii) any such expenditures which constitute a
Permitted Acquisition, or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation.


“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (except for
temporary treatment of construction related expenditures under EITF 97-10, “The
Effects of Lessee Involvement in Asset Construction” which will ultimately be
treated as operating leases upon a sale-leaseback transaction).

 
7

--------------------------------------------------------------------------------

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.


“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with SECTION 2.13(j).


“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Default, or (b) the failure of the Borrowers to maintain Availability
of at least the greater of (i) fifteen percent (15%) of the lesser of (A) the
then Borrowing Base or (B) the then Revolving Credit Ceiling or (ii)
$65,000,000, in each case for five (5) consecutive Business Days.  For purposes
of this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing (unless the Arrangers otherwise agree in their reasonable discretion
or the Arrangers, in their reasonable judgment, have determined that the
circumstances surrounding such Specified Default cease to exist) (a) so long as
such Specified Default is continuing or has not been waived, and/or (b) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of (i) fifteen percent (15%) of the lesser of (A) the then Borrowing Base or (B)
the then Revolving Credit Ceiling or (ii) $65,000,000 for thirty (30)
consecutive days, in which case a Cash Dominion Event shall no longer be deemed
to be continuing for purposes of this Agreement, provided, that a Cash Dominion
Event may not be so cured on more than two (2) occasions in any period of 365
consecutive days.


“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

 
8

--------------------------------------------------------------------------------

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, (e) purchase cards, and (f)
credit or debit cards.


“Cash Receipts” has the meaning provided in SECTION 2.18(d).


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.


“Change in Control” means, at any time:


(a)            any “change in/of control” or similar event as defined in any
documents governing the Senior Notes or the Holdco Notes; or


(b)            during a period of up to twelve (12) consecutive months,
occupation of a majority of the seats (other than vacant seats) on the board of
directors (or other body exercising similar management authority) of the Parent
and Holdings by Persons who were neither (i) nominated by the board of directors
of the Parent or Holdings, as applicable (or prior to the consummation of a
Qualifying IPO, the Sponsor) nor (ii) appointed by directors so nominated; or


(c)            after the consummation of a Qualifying IPO, any person or “group”
(within the meaning of the Securities and Exchange Act of 1934, as amended),
other than any one or more of the Sponsor Group, is or becomes the beneficial
owner (within the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange
Act of 1934, as amended, except that such person shall be deemed to have
“beneficial ownership” of all Capital Stock that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of (i) thirty-five percent (35%) or more (on a
fully diluted basis) of the total then outstanding Capital Stock of the Parent
(or Holdings if the Qualifying IPO is undertaken by Holdings) entitled to vote
for the election of directors of the Parent (or Holdings, as applicable), and
(ii) Capital Stock of the Parent (or Holdings) entitled to vote for the election
of directors of the Parent (or Holdings) in an amount greater than the number of
shares of such Capital Stock beneficially owned by the Sponsor Group (or over
which the Sponsor Group has voting control); or


(d)            prior to the consummation of a Qualifying IPO, a change in the
Control of the Parent such that the Loan Parties are not Controlled by any one
or more of the Sponsor Group;


(e)            the Parent fails at any time to own, directly or indirectly, 100%
of the Capital Stock of each Loan Party free and clear of all Liens (other than
those Liens specified in clauses (a), (e), (i), (l) and (r) of the definition of
Permitted Encumbrances), except where such failure is as a result of a
transaction permitted by the Loan Documents; or

 
9

--------------------------------------------------------------------------------

 

(f)             Holdings fails at any time to own, directly or indirectly, 100%
of the Capital Stock of each of its Subsidiaries which is a Loan Party free and
clear of all Liens (other than those Liens specified in clauses (a), (e), (i),
(l) and (r) of the definition of Permitted Encumbrances), except where such
failure is as a result of a transaction permitted by the Loan Documents.


“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any Credit Party (or, for purposes of SECTION 2.14, by any lending
office of such Credit Party or by such Credit Party’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date
applicable to the Loan Parties.


“Charges” has the meaning provided in SECTION 9.13.


“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, certificate of formation, operating agreement,
membership agreement or similar constitutive document or agreement or its
by-laws.


“Closing Date” means April 13, 2006.


“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.


“Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.


“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.


“Collateral” means any and all “Collateral”, “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.


“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) agrees to furnish the Collateral Agent with access to the Collateral in
such Person’s possession or on the Real Estate for the purposes of conducting a
Liquidation, and (iv) makes such other agreements with the Collateral Agent as
the Collateral Agent may reasonably require.


“Collateral Agent” has the meaning provided in the preamble to this Agreement.


“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 
10

--------------------------------------------------------------------------------

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder to make Credit Extensions to the Borrowers in the amount set
forth opposite its name on Schedule 1.1(a) hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to SECTIONS 2.02 and 2.15 of this Agreement.


“Commitment Increase” shall have the meaning provided in SECTION 2.02(b).


“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(e).


“Commitment Percentage” shall mean, with respect to each Lender, the percentage
determined by dividing the Commitment of such Lender by the Commitments of all
Lenders hereunder to make Credit Extensions to the Borrowers, in the amount set
forth opposite such Lender’s name on Schedule 1.1(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may
be  increased or reduced from time to time pursuant to SECTIONS 2.02 and 2.15 of
this Agreement; provided that unless the Commitments of all Lenders shall have
then expired or been terminated, after the Commitments of the Non-Extending
Lenders shall have expired or been terminated and all Obligations owed to the
Non-Extending Lenders shall have been paid in full (other than contingent
indemnity obligations for then unasserted claims), the Commitment Percentages of
the Extending Lenders shall be appropriately adjusted to reflect the expiration
or termination of the Commitments of the Non-Extending Lenders.


“Compliance Certificate” has the meaning provided in SECTION 5.01(d).


“Concentration Account” has the meaning provided in SECTION 2.18(d).


“Confirmation of Ancillary Documents” means that certain Confirmation of
Ancillary Documents dated as of the Effective Date among the Agents and the Loan
Parties.


“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.


“Consolidated EBITDA” means, with respect to the Loan Parties on a Consolidated
basis for any period, (i) the sum (without duplication) of (a) Consolidated Net
Income for such period, plus in each case without duplication and to the extent
deducted in determining Consolidated Net Income for such period, (b)
depreciation, amortization, and all other non-cash charges, non-cash expenses or
non-cash losses, (c) provisions for Consolidated Taxes based on income,  (d)
Consolidated Interest Expense, (e) Advisory Fees whether accrued or paid in
cash, (f) all transactional costs, expenses and charges payable to (x)
non-Affiliated third parties and made at the time of, and in connection with,
the consummation of any transaction related to any Permitted Acquisition,
Permitted Disposition, issuance of Permitted Indebtedness or issuance of Capital
Stock, and (y) if applicable, Sankaty Advisors LLC and any of its Affiliates
which make debt investments in the ordinary course of its business and made at
the time of, and in connection with, the consummation of any transaction related
to any issuance of Permitted Indebtedness; provided that, in the case of this
subclause (y), such transaction and any costs, expenses and charges payable in
connection therewith shall comply with SECTION 6.07, (g) to the extent not
already included in Consolidated Net Income, proceeds from business interruption
insurance, (h) to the extent not already included in Consolidated Net Income and
actually indemnified or reimbursed, any expenses and charges that are covered by
indemnification or reimbursement provisions in connection with any Permitted
Acquisition or any Permitted Disposition, (i) cash receipts (or reduced cash
expenditures) in respect of income received in connection with subleases to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDA pursuant to clause (ii)(b) below for any previous period,
(j) cash charges not to exceed $5,000,000 in the aggregate after the Effective
Date associated with restructuring activities, including, but not limited to,
restructuring, consolidation or discontinuance of any portion of the operations,
severance, recruiting, retention, relocation and other expenses of management
and contract and lease termination expenses, and (k) unusual, nonrecurring or
extraordinary expenses, losses or charges as reasonably approved by the
Administrative Agent, minus (ii) the sum of (a) any Restricted Payment made in
cash during such period to any Person (other than a Loan Party) having an
interest in any Subsidiary of a Loan Party, (b) non-cash gains for such period
to the extent included in Consolidated Net Income, and (c) cash payments made
during such period on account of non-cash charges added back in the calculation
of Consolidated EBITDA pursuant to clause (i)(b) above for any previous period;
provided that, in the event that the Borrower changes its Fiscal Year in
accordance with SECTION 6.11, Consolidated EBITDA shall be increased or
decreased for any period to the extent necessary to eliminate the effects during
such period of any increase or decrease in legal, auditing, consulting and
accounting related expenses (including changes to accounting systems) for such
period relating directly to such change in Fiscal Year compared to the amount of
such expenses that would have been incurred in such period had such change in
Fiscal Year not occurred (as determined in good faith by the Borrowers and as
set forth in a certificate of a Responsible Officer delivered to the
Administrative Agent).  For the avoidance of doubt, in calculating Consolidated
EBITDA, Acquired EBITDA for the relevant period shall be included in such
calculation.

 
11

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Loan
Parties for any period, the ratio of (a) (i) Consolidated EBITDA for such period
minus (ii) Capital Expenditures during such period, plus (iii) equity received
from the Sponsors or any Affiliate thereof to the extent used to make payments
on account of Debt Service Charges to the lenders under the Term Loan Financing
Facility, to (b) the sum of (i) Debt Service Charges payable in cash during such
period plus (ii) federal, state and foreign income Taxes paid in cash (net of
refunds received) during such period, plus (iii) the annual management fee
provided for in the Advisory Agreement, whether accrued or paid in cash during
such period, all as determined on a Consolidated basis in accordance with GAAP.


“Consolidated Interest Expense” means, with respect to the Loan Parties on a
Consolidated basis for any period, (a) total interest expense (including that
attributable to Capital Lease Obligations in accordance with GAAP but excluding
any imputed interest as a result of purchase accounting) of the Loan Parties on
a Consolidated basis with respect to all outstanding Indebtedness of the Loan
Parties, including, without limitation, the Obligations and all commissions,
discounts and other fees and charges owed with respect thereto, but excluding
(i) any non-cash or deferred interest financing costs and (ii) any non-cash
amortization or write-down of any deferred financing fees, all as determined on
a Consolidated basis in accordance with GAAP and reduced by interest income
received or receivable in cash for such period.  For purposes of the foregoing,
interest expense of any Loan Party shall be determined after giving effect to
any net payments made or received by such Loan Party with respect to interest
rate Hedge Agreements.

 
12

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, with respect to the Loan Parties for any
period, the net income (or loss) of the Loan Parties on a Consolidated basis for
such period taken as a single accounting period determined in accordance with
GAAP; provided, however, that there shall be excluded (a) the income (or loss)
of any Person in which any Loan Party has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid in cash to such
Loan Party during such period, and (b) the income of any direct or indirect
Subsidiary of a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Charter Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.


“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Loan Parties on a Consolidated basis, the
aggregate of all income, withholding, franchise and similar taxes and foreign
withholding taxes, as determined in accordance with GAAP, to the extent the same
are paid or accrued during such period.


“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.


 “Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
Closing Date or thereafter consented to by the Administrative Agent, whose
consent will not be unreasonably withheld.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (except for freight
charges with respect to all Inventory (other than unpaid freight charges for
Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the Closing Date) used in the
Borrowers’ calculation of cost of goods sold.


“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).


“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Revolving Credit Loans then outstanding, and (b) the
then amount of the Letter of Credit Outstandings.


“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Arrangers, and (e) the
successors and permitted assigns of each of the foregoing.


“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Agents, Banc of
America Securities LLC, and Wells Fargo Retail Finance, LLC, including the
reasonable fees, charges and disbursements of one counsel for the Agents and
their Affiliates (plus local counsel in any other jurisdiction to the extent
reasonably necessary), outside consultants for the Agents consisting of one
inventory appraisal firm and one real estate appraisal firm, one commercial
finance examination firm and one environmental engineering firm (provided that
so long as the Term Loan Financing Facility has not been terminated, the Agents
shall be entitled to reimbursement  for no more than one environmental
engineering firm acting on behalf of both the Credit Parties and the lenders
under the Term Loan Financing Facility), in connection with the preparation and
administration of the Loan Documents, the syndication of the credit facilities
provided for herein, or any amendments, modifications or waivers requested by a
Loan Party of the provisions hereof or thereof (whether or not any such
amendments, modifications or waivers shall be consummated), (b) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) all reasonable out-of-pocket expenses incurred by
the Agents and, subject to the proviso below any Lender and their respective
Affiliates and branches, including the reasonable fees, charges and
disbursements of one counsel for the Agents and their Affiliates (plus local
counsel in any other jurisdiction to the extent reasonably necessary) and
outside consultants for the Agents (including, without limitation, inventory and
real estate appraisal firms, commercial finance examination firms and
environmental engineering firms (provided that so long as the Term Loan
Financing Facility has not been terminated, the Agents shall be entitled to
reimbursement  for no more than one environmental engineering firm acting on
behalf of both the Credit Parties and the lenders under the Term Loan Financing
Facility)), in connection with the enforcement and protection of their rights in
connection with the Loan Documents, including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Revolving Credit Loans or Letters of Credit; provided that the Lenders who
are not the Agents shall be entitled to reimbursement for no more than one
counsel representing all such Lenders (absent a conflict of interest in which
case the Lenders may engage and be reimbursed for additional counsel). Credit
Party Expenses shall not include the allocation of any overhead expenses of any
Credit Party.

 
13

--------------------------------------------------------------------------------

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Parent and its Subsidiaries at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, and (b)
outstanding merchandise credits of the Borrowers.


“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Borrower, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Collateral Agent, and agrees,
upon notice from the Collateral Agent (which notice shall be delivered only upon
the occurrence and during the continuance of an Event of Default), to hold and
dispose of the subject Inventory and other property solely as directed by the
Collateral Agent.


“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.  All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

 
14

--------------------------------------------------------------------------------

 

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense required to be paid or paid in cash, plus (b) scheduled
principal payments made or required to be made (after giving effect to any
prepayments paid in cash that reduce the amount of such required payments) on
account of Indebtedness, including the full amount of any non-recourse
Indebtedness (excluding the Obligations, but including, without limitation,
Capital Lease Obligations) for such period, plus (c) scheduled mandatory
payments on account of Disqualified Capital Stock (whether in the nature of
dividends, redemption, repurchase or otherwise) required to be made during such
period, in each case determined in accordance with GAAP.


“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.


“Default Rate” has the meaning provided in SECTION 2.12.


“Delinquent Lender” has the meaning provided in SECTION 8.15.


“Designated Obligations” has the meaning provided in SECTION 2.16(b).


“Designated Prepayment” has the meaning provided in SECTION 2.16(b).


“Deteriorating Lender” means any Delinquent Lender or any Lender, as reasonably
determined by the Administrative Agent (upon which determination the
Administrative Agent will give notice thereof to the Lead Borrower) as to which
(a) such Lender has defaulted in fulfilling its funding obligations under one or
more other syndicated credit facilities, or (b) such Lender or a Person that
Controls such Lender has been deemed insolvent or become the subject of a
bankruptcy, insolvency or similar proceeding.


“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).


“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Extended Term Maturity Date, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for Indebtedness or any
Capital Stock referred to in (a) above prior to the Extended Term Maturity Date,
or (c) contains any mandatory repurchase obligation which comes into effect
prior to the Extended Term Maturity Date, provided that any Capital Stock that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a Change
in Control shall not constitute Disqualified Capital Stock.

 
15

--------------------------------------------------------------------------------

 

 “Documents” has the meaning assigned to such term in the Security Agreement.


 “dollars” or “$” refers to lawful money of the United States of America.


“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase agreements.


“Effective Date” means January 15, 2010.


 “Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Credit Party under
common control with such Credit Party, or an Approved Fund of any Credit Party,
provided that in any event, “Eligible Assignee” shall not include (x) any
natural person, or (y) the Sponsor Group or any of their respective Affiliates
to the extent that, after giving effect to any proposed assignment, the Sponsor
Group and their respective Affiliates would hold in the aggregate more than 10%
of the then outstanding Credit Extensions; provided that the Sponsor Group and
each of their respective Affiliates shall be subject to the Sponsor Lender
Limitations.


“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below.  None of the following shall be deemed to
be Eligible Credit Card Receivables:


(a)            Accounts due from major credit card processors that have been
outstanding for more than five (5) Business Days from the date of sale, or for
such longer period(s) as may be approved by the Administrative Agent in its
reasonable discretion;


(b)            Accounts due from major credit card processors with respect to
which a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Collateral Agent for its
own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, those Liens specified in clauses (a) and (e) of the
definition of Permitted Encumbrances and Permitted Encumbrances having priority
by operation of Applicable Law over the Lien of the Collateral Agent) (the
foregoing not being intended to limit the discretion of the Administrative Agent
to change, establish or eliminate any Reserves on account of any such Liens);

 
16

--------------------------------------------------------------------------------

 

(c)            Accounts due from major credit card processors that are not
subject to a first priority (except as provided in clause (b), above) security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties;


(d)            Accounts due from major credit card processors which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
(other than chargebacks in the ordinary course by the credit card processors)
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback);


(e)            Except as otherwise approved by the Administrative Agent,
Accounts due from major credit card processors as to which the credit card
processor has the right under certain circumstances to require a Loan Party to
repurchase the Accounts from such credit card processor;


(f)             Accounts arising from the Cohoes private label credit card
receivables or any other private label credit card receivables of the Loan
Parties; and


(g)            Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and DiscoverCard) which the
Administrative Agent determines in its commercial reasonable discretion acting
in good faith to be unlikely to be collected.


“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from (i) any location within the United States for receipt by a Loan Party
within fifteen (15) days of the date of determination or (ii) any location
outside of the United States for receipt by a Loan Party within sixty (60) days
of the date of determination, but which, in either case, has not yet been
received by a Loan Party, (b) for which the purchase order is in the name of a
Loan Party and title has passed to a Loan Party, (c) except as otherwise agreed
by the Administrative Agent, for which a Loan Party is designated as “shipper”
and/or the consignor and the document of title or waybill reflects a Loan Party
as consignee (along with delivery to a Loan Party or its customs broker of the
documents of title, to the extent applicable, with respect thereto), (d) as to
which the Collateral Agent has control over the documents of title, to the
extent applicable, which evidence ownership of the subject Inventory (such as by
the delivery of a Customs Broker Agreement and a control agreement with a
carrier or freight forwarder), (e) which is insured in accordance with the
provisions of this Agreement and the other Loan Documents, including, without
limitation marine cargo insurance; and (f) which otherwise is not excluded from
the definition of Eligible Inventory; providedthat the Administrative Agent may,
in its reasonable discretion and upon prior notice to the Lead Borrower, exclude
any particular Inventory from the definition of “Eligible In-Transit Inventory”
in the event that the Administrative Agent reasonably determines that such
Inventory is subject to any Person’s right or claim which is  senior to, or pari
passu with, the Lien of the Administrative Agent (such as, without limitation, a
right of stoppage in transit), as applicable.


 “Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible In-Transit Inventory, and (b) items of Inventory of a
Loan Party that are finished goods, merchantable and readily saleable to the
public in the ordinary course that are not excluded as ineligible by virtue of
the one or more of the criteria set forth below.  None of the following shall be
deemed to be Eligible Inventory:

 
17

--------------------------------------------------------------------------------

 

(a)            Inventory that is not solely owned by a Loan Party, or is leased
by or is on consignment to a Loan Party, or as to which the Loan Parties do not
have title thereto;


(b)            Inventory (other than any Eligible In-Transit Inventory) that is
not located in the United States of America (or Canada, as long as the
Administrative Agent shall have received or conducted appraisals of such
Canadian Inventory from appraisers reasonably satisfactory to the Administrative
Agent) at a location that is owned or leased by the Loan Parties except to the
extent that the Loan Parties have furnished the Collateral Agent with (A) any
UCC financing statements or PPSA registration statements or other filings that
the Collateral Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Agents, a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Collateral Agent;


(c)            Inventory that is located in a distribution center leased by a
Loan Party unless the applicable lessor has delivered to the Collateral Agent a
Collateral Access Agreement;


(d)            Inventory that represents goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, custom items, work in process, raw materials, or that
constitute spare parts, shipping materials or supplies used or consumed in a
Borrower’s business, or (iv) are bill and hold goods, including, without
limitation, Inventory located at Store 52 as reflected in the Borrowers’ books
and records;


(e)            Except as otherwise agreed by the Agents, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;


(f)             Inventory that is not subject to a perfected first priority
security interest in favor of the Collateral Agent for its own benefit and the
benefit of the other Secured Parties (subject only to Permitted Encumbrances
having priority by operation of Applicable Law);


(g)            Inventory which consists of samples, labels, bags, packaging
materials, and other similar non-merchandise categories;


(h)            Inventory as to which casualty insurance in compliance with the
provisions of SECTION 5.07 hereof is not in effect;


(i)             Inventory which has been sold but not yet delivered or Inventory
to the extent that any Borrower has accepted a deposit therefor; and

 
18

--------------------------------------------------------------------------------

 

(j)             Inventory acquired in a Permitted Acquisition, unless the
Administrative Agent shall have received or conducted (A) appraisals, from
appraisers reasonably satisfactory to the Administrative Agent, of such
Inventory to be acquired in such Acquisition and (B) such other due diligence as
the Agents may reasonably require, all of the results of the foregoing to be
reasonably satisfactory to the Agents.  As long as the Administrative Agent has
received reasonable prior notice of such Permitted Acquisition and the Loan
Parties reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and a related appraisal
on or prior to the closing date of such Permitted Acquisition.


“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued; (ii) which Inventory when the purchase
thereof is completed would otherwise constitute Eligible Inventory, (iii) which
Commercial Letter of Credit has an initial expiry, subject to the proviso
hereto, within 120 days after the date of initial issuance of such Commercial
Letter of Credit, provided that ninety percent (90%) of the maximum Stated
Amount of all such Commercial Letters of Credit shall not, at any time, have an
initial expiry greater than ninety (90) days after the original date of issuance
of such Commercial Letters of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Loan Party
or the Collateral Agent as consignee of such Inventory, and (v) which will
constitute Eligible In-Transit Inventory upon satisfaction of the requirements
of clause (iv) hereof; provided that the Administrative Agent may, in its
reasonable discretion and upon prior notice to the Lead Borrower, exclude any
particular Inventory from the definition of “Eligible Letter of Credit” in the
event the Administrative Agent reasonably determines that such Inventory is
subject to any Person’s right or claim which is senior to, or pari passu with,
the Lien of the Collateral Agent (such as, without limitation, a right of
stoppage in transit).


 “Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health from environmental hazards, to the protection of the
environment, to the handling, treatment, storage, disposal of Hazardous
Materials or to the assessment or remediation of any Release or threatened
Release of any Hazardous Material to the environment.


“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equipment” has the meaning set forth in the Security Documents.

 
19

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means: (a) any “reportable event”, as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA) in excess of $25,000,000 (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lead Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Lead Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Lead Borrower or any ERISA Affiliate of any liability in excess of
$25,000,000 (or such lesser amount as would reasonably be expected to result in
a Material Adverse Effect) with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Lead Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Lead Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability in excess of $25,000,000 (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent in accordance with the terms of this Agreement.


“Excess Availability” means the difference between (a) the Borrowing Base and
(b) the sum of the outstanding Credit Extensions to the Borrowers.


“Excluded Net Proceeds” means , (i) with respect to any Net Proceeds received
from a sale, transfer or disposition of any of the Term Loan Priority Collateral
or any event described in clause (b) of the definition of “Prepayment Event”
with respect to any of the Term Loan Priority Collateral only, such portion of
such Net Proceeds that are then required to be paid to the lenders under the
Term Loan Financing Facility, (ii) with respect to any Net Proceeds received
from any Indebtedness used to refinance the Term Loan Financing Facility
in  accordance with Section 6.06(b)(v) hereof, such portion of such Net Proceeds
that is required to be paid to the lenders under the Term Loan Financing
Facility and (iii) with respect to any Net Proceeds received from any other
Prepayment Event, if the Term Payment Availability Conditions are satisfied, and
no Cash Dominion Event has occurred and is continuing or would arise therefrom,
such portion of such Net Proceeds that are required to be paid to the lenders
under the Term Loan Financing Facility.

 
20

--------------------------------------------------------------------------------

 

“Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located,  and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under SECTION
2.24(a)), any United States withholding tax that is imposed on amounts payable
to such Foreign Lender (i) at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office other than at the request of
a Borrower under SECTION 2.24), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding tax pursuant to SECTION 2.23(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with SECTION 2.23(e).


“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date.


“Existing Maturity Date” means May 28, 2011.


“Existing Termination Date” means the earlier to occur of (i) the Existing
Maturity Date, or (ii) the date on which the maturity of the Obligations (other
than the Other Liabilities) is accelerated (or deemed accelerated) and the
Commitments are irrevocably terminated (or deemed terminated) in accordance with
Article VII.


“Extended Term Applicable Margin” means:


(a)            From and after the Effective Date until the first Extended Term
Adjustment Date after the Effective Date, the percentages set forth in Level II
of the pricing grid below; and


(b)            On the first day of each Fiscal Quarter (each, an “Extended Term
Adjustment Date”), commencing with the Fiscal Quarter beginning on June 1, 2010,
the Extended Term Applicable Margin shall be determined from such pricing grid
based upon average daily Availability for the most recently ended Fiscal Quarter
immediately preceding such Extended Term Adjustment Date; provided that, if the
Lead Borrower changes its Fiscal Quarters in accordance with SECTION 6.11, the
Extended Term Adjustment Date shall continue to be the first day of each Fiscal
Quarter as in effect on the Effective Date.

 
21

--------------------------------------------------------------------------------

 
 
Level
Average Daily Availability
LIBO Extended Term Applicable Margin
Prime Rate Extended Term Applicable Margin
I
Greater than or equal to 40% of the lesser of (x) the Revolving Credit Ceiling
and (y) the Borrowing Base
3.25%
2.25%
II
Less than 40% of the lesser of (x) the Revolving Credit Ceiling and (y) the
Borrowing Base but greater than or equal to 20% of the lesser of (x) the
Revolving Credit Ceiling and (y) the Borrowing Base
3.50%
2.50%
III
Less than 20% of the lesser of (x) the Revolving Credit Ceiling and (y) the
Borrowing Base
3.75%
2.75%





“Extended Term Maturity Date” means the earlier of (x) February 5, 2014 and (y)
forty-five days prior to the maturity date of the Term Loan Financing Facility
as provided in the Term Loan Agreement; provided that this clause (y) shall not
apply in the event that either (i) after implementation by the Administrative
Agent of the Term Loan Maturity Reserve on the date which is forty-five days
prior to the maturity date of the Term Loan Financing Facility, the Pro Forma
Availability Condition shall have been satisfied or (ii) the outstanding
principal amount of the Term Loan Financing Facility on such date maturing on or
before February 5, 2014 is not more than $75,000,000.


“Extended Term Prime Rate” means, as to any applicable Borrowing existing on or
after the Effective Date for any day, the highest of: (a) the variable annual
rate of interest then most recently announced by Bank of America, N.A. at its
head office in Charlotte, North Carolina as its “prime rate”; (b) the Federal
Funds Effective Rate in effect on such day plus one-half of one percent (0.50%)
per annum; or (c) the Adjusted LIBO Rate (calculated utilizing the LIBO Rate for
a one-month Interest Period) in effect on the Effective Date and on each 30-day
anniversary of the Effective Date plus one percent (1.00%) per annum.  The
“prime rate” is a reference rate and does not necessarily represent the lowest
or best rate being charged by Bank of America, N.A. to any customer.  The “prime
rate” is a rate set by Bank of America, N.A. based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations thereof in
accordance with the terms hereof, the Extended Term Prime Rate shall be
determined without regard to clauses (b) or (c), as applicable, of the first
sentence of this definition, until the circumstances giving rise to such
inability no longer exist. Any change in the Extended Term Prime Rate due to a
change in Bank of America’s “prime rate”, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective on the effective date of such change
in Bank of America’s Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 
22

--------------------------------------------------------------------------------

 

“Extended Term Termination Date” means the earlier to occur of (i) the Extended
Term Maturity Date, or (ii) the date on which the maturity of the Obligations
(other than the Other Liabilities) is accelerated (or deemed accelerated) and
the Commitments are irrevocably terminated (or deemed terminated) in accordance
with Article VII.


“Extended Term Unused Fee” has the meaning provided in SECTION 2.19(c).


“Extending Lender” means each Lender listed on Schedule 1.1(a) under the heading
“Extending Lenders”, whose Commitment shall terminate on the Extended Term
Termination Date.


“Facility Guarantee” means any Guarantee of the Obligations executed by the
Parent and its Subsidiaries which are or hereafter become Facility Guarantors in
favor of the Agents and the other Secured Parties.


“Facility Guarantors” means any Person executing a Facility Guarantee.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three (3)
federal funds brokers of recognized standing selected by the Administrative
Agent.


“Fee Letter” means the Fee Letter dated November 19, 2009 by and among the Lead
Borrower, Banc of America Securities LLC and Bank of America, N.A., as the same
may be amended, supplemented or replaced and in effect from time to time.


“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.


 “Fiscal Month”  means any fiscal month of any Fiscal Year, subject to SECTION
6.11, which month shall generally consist of either four (4) or five (5) weeks
and shall generally end on the last Saturday of each calendar month in
accordance with the fiscal accounting calendar of the Parent and its
Subsidiaries.

 
23

--------------------------------------------------------------------------------

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, subject to SECTION
6.11, which quarters shall generally consist of thirteen (13) weeks or fourteen
(14) weeks and shall generally end on the last Saturday of each May, August,
November and February of such Fiscal Year in accordance with the fiscal
accounting calendar of the Parent and its Subsidiaries.


“Fiscal Year” means, subject to SECTION 6.11, any period of twelve consecutive
Fiscal Months ending on the Saturday closest to May 31 of any calendar year.


“Fixed Assets” means Equipment and Real Estate.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, or any of its territories or possessions.


“Fronting Fee” shall have the meaning set forth in SECTION 2.19(e) hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.


“General Intangibles” has the meaning assigned to such term in the Security
Agreement.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Governmental Real Estate Disclosure Requirements” means any requirement of any
Governmental Authority requiring notification of the buyer, lessee, mortgagee,
assignee or other transferee of any Real Estate, facility, establishment or
business, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including any transfer of control) of any Real Estate, facility,
establishment or business, of the actual or threatened presence or Release in or
into the environment, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Estate, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations, including but not limited to, those in effect
on the Effective Date or entered into in connection with any Permitted
Acquisition or Permitted Disposition (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 
24

--------------------------------------------------------------------------------

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas,  mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.


“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement designed to hedge against fluctuations in
interest rates or foreign exchange rates or commodity prices.


“Holdco Notes” means the 14-1/2% Senior Discount Notes Due 2014 in the original
amount of $99,309,000 issued by Holdings under an Indenture dated as of April
13, 2006 or any supplemental indenture with Wilmington Trust FSB, as successor
Trustee and any securities issued in lieu or in replacement thereof.


“Holdco Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Holdco Notes,
including, without limitation, the Indenture dated as of April 13, 2006 or any
supplemental indenture with Wilmington Trust FSB, as successor Trustee.


“Holdings” means Burlington Coat Factory Investments Holdings, Inc., a Delaware
corporation.


“Immaterial Subsidiary” means a Subsidiary of the Parent for which (a) the
assets of such Subsidiary constitute less than or equal to 1% of the total
assets of the Parent and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
total assets of the Parent and its Subsidiaries on a consolidated basis, and (b)
the revenues of such Subsidiary account for less than or equal to 1% of the
total revenues of the Parent and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
total revenues of the Parent and its Subsidiaries on a consolidated basis.  In
no event shall Holdings or the Lead Borrower be deemed an “Immaterial
Subsidiary.”

 
25

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication:


(a)            All obligations of such Person for borrowed money (including any
obligations which are without recourse to the credit of such Person);


(b)            All obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;


(c)            All obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person;


(d)            All obligations of such Person in respect of the deferred
purchase price of property or services (excluding accrued expenses and accounts
payable incurred in the ordinary course of business);


(e)            All Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse;


(f)             All Guarantees by such Person of Indebtedness of others;


(g)            All Capital Lease Obligations of such Person;


(h)            All obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty;


(i)             All obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances;


(j)             The Agreement Value of all Hedge Agreements;


(k)            The principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP;


(l)             Indebtedness consisting of Earn-Out Obligations in connection
with Permitted Acquisitions but only to the extent that the contingent
consideration relating thereto is not paid within thirty (30) days after the
amount due is finally determined; and

 
26

--------------------------------------------------------------------------------

 

(m)           All mandatory obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Capital Stock of
such Person (including, without limitation, Disqualified Capital Stock);


Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease, (B) any obligations relating to overdraft protection and netting
services, (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP, or (D) items that would appear as a liability on a balance
sheet prepared in accordance with GAAP as a result of the application of EITF
97-10, “The Effects of Lessee Involvement in Asset Construction” or any similar
accounting standard.


The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning provided in SECTION 9.03(b).


“Information” has the meaning provided in SECTION 9.15.


“Instruments” has the meaning assigned to such term in the Security Agreement.


“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.


“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent for its own benefit and for the benefit of the other Secured
Parties, granting a Lien in the Intellectual Property of the Loan Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

 
27

--------------------------------------------------------------------------------

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and among the Agents, JPMorgan Chase Bank, N.A., as
successor administrative agent and collateral agent to Bear Stearns Corporate
Lending Inc. under the Term Loan Financing Facility, and the Loan Parties and
attached hereto as Exhibit K, as amended and in effect from time to time.


 “Interest Payment Date” means (a) with respect to any Prime Rate Loan
(including a Swingline Loan), the last day of each Fiscal Quarter, provided
that, if the Lead Borrower changes its Fiscal Quarters in accordance with
SECTION 6.11, such quarterly payments shall be due on the dates such payments
would have been due under this Agreement as in effect on the Effective Date had
such change in Fiscal Quarters not occurred and (b) with respect to any LIBO
Loan, on the last day of the Interest Period applicable to the Borrowing of
which such LIBO Loan is a part, and, in addition, if such LIBO Loan has an
Interest Period of greater than ninety (90) days, on the last day of every third
month of such Interest Period.


“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1),  two (2), three (3), or
six (6) months, and, if available to all Lenders, seven (7) or fourteen (14)
days or nine (9) or twelve (12) months thereafter as the Lead Borrower may elect
by notice to the Administrative Agent in accordance with the provisions of this
Agreement; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period of one month or more that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month during
which such Interest Period ends) shall end on the last Business Day of the
calendar month of such Interest Period, and (c) (i) until such time as the
Commitments of the Non-Extending Lenders shall have expired or been terminated
and all Obligations owed to the Non-Extending Lenders shall have been paid in
full (other than contingent indemnity obligations for then unasserted claims),
no Interest Period shall extend beyond the Existing Maturity Date, and (ii)
thereafter, no Interest Period shall extend beyond the Extended Term Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.


“Inventory” has the meaning assigned to such term in the Security Agreement.


“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its reasonable commercial discretion exercised
in good faith and not inconsistent with past practice, with respect to changes
in the determination of the saleability, at retail, of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory.


“Investment” means with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of:

 
28

--------------------------------------------------------------------------------

 

(a)            Any Capital Stock of another Person, evidence of Indebtedness or
other security of another Person, including any option, warrant or right to
acquire the same;


(b)            Any loan, advance, contribution to capital, extension of credit
(except for current trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business) to, or guaranty of
Indebtedness of, another Person; and


(c)            Any Acquisition;


in all cases whether now existing or hereafter made. For purposes of
calculation,  the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.


“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.


“Issuing Bank” means, individually and collectively, each of Bank of America,
PNC Bank, National Association, JPMorgan Chase Bank, N.A. and Wells Fargo Retail
Finance, LLC.  Any Issuing Bank may, in its reasonable discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.


“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit F, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Facility Guarantor, as the Administrative Agent may determine.


 “Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.


“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.


“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.


“Lenders” means the Lenders having Commitments from time to time or at any time
(including all Extending Lenders and Non-Extending Lenders), and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.04(b) and each
Additional Commitment Lender that becomes a party to this Agreement as set forth
in SECTION 2.02.


“Letter of Credit” means (a) each Existing Letter of Credit, and (b) a letter of
credit that is (i) issued by an Issuing Bank pursuant to this Agreement for the
account of a Borrower, (ii) a Standby Letter of Credit or Commercial Letter of
Credit, issued in connection with the purchase of Inventory by a Borrower and
for other purposes for which such Borrower has historically obtained letters of
credit, or for any other purpose that is reasonably acceptable to the
Administrative Agent (and for which such Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of such Issuing Bank), and (iii) in form reasonably satisfactory to
such Issuing Bank.

 
29

--------------------------------------------------------------------------------

 

“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.


“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(d).


“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the applicable Issuing Bank has not then been reimbursed.


“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.


“Letter of Credit Sublimit” means, at any time, $300,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement.


“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.


“LIBO Loan” shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.


“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,


(a)            the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or


(b)            if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or


(c)            if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Borrowing being made, continued or converted by Bank of America, N.A. and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 4:00 p.m. (London time) two Business Days prior to the
first day of such Interest Period.

 
30

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.


“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrowers, acting with the consent of
the Administrative Agent, of  any public, private or “Going-Out-Of-Business
Sale” or other disposition of Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.


“Loan Account” has the meaning provided in SECTION 2.20.


“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantees, the
Intercreditor Agreement, the Confirmation of Ancillary Documents, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith (excluding agreements entered into in connection with any transaction
arising out of any Bank Products or Cash Management Services), each as amended
and in effect from time to time.


“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.


 “Margin Stock” has the meaning assigned to such term in Regulation U.


“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets, or financial condition of
the Loan Parties taken as a whole or (ii) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Secured Parties hereunder or thereunder, taken as a whole.


“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $50,000,000.  In any event, all Indebtedness under the Senior
Notes, the Holdco Notes, and the Term Loan Financing Facility shall be deemed
Material Indebtedness, regardless of the outstanding balance thereunder from
time to time.


“Maximum Rate” has the meaning provided in SECTION 9.13.

 
31

--------------------------------------------------------------------------------

 

“Minority Lenders” has the meaning provided in SECTION 9.02(c).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgages” means the mortgages and deeds of trust and any other security
documents granting a Lien on Real Estate between the Loan Party owning the Real
Estate encumbered thereby and the Collateral Agent for its own benefit and the
benefit of the other Secured Parties.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds or amounts escrowed pursuant to clause (iv) of this
definition, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, in each case net of (b) the sum of (i)
all fees and out-of-pocket fees and expenses (including appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by any Loan Party or a Subsidiary to third parties (other than Affiliates,
except to the extent permitted under SECTION 6.07 hereof) in connection with
such event, and (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by any Loan Party or any of their respective Subsidiaries as
a result of such event to repay (or to establish an escrow for the repayment of)
any Indebtedness (other than the Obligations) secured by a Permitted Encumbrance
that is senior to the Lien of the Collateral Agent, (iii) capital gains or other
income taxes paid or payable as a result of any such sale or disposition (after
taking into account any available tax credits or deductions), provided that the
Administrative Agent may, in its discretion, establish an Availability Reserve
in the amount of any taxes so deducted in calculating Net Proceeds, and (iv) any
funded escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition.


“Non-Cash Pay Debt” means any Subordinated Indebtedness incurred by a Loan Party
in connection with a Permitted Acquisition, which Subordinated Indebtedness does
not require the payment in cash of principal, interest, fees, or any amount
(other than on account of expense reimbursements and indemnities) payable to the
holder of such Subordinated Indebtedness as a holder of debt pursuant to the
documents governing such Subordinated Indebtedness prior to the Extended Term
Maturity Date, has a maturity which extends beyond the Extended Term Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Administrative Agent.


“Non-Core Business Segment” means any business segment or separate department of
the Loan Parties which contributed less than 5% of the Consolidated EBITDA of
the Loan Parties as of the Fiscal Year immediately prior to the date of such
calculation.  As of the Effective Date, “business segments” shall mean the
businesses set forth on Schedule 1.1(b).


“Non-Core Disposition Payment Conditions” means at the time of determination
with respect to a specified transaction, that (a) no Specified Default then
exists or would arise as a result of the entering into such transaction, (b)
after giving effect to such transaction, the Pro Forma Availability Condition
has been satisfied (provided that, for the purposes of this definition, the
percentage set forth in the definition of Pro Forma Availability Condition shall
be deemed to be 20%), and (c) either (i) the Consolidated Fixed Charge Coverage
Ratio, calculated on a trailing twelve months basis after giving effect to such
transaction, will be equal to or greater than 1.1:1.0, or (ii) the Loan Parties
shall have provided the Administrative Agent with a solvency opinion from an
unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent.  Prior to undertaking any transaction which is subject to
the Non-Core Disposition Payment Conditions, the Loan Parties shall deliver to
the Administrative Agent (i) evidence of satisfaction of the conditions
contained in clause (b) above on a basis reasonably satisfactory to the
Administrative Agent, and (ii) either (x) evidence of satisfaction of the
conditions contained in clause (c)(i) above on a basis reasonably satisfactory
to the Administrative Agent or (y) the solvency opinion referred to in clause
(c)(ii).

 
32

--------------------------------------------------------------------------------

 

“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).


“Non-Extending Lender” means each Lender listed on Schedule 1.1(a) under the
heading “Non-Extending Lenders”, whose Commitment shall terminate on the
Existing Termination Date.


“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.


“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under the Bankruptcy Code or any
state or federal bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Revolving Credit Loans and
Facility Guarantees, (ii) other amounts owing by the Loan Parties under this
Agreement or any other Loan Document in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities (including all
fees, costs, expenses and indemnities that accrue after the commencement of any
case or proceeding by or against any Borrower or Facility Guarantor under the
Bankruptcy Code or any state or federal bankruptcy, insolvency, receivership or
similar law, whether or not allowed in such case or proceeding), whether
primary, secondary, direct, contingent, fixed or otherwise, of the Loan Parties
to the Secured Parties under this Agreement and the other Loan Documents, (b)
the due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement and the other Loan Documents, and (c) the Other Liabilities.


 “Other Borrower” shall mean each Person who shall from time to time enter into
a Joinder Agreement as a “Borrower” hereunder.


“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction with any Agent, any
Arranger, any Lender or any of their respective Affiliates, which arises out of
any Bank Product entered into with any Loan Party and any such Person, as each
may be amended from time to time.

 
33

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Availability is less than zero.


“Parent” means Burlington Coat Factory Holdings, Inc.


“Participant” shall have the meaning provided in SECTION 9.04(e).


“Participation Register” has the meaning provided in SECTION 9.04(e).


“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into such transaction or the making of
such payment, (b) both before and after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and (c) the
Consolidated Fixed Charge Coverage Ratio, calculated on a pro forma basis for
the trailing twelve months after giving effect to such transaction or payment,
will be equal to or greater than 1.1:1.0. Prior to undertaking any transaction
or payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent evidence of satisfaction of the conditions
contained in clauses (b)  and (c) above on a basis reasonably satisfactory to
the Administrative Agent.


“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


 “Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:


(a)            No Default or Event of Default then exists or would arise from
the consummation of such Acquisition;


(b)            Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition will violate Applicable Law;

 
34

--------------------------------------------------------------------------------

 

(c)            The Lead Borrower shall have furnished the Administrative
Agent  with ten (10) days’ prior notice of such intended Acquisition and shall
have furnished the Administrative Agent with (i) a current draft of the
acquisition agreement and other acquisition documents relating to
the  Acquisition and (ii) to the extent the purchase price relating to the
Acquisition is in excess of $100,000,000 (excluding such portion of
the  purchase price consisting of Capital Stock of a Loan Party, Non-Cash Pay
Debt or contingent Earn Out Obligations),  a summary of any due diligence
undertaken by the Borrowers in connection with such Acquisition, appropriate
financial statements of the Person which is the subject of such Acquisition, pro
forma projected financial statements for the twelve (12) month period following
such Acquisition after giving effect to such Acquisition (including balance
sheets, cash flows and income statements by month for the acquired Person,
individually, and on a Consolidated basis with all Loan Parties) and such other
information readily available to the Loan Parties as the Administrative Agent
shall reasonably request;


(d)            To the extent the purchase price relating to the acquisition is
in excess of $100,000,000 (excluding such portion of the purchase price
consisting of Capital Stock of a Loan Party, Non-Cash Pay Debt, or under
contingent Earn Out Obligations), either (i) the legal structure of the
Acquisition shall be acceptable to the Administrative Agent in its reasonable
discretion, or (ii) the Loan Parties shall have provided the Administrative
Agent with a solvency opinion from an unaffiliated third party valuation firm
reasonably satisfactory to the Administrative Agent;


(e)            If the Acquisition is an Acquisition of Capital Stock, (i) a Loan
Party shall acquire and own, directly or indirectly, a majority of the Capital
Stock in the Person being acquired and (ii) shall Control a majority of any
voting interests or otherwise Control the governance of the Person being
acquired;


(f)             Any material assets acquired shall be utilized in, and if the
Acquisition involves a merger, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;


(g)            If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Loan Party” hereunder, to the
extent required by SECTION 5.12, and the Collateral Agent shall have received a
first priority security and/or mortgage interest (subject only to Permitted
Encumbrances (x) having priority by operation of Applicable Law on all Revolver
Priority Collateral, or (y) in favor of the agent under the Term Loan Financing
on any Term Loan Priority Collateral), in order to secure the Obligations; and


(h)            The Borrowers shall have satisfied the Payment Conditions
(provided that, for the purposes of this clause (h), the Fixed Charge Coverage
Ratio requirement set forth in the definition of “Payment Conditions” shall be
1.0:1.0).


“Permitted Disposition” means any of the following:

 
35

--------------------------------------------------------------------------------

 

(a)            licenses of Intellectual Property of a Loan Party or any of its
Subsidiaries entered into in the ordinary course of business;


(b)            licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business;


(c)            as long as no Specified Default hereof then exists or would arise
therefrom, bulk sales or other dispositions of the Borrowers’ Inventory not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided that (i) such Store closures and related Inventory dispositions
shall not exceed, in any Fiscal Year of the Parent and its Subsidiaries, 10% of
the number of the Loan Parties’ Stores as of the beginning of such Fiscal Year
(net of Store relocations (i) occurring substantially contemporaneously, but in
no event later than 10 Business Days after the related Store closure date, or
(ii) wherein a binding lease has been entered into prior to the related Store
closure date) as set forth in the Compliance Certificate delivered pursuant to
SECTION 5.01(d), and (ii) as of any date after the Effective Date, the aggregate
number of such Store closures since the Effective Date shall not exceed, when
taken together with (but without duplication of) any Stores disposed of or
leased pursuant to clauses (g) and (o)(i) of this definition, 25% of the greater
of (x) the number of the Loan Parties’ Stores in existence as of the Effective
Date or (y) the number of the Loan Parties’ Stores as of the first day of any
Fiscal Year beginning after the Effective Date (net of Store relocations (i)
occurring substantially contemporaneously, but in no event later than 10
Business Days after the related Store closure date or (ii) wherein a binding
lease has been entered into prior to the related Store closure date) as set
forth in the Compliance Certificate delivered pursuant to SECTION 5.01(d),
provided that all sales of Inventory in connection with Store closings in a
transaction or series of related transactions which in the aggregate involve
Inventory having a value greater than $10,000,000 at Cost shall be in accordance
with liquidation agreements and with professional liquidators reasonably
acceptable to the Agents; provided further that all Net Proceeds received in
connection therewith are applied to the Obligations, if then required in
accordance with SECTION 2.17 or SECTION 2.18 hereof, and further provided that
notwithstanding the existence of a breach of the provisions of SECTION 6.10
hereof, in the event that all other conditions set forth in this clause (c) have
been satisfied, such bulk sales or dispositions may be undertaken in accordance
with this clause (c) if, as a result thereof, Excess Availability would be
greater than existed prior to such disposition;


(d)            without duplication of the provisions of clause (c) of this
definition, terminations of Leases in the ordinary course of business;


(e)            Dispositions of assets (other than Real Estate and other than
assets included in the Borrowing Base), including abandonment of or failure to
maintain Intellectual Property, in the ordinary course of business that are
worn, damaged, obsolete, uneconomical or, in the judgment of a Loan Party, no
longer used or useful or necessary in, or material to, its business or that of
any Subsidiary;


(f)             Sales, transfers and dispositions among the Loan Parties, so
long as the Collateral Agent has a perfected first priority lien on the property
so sold, transferred to disposed of (subject only to Permitted Encumbrances
having priority pursuant to Applicable Law) after giving effect to such
exchange, transfer or swap;

 
36

--------------------------------------------------------------------------------

 

(g)            Sales and transfers (including sale-leaseback transactions) of
Real Estate of any Loan Party (i) to the extent permitted by the Term Loan
Agreement, and (ii) if the Term Loan Financing Facility has been repaid in full,
as long as (A) no Specified Default then exists or would arise therefrom, and
(B) such sale or transfer is made for fair market value and (1) if the sale is
made to a Person which is not an Affiliate, the consideration received for such
sale or transfer is at least 85% cash or (2) if the sale or transfer is to an
Affiliate, the entire consideration for such sale or transfer is paid in cash,
provided that in the case of any sale-leaseback transaction permitted under this
clause (g), the Collateral Agent shall have received from such each purchaser or
transferee a Collateral Access Agreement reasonably satisfactory to the
Collateral Agent), provided further that the aggregate amount of all Stores
disposed of pursuant to this clause (g), when taken together with (but without
duplication of) any Stores closed or leased pursuant to clauses (c) and (o)(i)
of this definition shall not exceed 25% of the greater of (x) the number of the
Loan Parties’ Stores in existence as of the Effective Date or (y) the number of
the Loan Parties’ Stores as of the first day of any Fiscal Year beginning after
the Effective Date (net of Store relocations (i) occurring substantially
contemporaneously, but in no event later than 10 Business Days after the related
Store closure date, or (ii) wherein a binding lease has been entered into prior
to the related Store closure date) as set forth in the Compliance Certificate
delivered pursuant to SECTION 5.01(d);


(h)            sales, discounting or forgiveness of Accounts in the ordinary
course of business or in connection with the collection or compromise thereof;


(i)             leases, subleases, licenses and sublicenses of real or personal
property (other than Intellectual Property) entered into by Loan Parties and
their Subsidiaries in the ordinary course of business at arm’s length and on
market terms;


(j)             sales of non-core assets acquired in connection with Permitted
Acquisitions and sales of Real Estate acquired in a Permitted Acquisition which,
within thirty (30) days of the date of acquisition, are designated in writing to
the Administrative Agent as being held for sale and not for the continued
operation of a Store;


(k)            as long as no Event of Default would arise therefrom, sales or
other dispositions of Permitted Investments described in clauses (a) through and
including (d) of the definition thereof;


(l)             any disposition of Real Estate to a Governmental Authority as a
result of a condemnation of such Real Estate;


(m)           the making of Permitted Investments and payments permitted under
SECTION 6.06;


(n)            sales, transfers and dispositions as set forth on Schedule 6.05;

 
37

--------------------------------------------------------------------------------

 

(o)            (i) leasing of Real Estate (other than any subleases described in
subclause (ii) of this clause (o)) no longer used or useful in the business of
the Loan Parties to the extent not otherwise prohibited hereunder; provided that
the aggregate amount of all Stores leased pursuant to this clause (o)(i), when
taken together with (but without duplication of) any Stores closed or disposed
of pursuant to clauses (c) and (g) of this definition, shall not exceed 25% of
the greater of (x) the number of the Loan Parties’ Stores in existence as of the
Effective Date or (y) the number of the Loan Parties’ Stores as of the first day
of any Fiscal Year beginning after the Effective Date (net of Store relocations
(i) occurring substantially contemporaneously, but in no event later than 10
Business Days after the related Store closure date, or (ii) wherein a binding
lease has been entered into prior to the related Store closure date) as set
forth in the Compliance Certificate delivered pursuant to SECTION 5.01(d) and
(ii) subleasing of partial interests in Real Estate (a portion of which shall
continue to be used in the business of the Borrowers or any of their
Subsidiaries) in the ordinary course of business and which does not materially
interfere with the business of the Borrowers and their Subsidiaries;


(p)            forgiveness of Permitted Investments described in clause (g)(ii)
of the definition thereof as long as such Investment does not constitute
proceeds of Collateral previously included in the Borrowing Base;


(q)            as long as no Event of Default exists or would arise as a result
of the transaction, sales of a Subsidiary or any business segment which is a
Non-Core Business Segment, or any portion thereof (i) to a Person other than a
Loan Party or a Subsidiary or Affiliate of a Loan Party, for fair market value
and so long as the consideration received for such sale or transfer is at least
85% cash, or (ii) to a Subsidiary or Affiliate of a Loan Party, if the Non-Core
Disposition Payment Conditions are satisfied and the entire consideration
received for such sale or transfer is paid in cash, provided that, in each case,
such sale shall be in an amount at least equal to the greater of the amounts
advanced or available to be advanced against the assets included in the sale
under the Borrowing Base, and further provided that all Net Proceeds, if any,
received in connection with any such sales are applied to the Obligations if
then required in accordance with SECTION 2.17 or SECTION 2.18 hereof;


(r)             exchanges or swaps, including, but not limited to, transactions
covered by Section 1031 of the Code, of Leases and other Real Estate of the Loan
Parties, so long as such exchange or swap is made for fair market value and on
an arm’s length basis, provided that upon the completion of any such exchange or
swap (x) the Collateral Agent has a perfected Lien having the same priority as
any Lien held on the Leases or Real Estate so exchanged or swapped and (y) all
Net Proceeds, if any, received in connection with any such exchange or swap are
applied to the Obligations if then required in accordance with SECTIONS 2.17 or
2.18 hereof; and


(s)            other dispositions of assets (other than Real Estate and assets
included in the Borrowing Base) in an aggregate amount for all Loan Parties not
to exceed $10,000,000 in any Fiscal Year, as long as (A) no Event of Default
then exists or would arise therefrom, and (B) such sale or transfer is made for
fair market value and (1) if the sale is made to a Person which is not an
Affiliate, the consideration received for such sale or transfer is at least 85%
cash or (2) if the sale or transfer is to an Affiliate, the entire consideration
for such sale or transfer is paid in cash, and provided that, all Net Proceeds,
if any, received in connection with any such sales are applied to the
Obligations if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof.

 
38

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:


(a)            Liens imposed by law for Taxes that are not required to be paid
pursuant to  SECTION 5.05;


(b)            carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord’s and other like Liens imposed by Applicable Law, (i)
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days, (ii) (A) that are being contested in good
faith by appropriate proceedings, (B) as to which the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (C) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, or
(iii) the existence of which would not reasonably be expected to result in a
Material Adverse Effect;


(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)            deposits to secure or relating to the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
(and Liens arising in accordance with Applicable Law in connection therewith),
and other obligations of a like nature, in each case in the ordinary course of
business;


(e)            judgment Liens in respect of judgments that do not constitute an
Event of Default under SECTION 7.01(k);


(f)             easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, other land use laws, rights-of-way ,development, site
plan or similar agreements and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property when used in a manner consistent with current usage or
materially interfere with the ordinary conduct of business of a Loan Party as
currently conducted and such other minor title defects, or survey matters that
are disclosed by current surveys, but that, in each case,  do not interfere with
the current use of the property in any material respect;


(g)            any Lien on any property or asset of any Loan Party set forth on
Schedule 6.02, provided that, if such Lien secured Indebtedness, such Lien shall
secure only the Indebtedness listed on Schedule 6.01 as of the Closing Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

 
39

--------------------------------------------------------------------------------

 

(h)            Liens on fixed or capital assets acquired by any Loan Party to
secure Indebtedness permitted under clause (e) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred and eighty (180) days after such
acquisition or the completion of the construction or improvement thereof (other
than refinancings thereof permitted hereunder), (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquisition or improvement of such
fixed or capital assets, and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties;


(i)             Liens in favor of the Collateral Agent, for its own benefit and
the benefit of the other Secured Parties;


(j)             landlords’ and lessors’ Liens in respect of rent not in default
for more than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;


(k)            possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and other Permitted Investments, provided that such Liens (a) attach
only to such Investments or other Investments held by such broker or dealer and
(b) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;


(l)             Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;


(m)           Liens on Real Estate or on the Capital Stock of the Persons owning
such Real Estate to finance or refinance Indebtedness under the Term Loan
Financing Facility, provided that such Liens shall not apply to any property or
assets of the Loan Parties other than the Real Estate or Capital Stock so
financed or refinanced;


(n)            Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;


(o)            Liens arising from precautionary UCC filings regarding “true”
operating leases or the consignment of goods to a Loan Party;


(p)            voluntary Liens on Fixed Assets in existence at the time such
Fixed Assets are acquired pursuant to a Permitted Acquisition or on Fixed Assets
of a Subsidiary of a Borrower in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition; provided that such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition and
do not attach to any other assets of any Loan Party or any of its Subsidiaries;


(q)            Liens in favor of customs and revenues authorities imposed by
Applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) as to which the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

 
40

--------------------------------------------------------------------------------

 

(r)             Liens granted by the Loan Parties to the lenders under the Term
Loan Financing Facility and any refinancings thereof permitted hereunder;


(s)            any interest or title of a licensor, sublicensor, lessor or
sublessor under any license or operating or true lease agreement;


(t)             leases or subleases granted to third Persons in the ordinary
course of business;


(u)            licenses or sublicenses of Intellectual Property granted in the
ordinary course of business;


(v)            the replacement, extension or renewal of any Permitted
Encumbrance; provided that such Lien shall at no time be extended to cover any
assets or property other than such assets or property subject thereto on the
Closing Date or the date such Lien was incurred, as applicable;


(w)           Liens on insurance proceeds incurred in the ordinary course of
business in connection with the financing of insurance premiums;


(x)             Liens on securities which are the subject of repurchase
agreements incurred in the ordinary course of business;


(y)            Liens arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein;


(z)             Liens arising by operation of law under Article 2 of the UCC in
favor of a reclaiming seller of goods or buyer of goods;


(aa)          Liens on deposit accounts or securities accounts in connection
with overdraft protection and netting services;


(bb)         security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;


(cc)          Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business; and


(dd)         other Liens not securing Indebtedness in an amount not to exceed
$5,000,000 in the aggregate at any time outstanding;

 
41

--------------------------------------------------------------------------------

 

provided, however,  that, except as provided in any one or more of clauses (a)
through (dd) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money. The designation of a Lien as a
Permitted Encumbrance shall not limit or restrict the ability of the Agents to
establish any Reserve relating thereto.


“Permitted Indebtedness” means each of the following:


(a)            Indebtedness created under the Loan Documents;


(b)            Indebtedness set forth on Schedule 6.01;


(c)            Indebtedness of any Loan Party to any other Loan Party;


(d)            Guarantees by any Loan Party of Indebtedness or other obligations
arising in the ordinary course of business of any other Loan Party to the extent
such Indebtedness or other obligations are permitted hereunder;


(e)            (i)  Purchase money Indebtedness of any Loan Party to finance the
acquisition or improvement of any fixed or capital assets (excluding Real
Estate), including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, provided that the aggregate
principal amount of Indebtedness permitted by this clause (e)(i) outstanding at
any time shall not exceed the greater of $60,000,000 or three (3%) percent of
the book value of the Consolidated tangible assets of the Loan Parties
determined in accordance with GAAP, and (ii) purchase money Indebtedness of any
Loan Party to finance the acquisition or improvement of any Real Estate and any
Indebtedness assumed in connection with the acquisition of any such Real Estate
or secured by a Lien on any such Real Estate prior to the acquisition thereof
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted under clause (k) of this definition), and further
provided that, in each case, if requested by the Agents, the Loan Parties will
use commercially reasonable efforts to cause the holder of such Indebtedness to
enter into a Collateral Access Agreement with the Collateral Agent on terms
reasonably satisfactory to the Collateral Agent;


(f)             Indebtedness under Hedge Agreements, other than for speculative
purposes, entered into in the ordinary course of business;


(g)            Contingent liabilities under surety bonds, customs and appeal
bonds, governmental contracts and leases or similar instruments incurred in the
ordinary course of business;


(h)            Indebtedness under the Senior Notes, provided that in no event
shall the principal amount of such Indebtedness increase in excess of the
amounts outstanding as of the Effective Date (other than pursuant to clause (v)
of this definition);

 
42

--------------------------------------------------------------------------------

 

(i)             Indebtedness under the Term Loan Financing Facility, provided
that in no event shall the principal amount of such Indebtedness exceed
$900,000,000 at any time outstanding;


(j)             Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Extended Term Maturity Date, has a maturity which
extends beyond the Extended Term Maturity Date, and is subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent;


(k)            Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder;


(l)             Subordinated Indebtedness in an amount not to exceed
$300,000,000 in the aggregate, provided that the proceeds of such Subordinated
Indebtedness are used (i) to pay closing and other transactional costs in
connection with a Permitted Acquisition, (ii) to prepay the Term Loan Financing
Facility, or (iii) to permanently reduce, retire or refinance (to the extent
permitted under clause (w) of this definition) the Senior Notes or the Holdco
Notes, and further provided that, in each case, such Subordinated Indebtedness
(a) shall not have a maturity date or be subject to amortization, mandatory
repurchase or redemption (except pursuant to customary asset sale and change of
control provisions requiring such redemption or repurchase if and only to the
extent permitted hereunder) prior to the date that is six months after the later
of the Extended Term Maturity Date and the maturity date under the Term Loan
Financing Facility, and (b) shall not be exchangeable or convertible into
Disqualified Capital Stock or any other Indebtedness (other than any
Indebtedness that is otherwise permitted to be incurred under this Agreement at
the time of such exchange or conversion);


(m)           Indebtedness incurred in the ordinary course of business in
connection with the financing of insurance premiums;


(n)            Indebtedness of any Loan Party acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;


(o)            Indebtedness relating to surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(p)            Unsecured Indebtedness owed to the Sponsor, Sponsor Related
Parties, and/or other stockholders of the Parent and their respective
Affiliates, provided that such Indebtedness does not require the payment in cash
of principal or interest at a rate in excess of 10% per annum prior to the
Extended Term Maturity Date, has a maturity which extends beyond the Extended
Term Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent;

 
43

--------------------------------------------------------------------------------

 

(q)            Indebtedness constituting the obligation to make customary
purchase price adjustments for working capital and indemnities in connection
with Permitted Acquisitions;


(r)             Guarantees and letters of credit and surety bonds (other than
Guarantees of, or letters of credit and surety bonds related to, Indebtedness)
issued in connection with Permitted Acquisitions and Permitted Dispositions;


(s)            without duplication of any other Indebtedness, non-cash accruals
of interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;


(t)             Indebtedness due to any landlord in connection with the
financing by such landlord of leasehold improvements;


(u)            Indebtedness under the Holdco Notes, provided that in no event
shall the principal amount of such Indebtedness increase in excess of the
amounts outstanding as of the Effective Date (other than any increase in the
principal of such Holdco Notes resulting (i) from payments of interest in kind
pursuant to the Holdco Note Documents or (ii) pursuant to clause (v) of this
definition);


(v)            without duplication of, or accumulation with, other categories of
Indebtedness permitted hereunder, other unsecured Indebtedness (other than
Subordinated Indebtedness) in an aggregate principal amount not exceeding
$150,000,000 at any time outstanding; and


(w)           extensions, renewals and replacements of any such Indebtedness
described in clauses (b), (c), (d), (e), (f), (h), (i) (j), (k), (l), (n), (p),
(t), (u) and (v) above  provided that such Indebtedness constitutes a Permitted
Refinancing.


 “Permitted Investments” means each of the following:


(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or any state or state
agency thereof, in each case maturing within one (1) year from the date of
acquisition thereof;


(b)            Investments in commercial paper  maturing within one (1) year
from the date of acquisition thereof and having, at the date of acquisition, the
highest or next highest credit rating obtainable from S&P or from Moody’s;


(c)            Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one (1) year from the date of acquisition thereof
which are issued or guaranteed by, or placed with, and demand deposit and money
market deposit accounts issued or offered by, any Lender or any domestic office
of any commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000;

 
44

--------------------------------------------------------------------------------

 

(d)            master demand notes and fully collateralized repurchase
agreements with a term of not more than thirty (30) days for securities
described in clause (a) above (without regard to the limitation on maturity
contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (c) above or with any primary
dealer;


(e)            shares of any money market or mutual fund that has substantially
all of its assets invested in the types of investments referred to in clauses
(a) through (d), above;


(f)             Investments existing on the Closing Date and set forth on
Schedule 6.04;


(g)            capital contributions or loans made by (i) any Loan Party to any
other Loan Party or (ii) as long as no Specified Default then exists or would
arise therefrom, any Loan Party to any Subsidiary or Affiliate of any Loan Party
(other than to the Sponsors, Sponsor Related Parties or any other stockholder of
the Parent) in an aggregate amount not to exceed $25,000,000 at any time
outstanding, provided that the aggregate amount of all Investments of the type
described in this clause (g)(ii) and clause (s) of this definition may not
exceed $25,000,000 in the aggregate outstanding at any time;


(h)            Guarantees constituting Permitted Indebtedness;


(i)             Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;


(j)             loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business, provided that
all such loans and advances to employees shall not exceed $5,000,000 in the
aggregate at any time outstanding, and determined without regard to any
write-downs or write-offs thereof;


(k)            Investments received from purchasers of assets pursuant to
dispositions permitted pursuant to SECTION 6.05;


(l)             Permitted Acquisitions and existing Investments of the Persons
acquired in connection with Permitted Acquisitions so long as such Investment
was not made in contemplation of such Permitted Acquisition;


(m)           Hedging Agreements entered into in the ordinary course of business
for non-speculative purposes;


(n)            to the extent permitted by Applicable Law, notes from officers
and employees in exchange for equity interests of the Parent purchased by such
officers or employees pursuant to a stock ownership or purchase plan or
compensation plan;


(o)            earnest money required in connection with Permitted Acquisitions;


(p)            subject to SECTION 2.18, Investments in deposit accounts opened
in the ordinary course of business;

 
45

--------------------------------------------------------------------------------

 

(q)            Investments in new Subsidiaries subject to the provisions of
SECTION 5.12;


(r)             Capital Expenditures;


(s)            Guarantees of Indebtedness under clause (g)(ii) above of
Subsidiaries that are not Loan Parties not in excess of $25,000,000 in the
aggregate at any time outstanding, provided that the aggregate amount of all
Investments of the type described in this clause (s) and clause (g)(ii) of this
definition may not exceed $25,000,000 in the aggregate outstanding at any time;
and


(t)             without duplication of, or accumulation with, other categories
of Investments permitted hereunder, other Investments in an amount not to exceed
$50,000,000 in the aggregate outstanding at any time, provided that the
aggregate outstanding amount of Investments permitted pursuant to this clause
(t) shall not be increased by more than $30,000,000 in any Fiscal Year;


provided, however, that for purposes of calculation,  the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.


“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:


(a)            is made to maintain, protect or preserve the Collateral and/or
the Secured Parties’ rights under the Loan Documents or which is otherwise for
the benefit of the Secured Parties; or


(b)            is made to enhance the likelihood of, or maximize the amount of,
repayment of any Obligation; or


(c)            is made to pay any other amount chargeable to any Borrower
hereunder; and


(d)            together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at the time, in the
aggregate outstanding at any time or (ii) unless a Liquidation is taking place,
remain outstanding for more than forty-five (45) consecutive Business Days;


provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(g) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements or SECTION 2.22 regarding any Lender’s
reimbursement obligations with respect to Swingline Loans, or (ii) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance
results from changed circumstances beyond the control of the Administrative
Agent (such as a reduction in the collateral value)), and further provided that
in no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Revolving Credit Extensions would
exceed the aggregate of the Commitments (as in effect prior to any termination
of the Commitments pursuant to SECTION 7.01 hereof).

 
46

--------------------------------------------------------------------------------

 

“Permitted Refinancing” means any Indebtedness that replaces or refinances any
other Permitted Indebtedness, as long as, after giving effect thereto (i) the
principal amount of the Indebtedness outstanding at such time is not increased
(except by the amount of any accrued interest, reasonable closing costs,
expenses, fees, and premium paid in connection with such extension, renewal or
replacement), (ii) the result of such refinancing of or replacement shall not be
an earlier maturity date or decreased weighted average life, (iii) the holders
of such refinancing Indebtedness are not afforded covenants, defaults, rights or
remedies, taken as a whole, which are materially more burdensome to the obligor
or obligors than those contained in the Indebtedness being extended, renewed or
replaced, (iv) the obligor or obligors under any such refinancing Indebtedness
and the collateral, if applicable, granted pursuant to any such refinancing
Indebtedness are the same (or in the case of collateral, the same or less than)
as the obligor(s) and collateral under the Indebtedness being extended, renewed
or replaced, (v) the subordination, to the extent applicable, and other material
provisions of the refinancing Indebtedness are no less favorable to the Lenders
than those terms of the Indebtedness being refinanced, and (vi) the refinancing
Indebtedness is not exchangeable or convertible into any other Indebtedness
which does not comply with clauses (i) through (v) above.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Collateral Agent for its own benefit and
the benefit of the other Secured Parties, as amended and in effect from time to
time.


“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.


“Prepayment Event” means the occurrence of any of the following events:


(a)            Any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any Collateral (other than the sale of
Collateral in the ordinary course of business and the transfer of any Collateral
among Stores and other locations of the Loan Parties), unless, as long as no
Cash Dominion Event has occurred and is continuing, (i) the proceeds therefrom
are utilized for purposes of replacing or repairing the assets in respect of
which such proceeds were received or reinvesting in assets used in any of the
Loan Parties’ business within twelve (12) months of the receipt of such proceeds
(or, in the case of any disposition of Real Estate the proceeds of which will be
used to reinvest in Real Estate, within eighteen (18) months of receipt of such
proceeds if a letter of intent or other binding commitment to reinvest such
proceeds is entered into within twelve (12) months of receipt of such proceeds)
and (ii) the aggregate amount at any time of such reinvested proceeds (A) in the
case of any such sale, transfer or other disposition of any such Collateral
pursuant to a sale and leaseback transaction, is equal to or less than
$10,000,000 and (B) in the case of any such sale, transfer or other disposition
of such Collateral (other than pursuant to a sale and leaseback transaction and
other than a disposition of Real Estate the proceeds of which will be used to
reinvest in Real Estate) is equal to or less than $10,000,000; or

 
47

--------------------------------------------------------------------------------

 

(b)            Any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation, expropriation or similar proceeding
of, any Collateral of a Loan Party, unless (i) the proceeds therefrom are
required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent, or (ii) as long as no Cash
Dominion Event has occurred and is continuing, the proceeds therefrom are
utilized for purposes of replacing or repairing the assets in respect of which
such proceeds, awards or payments were received or reinvesting in assets used in
any of the Loan Parties’ business within twelve (12) months of the receipt of
such proceeds.


 “Prime Rate” means, as to any Borrowing, for any day, the higher of: (a) the
variable annual rate of interest then most recently announced by Bank of
America, N.A. at its head office in Charlotte, North Carolina as its “Prime
Rate”; and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% (0.50%) per annum.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  The Prime Rate is a rate set by Bank of America, N.A. based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
thereof in accordance with the terms hereof, the Prime Rate shall be determined
without regard to clause (b) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Prime Rate due to a change in Bank of America’s Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in Bank
of America’s Prime Rate or the Federal Funds Effective Rate, respectively.


“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate or the Extended Term Prime Rate, as
applicable, in accordance with the provisions of Article II.


“Pro Forma Availability” shall mean, for any date of calculation, the projected
Availability at the end of each Fiscal Month during any projected twelve (12)
Fiscal Months.

 
48

--------------------------------------------------------------------------------

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the twelve Fiscal Months following, and after giving effect to, such transaction
or payment, will be equal to or greater than twenty (20%) percent of the lesser
of (i) the then Borrowing Base or (ii) the then Revolving Credit Ceiling.


 “Qualifying IPO” means an equity issuance by the Parent or Holdings consisting
of an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) of  its common stock (i)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act of 1933 as amended (whether alone or in connection with
a secondary public offering) and (ii) resulting in gross proceeds to the Parent
or Holdings of at least $100,000,000.


 “Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, fixtures and other improvements thereon, now or
hereafter owned by any Loan Party, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies
thereof.


“Register” has the meaning provided in SECTION 9.04(c).


“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” has the meaning provided in Section 101(22) of CERCLA.


“Reports” has the meaning provided in SECTION 8.13.


“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders)
having Commitments aggregating more than 50% of the Total Commitments, or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders) whose
percentage of the outstanding Credit Extensions (calculated assuming settlement
and repayment of all Swingline Loans by the Lenders) aggregate more than 50% of
all such Credit Extensions.


“Reserves” means all (if any) Inventory Reserves (including, without limitation,
Shrink Reserves), and Availability Reserves (including, without limitation, Cash
Management Reserves, Bank Product Reserves, the Term Loan Maturity Reserve and
reserves for Customer Credit Liability).


“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

 
49

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person or on account of any return of capital to the Person’s
stockholders, partners or members, provided that “Restricted Payments” shall not
include any dividends payable solely in Capital Stock of a Loan Party.


“Revolver Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.


 “Revolving Credit Ceiling” means $721,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.


“Revolving Credit Loans” means all loans at any time made by any Lender pursuant
to Article II and, to the extent applicable, shall include Swingline Loans made
by the Swingline Lender pursuant to SECTION 2.06.


“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D, each payable to the order of a Lender,
evidencing the Revolving Credit Loans made to the Borrowers.


“S&P” means Standard & Poor’s Ratings Services, advisor of The McGraw-Hill
Companies, Inc. and any successor thereto.


 “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.


“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Bank Products to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.


 “Security Agreement” means the Security Agreement dated as of the Closing Date
as amended, restated, supplemented or otherwise modified and in effect from time
to time among the Loan Parties and the Collateral Agent for its benefit and for
the benefit of the other Secured Parties.


“Security Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Pledge Agreement, the Facility
Guarantee, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Collateral Agent to secure any of the
Obligations.


“Senior Managing Agents” has the meaning provided in the preamble to this
Agreement.

 
50

--------------------------------------------------------------------------------

 

“Senior Notes” means the 11-1/8% Senior Notes Due 2014 in the original amount of
$305,000,000 issued by the Lead Borrower under an Indenture dated as of April
13, 2006 or any supplemental indenture with Wilmington Trust FSB, as successor
Trustee and any securities issued in lieu or in replacement thereof.


“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes,
including, without limitation, the Indenture dated as of April 13, 2006 or any
supplemental indenture with Wilmington Trust FSB, as successor Trustee.


“Settlement Date” has the meaning provided in SECTION 2.22(b).


 “Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.


 “Software” has the meaning assigned to such term in the Security Agreement.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.


“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c) (but only with respect to any
representation made or deemed to be made by or on behalf of any Loan Party in
any Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement), SECTION 7.01(d) (but only with respect to
SECTION 2.18 (but only with respect to SECTION 2.18(d), SECTION 2.18(e), SECTION
2.18(f), and the second sentence of SECTION 2.18(h)), SECTION 5.01(f), SECTION
5.07, SECTION 5.08(b), SECTION 5.11 and SECTION 6.10), SECTION 7.01(h), or
SECTION 7.01(i).


“Sponsors” means collectively, Bain Capital Fund VIII, L.P. and its respective
Affiliates.


“Sponsor Group” means the Sponsors and the Sponsor Related Parties.


“Sponsor Lender Limitations” means, with respect to the Sponsor Group or any of
their respective Affiliates which becomes an assignee of any portion of the
Obligations, such Person(s) shall have executed a waiver in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Person(s) acknowledges and agrees that (a) Lenders other than the Sponsor Group
or any of their respective Affiliates shall be permitted to vote the outstanding
Credit Extensions held by the Sponsor Group and/or any of their respective
Affiliates on a pro rata basis, based on their Commitment Percentage of the then
outstanding Credit Extensions, (b) if the Lead Borrower requests that this
Agreement or any other Loan Document be modified, amended or waived in a manner
which would require the consent of the Lenders, no such consent shall be deemed
given unless such consent is obtained without giving effect to the outstanding
Credit Extensions held by the Sponsor Group and/or any of their respective
Affiliates, and (c) it shall have no right (i) to require the Agents or any
Lender to undertake any action (or refrain from taking any action) with respect
to any Loan Document, (ii) to attend any meeting with the Agents or any Lender
or receive any information from the Agents or any Lender, (iii) to the benefit
of any advice provided by counsel to the Agents or the other Lenders or to
challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (iv) to make or bring any claim,
in its capacity as Lender, against any Agent with respect to the fiduciary
duties of such Agent or Lender and the other duties and obligations of the
Agents hereunder; except, that, no amendment, modification or waiver to any Loan
Document shall, without the consent of the Sponsor Group or any of their
respective Affiliates, deprive any such Person, as assignee, of its pro rata
share of any payments to which the Lenders as a group are otherwise entitled
hereunder.

 
51

--------------------------------------------------------------------------------

 

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary,  or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (c) the limited partners of the Sponsors.


 “Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.


“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 
52

--------------------------------------------------------------------------------

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.


“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Agents.


“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.


“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.


“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrowers hereunder.


“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrowers pursuant to SECTION 2.06.


“Swingline Loan Ceiling” means $60,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.


“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit E, payable to the order of the Swingline Lender, evidencing the
Swingline Loans made by the Swingline Lender to the Borrowers.


 “Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.


“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority, and any and all interest and
penalties related thereto.


“Term Loan Agreement” means that certain Credit Agreement dated April 13, 2006
by and among Burlington Coat Factory Warehouse Corporation, as Borrower, Bear
Stearns Corporate Lending Inc., as administrative agent and collateral agent,
and the lenders identified therein.


“Term Loan Financing Facility” means the term loan facility established pursuant
to the Term Loan Agreement in a principal amount not to exceed $900,000,000, as
amended, modified, supplemented, refinanced or replaced from time to time to the
extent permitted pursuant to SECTION 6.09 hereof, provided that any such
refinancing shall not increase the outstanding principal amount thereof in
excess of the amounts permitted under the Term Loan Agreement as in effect on
the Effective Date or result in an earlier maturity date or decreased weighted
average life thereof, is subject to the terms of the Intercreditor Agreement and
otherwise satisfies the requirements of a Permitted Refinancing hereunder.

 
53

--------------------------------------------------------------------------------

 

“Term Loan Maturity Reserve” means an Availability Reserve in an amount not to
exceed the outstanding balance of the Term Loan Financing Facility maturing (A)
prior to the Extended Term Maturity Date and (B) within forty-five (45) days of
any date of determination of the Term Loan Maturity Reserve; provided that such
Term Loan Maturity Reserve shall be eliminated when the Term Loan Financing
Facility is repaid, refinanced or extended as provided herein; and provided
further that no Term Loan Maturity Reserve shall be implemented in the event
that the outstanding balance of the Term Loan Financing Facility is not greater
than $75,000,000 on the date of determination of such Term Loan Maturity
Reserve; and provided further that no Term Loan Maturity Reserve shall be
implemented prior to that date that is forty-five (45) days prior to the
maturity of the obligations under the Term Loan Agreement.


“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.


“Term Payment Availability Conditions” means, as of any date of calculation with
respect to any transaction or payment, the projected average Excess Availability
for each Fiscal Month during the projected six (6) Fiscal Month period
following, and after giving effect to such transaction or payment, will be equal
to or greater than fifteen (15%) percent of the then Borrowing Base.


“Total Commitments” means the aggregate of the Commitments of all Lenders.  On
the Effective Date, the Total Commitments are $721,000,000.


“Tranche A-1 Commitment Increase” has the meaning set forth in SECTION 2.02(g).


 “Type”, when used in reference to any Revolving Credit Loan or Borrowing,
refers to whether the rate of interest on such Revolving Credit Loan, or on the
Revolving Credit Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBO Rate, the Prime Rate or the Extended Term Prime Rate, as
applicable.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; providedfurther that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.


“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders)
holding 100% of the Commitments (other than Commitments held by a Delinquent
Lender).

 
54

--------------------------------------------------------------------------------

 

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments,
minus (b) the sum of (i) the principal amount of Revolving Credit Loans of the
Borrowers then outstanding, and (ii) the then Letter of Credit Outstandings.


“Unused Fee” has the meaning provided in SECTION 2.19(b).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.


SECTION 1.02        Terms Generally.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Charter Document) shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) all references to “$” or
“dollars” or to amounts of money and all calculations of Availability, Excess
Availability, Borrowing Base, permitted “baskets” and other similar matters
shall be deemed to be references to the lawful currency of the United States of
America, and (viii) references to “knowledge” of any Loan Party means the actual
knowledge of a Responsible Officer.


(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 
55

--------------------------------------------------------------------------------

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)            This Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the Loan
Parties and the Administrative Agent and are the product of discussions and
negotiations among all parties.  Accordingly, this Agreement and the other Loan
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.


SECTION 1.03        Accounting Terms.


(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
described in SECTION 3.04, except as otherwise specifically prescribed herein
and except that the Lead Borrower and its Subsidiaries may change from the
retail inventory method to the specific identification method for inventory
costing, provided that the Lead Borrower shall give the Administrative Agent
reasonable prior notice of such change and the Administrative Agent shall have
the ability, in addition to the appraisals and commercial finance examinations
permitted pursuant to SECTION 5.08 hereof, to obtain, at the Loan Parties’
expense, an updated appraisal and commercial finance examination in connection
with such change, provided further that, in the event that the Administrative
Agent has previously scheduled an appraisal and commercial finance examination
to be performed within three (3) months after the effective date of such change,
the Administrative Agent shall not undergo such additional updated appraisal and
commercial finance examination as set forth above.  All amounts used for
purposes of financial calculations required to be made shall be without
duplication.


(b)            Issues Related to GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders as reasonably requested hereunder a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  In addition, the definitions set forth in the Loan
Documents and any financial calculations required by the Loan Documents shall be
computed to exclude (a) the effect of purchase accounting adjustments, including
the effect of non-cash items resulting from any amortization, write-up,
write-down or write-off of any assets or deferred charges (including, without
limitation, intangible assets, goodwill and deferred financing costs in
connection with any Permitted Acquisition or any merger, consolidation or other
similar transaction permitted by this Agreement), (b) the application of FAS
133, FAS 150 or FAS 123r (to the extent that the pronouncements in FAS 123r
result in recording an equity award as a liability on the Consolidated balance
sheet of the Parent and its Subsidiaries in the circumstance where, but for the
application of the pronouncements, such award would have been classified as
equity), (c) any mark-to-market adjustments to any derivatives (including
embedded derivatives contained in other debt or equity instruments under FAS
133), and (d) any non-cash compensation charges resulting from the application
of FAS 123r.

 
56

--------------------------------------------------------------------------------

 

SECTION 1.04        Rounding.  Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.05        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).


SECTION 1.06        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.


SECTION 1.07        Certifications.  All certifications to be made hereunder by
an officer or representative of a Loan Party shall be made by such person in his
or her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such person’s individual capacity.


ARTICLE II


Amount and Terms of Credit


SECTION 2.01        Commitment of the Lenders.


(a)        Each Lender, severally and not jointly with any other Lender, agrees,
upon the terms and subject to the conditions herein set forth, to make Credit
Extensions to or for the benefit of the Borrowers, on a revolving basis, subject
in each case to the following limitations:


(i)             The aggregate outstanding amount of the Credit Extensions to the
Borrowers shall not at any time cause Availability to be less than zero;


(ii)            Letters of Credit shall be available from the Issuing Banks to
the Borrowers, provided that the Borrowers shall not at any time permit the
aggregate Letter of Credit Outstandings at any time to exceed the Letter of
Credit Sublimit;

 
57

--------------------------------------------------------------------------------

 

(iii)           No Lender shall be obligated to make any Credit Extension to the
Borrowers in excess of such Lender’s Commitment; and


(iv)           Subject to all of the other provisions of this Agreement,
Revolving Credit Loans to the Borrowers that are repaid may be reborrowed prior
to the Extended Term Termination Date.  Notwithstanding the foregoing, no
Non-Extending Lender shall be obligated to make new Credit Extensions (other
than Permitted Overadvances until Obligations owing to the Non-Extending Lenders
have been paid in full (other than contingent indemnity obligations for then
unasserted claims)) to the Borrowers after the Existing Termination Date.


(b)        Each Borrowing of Revolving Credit Loans to the Borrowers (other than
Swingline Loans) shall be made by the Lenders pro rata in accordance with their
respective Commitments.  The failure of any Lender to make any Revolving Credit
Loan to the Borrowers shall neither relieve any other Lender of its obligation
to fund its Revolving Credit Loan to the Borrowers in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.


SECTION 2.02        Increase in Total Commitments


(a)        Increase on Effective Date.  On the Effective Date, any Extending
Lender who was a Tranche A-1 Lender under, and as defined in, the Existing
Credit Agreement may increase its Commitment by the amount of its Tranche A-1
Commitment under the Existing Credit Agreement; provided, however, that after
giving effect to all such increases in the Commitments, the Total Commitments as
of the Effective Date shall not exceed $721,000,000 (or, in the event that the
Lead Borrower requests an increase of the then outstanding Commitments as of the
Effective Date in accordance with the terms of SECTION 2.02(b), the lesser of
(x) $900,000,000 or (y) $721,000,000 plus the amount of the increase in the
Commitments pursuant to SECTION 2.02(b)).  The Administrative Agent (in
consultation with the Lead Borrower and the Arrangers) shall determine the final
allocation of the Commitments among the Lenders.


(b)        Increase Prior to Existing Maturity Date.  At any time and from time
to time on or after the Effective Date but prior to the Existing Maturity Date,
so long as no Default or Event of Default exists or would arise therefrom, the
Lead Borrower shall have the right to request an increase of the aggregate of
the then outstanding Commitments (including the Letter of Credit Sublimit) by an
amount not to exceed in the aggregate $100,000,000.  The Administrative Agent
and the Lead Borrower shall determine the effective date of such requested
increase and any such requested increase shall be first made available to all
existing Lenders on a pro rata basis.  To the extent that, on or before the
tenth day following such request for an increase hereunder, the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, or fail to respond to such request
for an increase, the Administrative Agent, in consultation with the Lead
Borrower, will use its reasonable best efforts to arrange for other Persons to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Commitments requested by the Lead Borrower
and not accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”), provided, however, that (i) no
Lender shall be obligated to provide a Commitment Increase as a result of any
such request by the Lead Borrower, (ii) any Additional Commitment Lender which
is not an existing Lender shall be subject to the approval of the Administrative
Agent, the Issuing Banks and the Lead Borrower (which approval shall not be
unreasonably withheld), and (iii) without the consent of the Administrative
Agent, at no time shall the Commitment of any Additional Lender under this
Agreement be less than $10,000,000.  Each Commitment Increase shall be in a
minimum aggregate amount of at least $25,000,000 and in integral multiples of
$5,000,000 in excess thereof.

 
58

--------------------------------------------------------------------------------

 

(c)        Increase On or After Existing Maturity Date.  At any time and from
time to time on or after the Existing Maturity Date and payment in full of all
Obligations (other than contingent indemnity obligations for then unasserted
claims) of the Non-Extending Lenders, so long as no Default or Event of Default
exists or would arise therefrom, the Lead Borrower shall have the right to
request an increase of the aggregate of the then outstanding Commitments
(including the Letter of Credit Sublimit) by an amount as would cause the Total
Commitments not to exceed $900,000,000 in the aggregate.  The Administrative
Agent and the Lead Borrower shall determine the effective date of such requested
increase and any such requested increase shall be first made available to all
existing Lenders on a pro rata basis.  To the extent that, on or before the
tenth day following such request for an increase hereunder, the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, or fail to respond to such request
for an increase, the Administrative Agent, in consultation with the Lead
Borrower, will use its reasonable best efforts to arrange for other Persons to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Commitments requested by the Lead Borrower
and not accepted by the existing Lenders, provided, however, that (i) no Lender
shall be obligated to provide a Commitment Increase as a result of any such
request by the Lead Borrower, (ii) any Additional Commitment Lender which is not
an existing Lender shall be subject to the approval of the Administrative Agent,
the Issuing Banks and the Lead Borrower (which approval shall not be
unreasonably withheld), and (iii) without the consent of the Administrative
Agent, at no time shall the Commitment of any Additional Lender under this
Agreement be less than $10,000,000.  Each Commitment Increase shall be in a
minimum aggregate amount of at least $25,000,000 and in integral multiples of
$5,000,000 in excess thereof.  Each Additional Commitment Lender agreeing to
provide a Commitment Increase pursuant to this SECTION 2.02(c) shall be on the
same terms and with the same maturity as provided for the Extending Lenders.


(d)        Conditions to Effectiveness of each Commitment Increase.  No
Commitment Increase shall become effective unless and until each of the
following conditions have been satisfied or waived:


(i)             The Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;


(ii)            The Borrowers shall have paid such fees and other compensation
to the Additional Commitment Lenders and the Arrangers as the Lead Borrower, the
Arrangers and such Additional Commitment Lenders shall agree;


(iii)           If requested by the Administrative Agent, the Borrowers shall
deliver to the Administrative Agent and the Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrowers and dated such date;

 
59

--------------------------------------------------------------------------------

 

(iv)           A Revolving Credit Note (to the extent requested) will be issued
at the Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with the requirements of SECTION 2.07 (with appropriate modification)
to the extent necessary to reflect the new Commitment of each Additional
Commitment Lender; and


(v)            The Borrowers and each Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested in order to effectuate the documentation of
the foregoing.


(e)        Notification by Administrative Agent.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, (ii) Schedule 1.1(a) shall be deemed modified, without
further action,  to reflect the revised Commitment Percentages of the Lenders
and (iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Commitments.


(f)         Other Provisions.  In connection with Commitment Increases
hereunder, the Lenders and the Borrowers agree that, notwithstanding anything to
the contrary in this Agreement, (i) the Borrowers shall, in coordination with
the Administrative Agent, (x) repay outstanding Revolving Credit Loans of
certain Lenders, and obtain Revolving Credit Loans from certain other Lenders
(including the Additional Commitment Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent, in each case to the
extent necessary so that all of the Lenders effectively participate in each of
the outstanding Revolving Credit Loans pro rata on the basis of their Commitment
Percentages (determined after giving effect to any increase in the Commitments
pursuant to this SECTION 2.02), and (ii) the Borrowers shall pay to the Lenders
any costs of the type referred to in SECTION 2.16(c) in connection with any
repayment and/or Revolving Credit Loans required pursuant to preceding clause
(i).  Without limiting the obligations of the Borrowers provided for in this
SECTION 2.02, the Administrative Agent and the Lenders agree that they will use
their best efforts to attempt to minimize the costs of the type referred to in
SECTION 2.16(c) which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Commitments.


(g)        Reinstatement of Tranche A-1 Commitments.  At any time on or after
the Commitments of the Non-Extending Lenders shall have expired or been
terminated and all Obligations owed to the Non-Extending Lenders shall have been
paid in full (other than contingent indemnity obligations for then unasserted
claims), so long as no Default or Event of Default then exists or would arise
therefrom, subject to the prior written consent of the Required Lenders, if the
then outstanding Total Commitments, after giving effect to the expiry or
termination of the Commitments of the Non-Extending Lenders, are less than
$800,000,000, without duplication of the provisions of SECTION 2.02(c), the Lead
Borrower shall have the right on a one-time basis to request an increase of the
then outstanding Commitments by an aggregate amount not to exceed (i)
$65,000,000 minus (ii) the amount of any increases in the Commitments by the
Tranche A-1 Lenders (as defined in the Existing Credit Agreement) pursuant to
SECTION 2.02(a) on the Effective Date (the “Tranche A-1 Commitment Increase”);
provided, however, that after giving effect to the Tranche A-1 Commitment
Increase and any other Commitment Increases pursuant to this SECTION 2.02, the
Total Commitments shall not exceed $900,000,000 at any time.  The Tranche A-1
Commitment Increase shall be structured on substantially the same terms as apply
to the Tranche A-1 Commitments under, and as defined in, the Existing Credit
Agreement; provided that the Tranche A-1 Commitment Increase shall be subject to
such pricing, fees and other terms as the Lead Borrower, the Arrangers and the
Persons participating in the Tranche A-1 Commitment Increase shall agree;
provided further that (i) no Lender shall be obligated to increase its
Commitment as a result of any such request by the Lead Borrower, (ii) any Person
participating in the Tranche A-1 Commitment Increase which is not then an
existing Lender shall be subject to the approval of the Administrative Agent,
the Issuing Banks and the Lead Borrower (which approval shall not be
unreasonably withheld, conditioned or delayed), and (iii) the Loan Parties, the
Agents and the Lenders shall enter into an amendment to this Agreement to
reflect the Tranche A-1 Commitment Increase.

 
60

--------------------------------------------------------------------------------

 

SECTION 2.03        Reserves; Changes to Reserves.


(a)        The initial Inventory Reserves and Availability Reserves as of the
Effective Date are the following:


(i)             Shrink (an Inventory Reserve): The amount of Shrink posted from
time to time in the Borrowers’ stock ledger plus an amount equal to 1.30% of the
net retail sales of the Borrowers since the date of the Borrowers’ last physical
inventory.


(ii)            Customer Deposits (an Availability Reserve): An amount equal to
one hundred percent (100%) of the customer deposits made for layaway or other
goods;


(iii)           Landlord Lien Reserve (an Availability Reserve): An amount equal
to two (2) months’ rent for all of the Borrowers’ leased locations in each
Landlord Lien State, other than leased locations with respect to which the
Agents have received a Collateral Access Agreement;


(iv)           Customer Credit Liabilities (an Availability Reserve): As of any
date, an amount equal to fifty percent (50%) of the Customer Credit Liabilities;
and


(v)            Landing Costs (an Availability Reserve): An amount equal to
sixteen percent (16%) of the outstanding amount of all Commercial Letters of
Credit;


The Administrative Agent may hereafter establish additional Reserves or change
any of the foregoing Reserves, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the retail industry,  provided that such Reserves shall not be established or
changed except upon not less than six (6) Business Days notice to the Borrowers
(during which period the Agents shall be available to discuss any such proposed
Reserve with the Borrowers).

 
61

--------------------------------------------------------------------------------

 

SECTION 2.04        Making of Revolving Credit Loans.


(a)        Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans or LIBO Loans as the Lead Borrower on behalf of the Borrowers may request
(which request shall substantially be made in the form attached hereto as
Exhibit C) subject to and in accordance with this SECTION 2.04.  All Swingline
Loans shall be only Prime Rate Loans. All Revolving Credit Loans made pursuant
to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type.  Each Lender may fulfill its Commitment
with respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrowers to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note.  Each Lender shall, subject to its overall policy
considerations, use reasonable efforts to select a lending office which will not
result in the payment of increased costs by the Borrowers.  Subject to the other
provisions of this SECTION 2.04 and the provisions of SECTION 2.11, Borrowings
of Revolving Credit Loans of more than one Type may be incurred at the same
time, but in any event no more than ten (10) Borrowings of LIBO Loans may be
outstanding at any time and no more than two (2) Borrowings of LIBO Loans having
an Interest Period of less than one (1) month may be selected by the Lead
Borrower in any thirty (30) day period.


(b)        The Lead Borrower shall give the Administrative Agent (w) three (3)
Business Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans, and (x) one (1) Business Days’ prior telephonic notice
(thereafter confirmed in writing) of each Borrowing of Prime Rate Loans by the
Borrowers.  Any such notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m. on the third Business Day in the
case of LIBO Loans, and one Business Day in the case of Prime Rate Loans, prior
to the date on which such Borrowing is to be made. Such notice shall be
irrevocable (except to the extent set forth in SECTION 2.10 or SECTION 2.11
hereof), shall contain disbursement instructions and shall specify: (i) whether
the Borrowing then being requested is to be a Borrowing of Prime Rate Loans or
LIBO Loans and, if LIBO Loans, the Interest Period with respect thereto; (ii)
the amount of the proposed Borrowing (which shall be in an integral multiple of
$1,000,000, but not less than $5,000,000 in the case of LIBO Loans; and (iii)
the date of the proposed Borrowing (which shall be a Business Day).  If no
election of Interest Period is specified in any such notice for a Borrowing of
LIBO Loans, such notice shall be deemed a request for an Interest Period of one
(1) month.  If no election is made as to the Type of Revolving Credit Loan, such
notice shall be deemed a request for Borrowing of Prime Rate Loans.  The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available at the office of the Administrative
Agent at 100 Federal Street, Boston, Massachusetts 02110 no later than 3:00
p.m., in immediately available funds.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with this
SECTION 2.04 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In the event a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent, forthwith on demand such corresponding amount, with
interest thereon for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, or (ii) in
the case of the Borrowers, the interest rate applicable to Prime Rate Loans
which bear interest at the Prime Rate or the Extended Term Prime Rate, as
applicable, with respect to Prime Rate Loans made by such Lender which has not
made its share of the applicable Borrowing available to the Administrative
Agent.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Revolving Credit Loan included in such
Borrowing.  Upon receipt of the funds made available by the Lenders to fund any
borrowing hereunder, the Administrative Agent shall disburse such funds in the
manner specified in the notice of borrowing delivered by the Lead Borrower and
shall use reasonable efforts to make the funds so received from the Lenders
available to the Borrowers no later than 5:00 p.m.

 
62

--------------------------------------------------------------------------------

 

(c)        To the extent not paid by the Borrowers when due (after taking into
consideration any applicable grace period), the Administrative Agent, without
the request of the Lead Borrower, may advance any interest, fee payable pursuant
to SECTION 2.19 or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby.  The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under SECTION 2.17(a).  Any amount which
is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans which bear interest at the Prime Rate or the
Extended Term Prime Rate, as applicable.


SECTION 2.05        Overadvances.


(a)        The Agents and the Lenders shall have no obligation to make any
Revolving Credit Loan (including, without limitation, any Swingline Loan) or to
provide any Letter of Credit if an Overadvance would result.


(b)        The Administrative Agent may, in its discretion, make Permitted
Overadvances to the Borrowers without the consent of the Lenders and each Lender
shall be bound thereby.  Any Permitted Overadvances may constitute Swingline
Loans. The making of a Permitted Overadvance is for the benefit of the Borrowers
and shall constitute a Revolving Credit Loan and an Obligation.  The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding.


(c)        The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of SECTION 2.13(f) regarding
the Lenders’ obligations to purchase participations with respect to Letter of
Credit Disbursements or SECTION 2.22 regarding any Lender’s reimbursement
obligations with respect to Swingline Loans.

 
63

--------------------------------------------------------------------------------

 

SECTION 2.06        Swingline Loans


(a)        The Swingline Lender is authorized by the Lenders, and shall make,
Swingline Loans at any time (subject to SECTION 2.06(b)) to the Borrowers up to
the amount of the sum of (i) the Swingline Loan Ceiling, upon a notice of
Borrowing from Lead Borrower received by the Administrative Agent and the
Swingline Lender (which notice, at the Swingline Lender’s discretion, may be
submitted prior to 3:00 p.m. on the Business Day on which such Swingline Loan is
requested), plus (ii) any Permitted Overadvances; provided that the Swingline
Lender shall not be obligated to make any Swingline Loan in its reasonable
discretion if any Lender at such time is a Deteriorating Lender, unless the
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Lender to eliminate the Swingline Lender’s risk of full reimbursement
with respect to such Swingline Loan.  Swingline Loans shall be Prime Rate Loans
bearing interest at the Extended Term Prime Rate and shall be subject to
periodic settlement with the Lenders under SECTION 2.22 below.


(b)        The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied (unless such conditions have been waived).  If the conditions for
borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Lender with a copy of the Noncompliance Notice, and
(y) the Required Lenders may direct the Swingline Lender to, and the Swingline
Lender thereupon shall, cease making Swingline Loans (other than Permitted
Overadvances) until such conditions can be satisfied or are waived in accordance
with SECTION 9.02. Unless the Required Lenders so direct the Swingline Lender,
the Swingline Lender may, but is not obligated to, continue to make Swingline
Loans commencing one (1) Business Day after the Non-Compliance Notice is
furnished to the Lenders.  Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this SECTION
2.06(b) if the aggregate outstanding amount of the Credit Extensions and
Swingline Loans would exceed the limitations set forth in SECTION 2.01.


SECTION 2.07        Notes.


(a)        Upon the request of any Lender, the Revolving Credit Loans made by
such Lender shall be evidenced by a Revolving Credit Note, duly executed on
behalf of the Borrowers, dated the Closing Date or the Effective Date, as
applicable, payable to the order of such Lender in an aggregate principal amount
equal to such Lender’s Commitment.


(b)        Upon the request of the Swingline Lender, the Revolving Credit Loans
made by the Swingline Lender with respect to Swingline Loans shall be evidenced
by a Swingline Note, duly executed on behalf of the Borrowers, dated the Closing
Date, payable to the order of the Swingline Lender, in an aggregate principal
amount equal to the Swingline Loan Ceiling.


(c)        Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Revolving Credit Loan from such Lender, each payment and
prepayment of principal of any such Revolving Credit Loan, each payment of
interest on any such Revolving Credit Loan and the other information provided
for on such schedule; provided, however, that the failure of any Lender to make
such a notation or any error therein shall not affect the obligation of any
Borrower to repay the Revolving Credit Loans made by such Lender in accordance
with the terms of this Agreement and the applicable Notes.

 
64

--------------------------------------------------------------------------------

 

(d)        Upon receipt of an affidavit and indemnity of a Lender as to the
loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor at such Lender’s expense.


SECTION 2.08        Interest on Revolving Credit Loans.


(a)        Interest on Revolving Credit Loans by Non-Extending Lenders.


(i)             Subject to SECTION 2.12, each Prime Rate Loan made by a
Non-Extending Lender shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable) at a rate
per annum that shall be equal to the then Prime Rate plus the Applicable Margin
for Prime Rate Loans.


(ii)            Subject to SECTION 2.09 through SECTION 2.12, each LIBO Loan
made by a Non-Extending Lender shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum
equal, during each Interest Period applicable thereto, to the Adjusted  LIBO
Rate for such Interest Period, plus the Applicable Margin for LIBO Loans.


(b)        Interest on Revolving Credit Loans by Extending Lenders.


(i)             Subject to SECTION 2.12, each Prime Rate Loan (including all
Swingline Loans) made by an Extending Lender shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as applicable) at a rate per annum that shall be equal to the then Extended Term
Prime Rate plus the Extended Term Applicable Margin for Prime Rate Loans.


(ii)            Subject to SECTION 2.09 through SECTION 2.12, each LIBO Loan
made by an Extending Lender shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum
equal, during each Interest Period applicable thereto, to the Adjusted  LIBO
Rate for such Interest Period, plus the Extended Term Applicable Margin for LIBO
Loans.


(c)        Accrued interest on all Revolving Credit Loans shall be payable in
arrears on each Interest Payment Date applicable thereto, at the Applicable
Termination Date and after such Applicable Termination Date on demand.


SECTION 2.09        Conversion and Continuation of Revolving Credit Loans.


(a)        The Lead Borrower shall have the right at any time, on three (3)
Business Days’ prior notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than 11:00
a.m. on the third Business Day preceding the date of any conversion), (i) to
convert any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO
Loans, or (ii) to continue an outstanding Borrowing of LIBO Loans for an
additional Interest Period, or (iii) to convert any outstanding Borrowings of
LIBO Loans to a Borrowing of Prime Rate Loans, subject in each case to the
following:

 
65

--------------------------------------------------------------------------------

 

(i)             No Borrowing of Revolving Credit Loans may be converted into, or
continued as, LIBO Loans at any time when any Event of Default has occurred and
is continuing (nothing contained herein being deemed to obligate the Borrowers
to incur Breakage Costs upon the occurrence and during the continuance of an
Event of Default unless the Obligations are accelerated);


(ii)            If less than a full Borrowing of Revolving Credit Loans is
converted, such conversion shall be made pro rata among the Lenders based upon
their Commitment Percentages in accordance with the respective principal amounts
of the Revolving Credit Loans comprising such Borrowing held by such Lenders
immediately prior to such conversion;


(iii)           The aggregate principal amount of Prime Rate Loans being
converted into or continued as LIBO Loans shall be in an integral of $1,000,000
and at least $5,000,000;


(iv)           Each Lender shall effect each conversion by applying the proceeds
of its new LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving
Credit Loan being so converted;


(v)            The Interest Period with respect to a Borrowing of LIBO Loans
effected by a conversion or in respect to the Borrowing of LIBO Loans being
continued as LIBO Loans shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;


(vi)           A Borrowing of LIBO Loans may be converted only on the last day
of an Interest Period applicable thereto, unless the applicable Borrower pays
all Breakage Costs incurred in connection with such conversion;


(vii)          In no event shall more than ten (10) Borrowings of LIBO Loans be
outstanding at any time or more than two (2) Borrowings of LIBO Loans having an
Interest Period of less than one (1) month be selected by the Lead Borrower in
any thirty (30) day period; and


(viii)         Each request for a conversion or continuation of a Borrowing of
LIBO Loans which fails to state an applicable Interest Period shall be deemed to
be a request for an Interest Period of one (1) month.


(b)        If the Lead Borrower does not give notice to convert any Borrowing of
LIBO Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.09(a) above, such Borrowing shall automatically be converted to, or continued
as, as applicable, a Borrowing of Prime Rate Loans, at the expiration of the
then-current Interest Period. The Administrative Agent shall, after it receives
notice from the Lead Borrower, promptly give each Lender notice of any
conversion, in whole or part, of any Revolving Credit Loan made by such Lender.

 
66

--------------------------------------------------------------------------------

 

SECTION 2.10        Alternate Rate of Interest for Revolving Credit Loans.


If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:


(a)            reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (in accordance with the terms of the
definition thereof) for such Interest Period; or


(b)            is advised by the Required Lenders that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Required Lenders of making or maintaining their Revolving Credit Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn by
the Lead Borrower.


SECTION 2.11        Change in Legality.


(a)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Effective Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Lead Borrower, such Lender may (x) declare that LIBO Loans will
not thereafter be made by such Lender hereunder, whereupon any request by the
Lead Borrower for a LIBO Borrowing shall, as to such Lender only, be deemed a
request for a Prime Rate Loan unless such declaration shall be subsequently
withdrawn; and (y) require that all outstanding LIBO Loans made by such Lender
be converted to Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Prime Rate Loans as of the effective date of such
notice as provided in SECTION 2.09(b).  In the event any Lender shall exercise
its rights hereunder, all payments and prepayments of principal which would
otherwise have been applied to repay the LIBO Loans that would have been made by
such Lender or the converted LIBO Loans of such Lender, shall instead be applied
to repay the Prime Rate Loans made by such Lender in lieu of, or resulting from
the conversion of, such LIBO Loans.


(b)        For purposes of this SECTION 2.11, a notice to the Lead Borrower
pursuant to SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Lead Borrower.

 
67

--------------------------------------------------------------------------------

 

SECTION 2.12        Default Interest.


Effective upon written notice from the Administrative Agent (which notice shall
be given only at the direction of the Required Lenders after the occurrence of
any Specified Default) and at all times thereafter while such Specified Default
is continuing, interest shall accrue on all Loans and other amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days as applicable) (the “Default Rate”) equal
to the rate (including the Applicable Margin or Extended Term Applicable Margin
for Revolving Credit Loans, as applicable) in effect from time to time plus two
percent (2.00%) per annum and such interest shall be payable on demand.


SECTION 2.13        Letters of Credit.


(a)        Upon the terms and subject to the conditions herein set forth, at any
time and from time to time after the date hereof and prior to the Extended
Termination Date, the Lead Borrower on behalf of the Borrowers may request an
Issuing Bank to issue, and subject to the terms and conditions contained herein,
the applicable Issuing Bank shall issue, for the account of the relevant
Borrower, one or more Letters of Credit; provided, however, that no Letter of
Credit shall be issued if after giving effect to such issuance (i) the aggregate
Letter of Credit Outstandings shall exceed the Letter of Credit Sublimit, or
(ii) the aggregate Credit Extensions (including Swingline Loans) would exceed
the limitations set forth in SECTION 2.01(a) provided, further, that no Letter
of Credit shall be issued unless an Issuing Bank shall have received notice from
the Administrative Agent that the conditions to such issuance have been met
(such notice shall be deemed given (x) if the Issuing Bank has not received
notice that the conditions have not been met within two Business Days of the
initial request to the Issuing Bank and the Administrative Agent pursuant to
SECTION 2.13(h), or (y) if the aggregate undrawn amount under Letters of Credit
issued by such Issuing Bank then outstanding does not exceed the amount
theretofore agreed to by the Lead Borrower, the Administrative Agent and the
Issuing Bank); and provided further that an Issuing Bank shall not be required
to issue any such Letter of Credit in its reasonable discretion if: (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Applicable Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it,
(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally, or (C) any Lender is
at such time a Deteriorating Lender hereunder, unless the Issuing Bank has
entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the Issuing Bank’s risk of full reimbursement with respect to such
Letter of Credit.  A permanent reduction of the Total Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Total Commitments are reduced to an amount less
than the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Total Commitments.  Any Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such Issuing
Bank, provided that (A) until the Administrative Agent advises any such Issuing
Bank that the provisions of SECTION 6.10 have been or would be violated, or (B)
the aggregate amount of the Letters of Credit issued in any such week exceeds
such amount as shall be agreed by the Administrative Agent and the Issuing Bank,
such Issuing Bank shall be required to so notify the Administrative Agent in
writing only once each week of the Letters of Credit issued by such Issuing Bank
during the immediately preceding week as well as the daily amounts outstanding
for the prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such Issuing Bank may agree.

 
68

--------------------------------------------------------------------------------

 

(b)        Each Standby Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is (i) one (1) year after the date
of the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless cash collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank (in which case, the expiry may extend no longer than twelve months
after the Extended Term Maturity Date), five (5) Business Days prior to the
Extended Term Maturity Date; provided, however, that each Standby Letter of
Credit may, upon the request of the Lead Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five (5)
Business Days prior to the Extended Term Maturity Date unless cash
collateralized or otherwise credit supported to the reasonable satisfaction of
the Administrative Agent and the applicable Issuing Bank (in which case, the
expiry may extend no longer than twelve months after the Extended Term Maturity
Date)) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.


(c)        Each Commercial Letter of Credit shall expire at or prior to the
close of business on the earlier of the date which is (i) one (1) year after the
date of the issuance of such Commercial Letter of Credit (or such other period
as may be acceptable to the Administrative Agent and the applicable Issuing
Bank) and (ii) unless cash collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case, the expiry may extend no longer than twelve months after
the Extended Term Maturity Date), five (5) Business Days prior to the Extended
Term Maturity Date.


(d)        Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 12:00 noon on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan
(which may be a Swingline Loan) to the applicable Borrower in an equivalent
amount and, to the extent so financed, the respective Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan, and (ii) in the event that the Lead Borrower has
notified the Administrative Agent that it will not so finance any such payments,
the applicable Borrowers will make payment directly to the applicable Issuing
Bank when due. The Administrative Agent shall promptly remit the proceeds from
any Loans made pursuant to clause (i) above in reimbursement of a draw under a
Letter of Credit to the applicable Issuing Bank.  Such Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Lead Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make payment thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such payment.

 
69

--------------------------------------------------------------------------------

 

(e)        If any Issuing Bank shall make any Letter of Credit Disbursement,
then, unless the applicable Borrowers shall reimburse such Issuing Bank in full
on the date provided in SECTION 2.13(d) above, the unpaid amount thereof shall
bear interest at the rate per annum then applicable to Prime Rate Loans bearing
interest at the Extended Term Prime Rate (except as set forth in the immediately
succeeding sentence) for each day from and including the date such payment is
made to, but excluding, the date that such Borrowers reimburse such Issuing Bank
therefor, provided, however, that, if such Borrowers fail to reimburse any
Issuing Bank when due pursuant to this SECTION 2.13(e), then interest shall
accrue at the Default Rate.  Interest accrued pursuant to this paragraph shall
be for the account of, and promptly remitted by the Administrative Agent, upon
receipt to, the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to SECTION 2.13(g) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be calculated, with respect to such Lender, at the rate per
annum then applicable to Prime Rate Loans bearing interest at the Prime Rate or
the Extended Term Prime Rate, as applicable, with respect to Prime Rate Loans
made by such Lender.


(f)         Immediately upon the issuance of any Letter of Credit by any Issuing
Bank (or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.15, SECTION 2.17 or SECTION 9.04
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable.  Any
action taken or omitted by any Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Issuing Bank any resulting liability to
any Lender.


(g)        In the event that any Issuing Bank makes any Letter of Credit
Disbursement and the Borrowers shall not have reimbursed such amount in full to
such Issuing Bank pursuant to this SECTION 2.13, such Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Lender, of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent, for the account of such Issuing Bank the amount of
such Lender’s Commitment Percentage of such unreimbursed payment in dollars and
in same day funds.  If the applicable Issuing Bank so notifies the
Administrative Agent and the Administrative Agent so notifies the Lenders prior
to 11:00 a.m. on any Business Day, each such Lender shall make available to the
applicable Issuing Bank such Lender’s Commitment Percentage of the amount of
such payment on such Business Day in same day funds (or if such notice is
received by the Lenders after 11:00 a.m. on the day of receipt, payment shall be
made on the immediately following Business Day in same day funds).  If and to
the extent such Lender shall not have so made its Commitment Percentage of the
amount of such payment available to the applicable Issuing Bank, such Lender
agrees to pay to such Issuing Bank forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent for the account of such Issuing Bank at the
Federal Funds Effective Rate. Each Lender agrees to fund its Commitment
Percentage of such unreimbursed payment notwithstanding a failure to satisfy any
applicable lending conditions or the provisions of SECTION 2.01 or SECTION 2.06,
or the occurrence of the Applicable Termination Date. The failure of any Lender
to make available to the applicable Issuing Bank its Commitment Percentage of
any payment under any Letter of Credit shall neither relieve any Lender of its
obligation hereunder to make available to such Issuing Bank its Commitment
Percentage of any payment under any Letter of Credit on the date required, as
specified above, nor increase the obligation of such other Lender. Whenever any
Lender has made payments to any Issuing Bank in respect of any reimbursement
obligation for any Letter of Credit, such Lender shall be entitled to share
ratably, based on its Commitment Percentage, in all payments and collections
thereafter received on account of such reimbursement obligation.

 
70

--------------------------------------------------------------------------------

 

(h)        Whenever the Lead Borrower desires that any Issuing Bank issue a
Letter of Credit (or the amendment, renewal or extension (other than automatic
renewal or extensions) of an outstanding Letter of Credit), the Lead Borrower
shall give to the applicable Issuing Bank and the Administrative Agent at least
two (2) Business Days’ prior written (including, without limitation, by
telegraphic, telex, facsimile or cable communication) notice (or such shorter
period as may be agreed upon in writing by such Issuing Bank and the Lead
Borrower) specifying the date on which the proposed Letter of Credit is to be
issued, amended, renewed or extended (which shall be a Business Day), the Stated
Amount of the Letter of Credit so requested, the expiration date of such Letter
of Credit, the name and address of the beneficiary thereof, and the provisions
thereof.  If requested by the applicable Issuing Bank, the Lead Borrower shall
also submit documentation on such Issuing Bank’s standard form in connection
with any request for the issuance, amendment, renewal or extension of a Letter
of Credit, provided that in the event of a conflict or inconsistency between the
terms of such documentation and this Agreement, the terms of this Agreement
shall supersede any inconsistent or contrary terms in such documentation and
this Agreement shall control.


(i)         Subject to the limitations set forth below, the obligations of the
Borrowers to reimburse the Issuing Banks for any Letter of Credit Disbursement
shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances, including, without
limitation (it being understood that any such payment by the Borrowers shall be
without prejudice to, and shall not constitute a waiver of, any rights the
Borrowers might have or might acquire hereunder as a result of the payment by
the applicable Issuing Bank of any draft or the reimbursement by the Borrowers
thereof): (i) any lack of validity or enforceability of a Letter of Credit; (ii)
the existence of any claim, setoff, defense or other right which a Borrower may
have at any time against a beneficiary of any Letter of Credit or against any
Issuing Bank or any of the Lenders, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction; (iii) any
draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged or fraudulent in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by any Issuing
Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not strictly comply with the terms of
such Letter of Credit; (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this SECTION 2.13, constitute a legal or equitable discharge of,
or provide a right of setoff against, any Loan Party’s obligations hereunder; or
(vi) the fact that any Event of Default shall have occurred and be continuing;
provided, that the Borrowers shall have no obligation to reimburse any Issuing
Bank to the extent that such payment was made in error due to the gross
negligence, bad faith or willful misconduct of such Issuing Bank (as determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction).  No Credit Party shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank, provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of any Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the applicable Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 
71

--------------------------------------------------------------------------------

 

(j)         If any Specified Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent (which notice may be given at the election of the Administrative Agent or
at the direction of the Required Lenders) demanding the deposit of cash
collateral pursuant to this paragraph, the applicable Loan Parties shall
immediately deposit in the applicable Cash Collateral Account an amount in cash
equal to 103% of the Letter of Credit Outstandings owing by such Loan Parties as
of such date, plus any accrued and unpaid interest thereon. Each such deposit
shall be held by the Collateral Agent for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and in the sole discretion of the
Administrative Agent (at the request of the Lead Borrower and at the Borrowers’
risk and expense), such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for payments on account of drawings under Letters of
Credit for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the Letter of Credit Outstandings at such time or, if the maturity
of the Revolving Credit Loans has been accelerated, shall be applied to satisfy
the other respective Obligations of the applicable Borrower.  If the applicable
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence and continuance of a Specified Default, such amount (to
the extent not applied as aforesaid) shall be returned promptly to the
respective Borrower but in no event later than two (2) Business Days after all
Specified Defaults have been cured or waived.

 
72

--------------------------------------------------------------------------------

 

SECTION 2.14        Increased Costs.


(a)            If any Change in Law shall:


(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender or any holding company of any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank; or


(ii)            impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting LIBO Loans made by such Lender or any
Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.


(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Revolving Credit Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company would have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.


(c)        A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this SECTION 2.14 and setting forth in reasonable detail the manner in which
such amount or amounts were determined shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within fifteen (15) Business Days after receipt thereof.

 
73

--------------------------------------------------------------------------------

 

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this SECTION 2.14 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or any
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor, and provided further that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.


SECTION 2.15        Termination or Reduction of Commitments.


(a)        Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the
Commitments.  Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple thereof.  Each such reduction or termination shall (i)
be applied ratably to the Commitments of each Lender and (ii) be irrevocable at
the effective time of any such termination or reduction.  The Borrowers shall
pay to the Administrative Agent for application as provided herein (i) at the
effective time of any such termination (but not any partial reduction), all
earned and unpaid fees under the Fee Letter and all Unused Fees and Extended
Term Unused Fees accrued on the Commitments so terminated, and (iii) at the
effective time of any such reduction or termination, any amount by which the
Credit Extensions to the Borrowers outstanding on such date exceed the amount to
which the Commitments are to be reduced effective on such date.


(b)        Upon the Effective Date, notwithstanding anything to the contrary
contained in Section 2.15 of the Existing Credit Agreement, (i) the Tranche A-1
Commitments under, and as defined in, the Existing Credit Agreement shall be
terminated in full, and the Borrowers shall pay, in full and in cash, all
outstanding Tranche A-1 Loans (as defined in the Existing Credit Agreement), all
accrued and unpaid interest thereon, and all Unused Fees accrued on the Tranche
A-1 Commitments, and (ii) the Tranche A Commitments under, and as defined in,
the Existing Credit Agreement shall be permanently reduced to $721,000,000 on a
non-ratable basis as set forth on Schedule 1.1 hereof, and the Borrowers shall
pay, in full and in cash, outstanding Tranche A Loans (as defined in the
Existing Credit Agreement) in an amount necessary to reflect such reduction of
the Tranche A Commitments, together with all accrued and unpaid interest
thereon, and all Unused Fees accrued on the amount of the Tranche A Commitments
so reduced.


(c)        Upon the Existing Termination Date, the Commitments of the
Non-Extending Lenders shall be terminated in full, and the Borrowers shall pay,
in full and in cash, all outstanding Loans and all other outstanding Obligations
then owing by them to the Non-Extending Lenders; provided that, if any Default
or Event of Default is continuing, any payments made on account of outstanding
Obligations owed to the Non-Extending Lenders shall be applied as set forth in
Section 7.03 hereof  (and not solely to the Non-Extending Lenders).

 
74

--------------------------------------------------------------------------------

 

(d)        Upon the Extended Term Termination Date, the Commitments of the
Extending Lenders and the credit facility provided hereunder shall be terminated
in full and the Borrowers shall pay, in full and in cash, all outstanding
Revolving Credit Loans and all other outstanding Obligations then owing by them
to the Extending Lenders.


(e)        In addition to the Borrowers’ rights under Section 2.16(a), at any
time after April 15, 2010, the Commitment of any applicable Non-Extending
Lenders shall be automatically terminated upon the repayment of the Obligations
owed to such Non-Extending Lender in accordance with the provisions of Section
2.16(b) hereof.


SECTION 2.16        Optional Prepayment of Revolving Credit Loans; Reimbursement
of Lenders.


(a)        The Borrowers shall have the right at any time and from time to time
to prepay without premium or penalty (but subject to payment of Breakage Costs
as provided herein) (without a commitment reduction) outstanding Revolving
Credit Loans in whole or in part, (x) with respect to LIBO Loans, upon at least
two (2) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 12:00 noon, and (y) with respect to Prime Rate
Loans, on the same Business Day if written, telex or facsimile notice is
received by the Administrative Agent prior to 12:00 noon, subject in each case
to the following limitations:


(i)             Subject to SECTION 2.17, all prepayments shall be paid to the
Administrative Agent for application (except as otherwise directed by the
applicable Borrower), first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Revolving Credit Loans ratably in
accordance with each Lender’s Commitment Percentage, and third, if a Specified
Default then exists, to the funding of a cash collateral deposit in the Cash
Collateral Account in an amount equal to 103% of all Letter of Credit
Outstandings;


(ii)            Subject to the foregoing, outstanding Prime Rate Loans of the
Borrowers shall be prepaid before outstanding LIBO Loans of the Borrowers are
prepaid (except as otherwise directed by the Lead Borrower). Each partial
prepayment of LIBO Loans shall be in an integral multiple of $1,000,000 (but in
no event less than $10,000,000).  No prepayment of LIBO Loans shall be permitted
pursuant to this SECTION 2.16 other than on the last day of an Interest Period
applicable thereto, unless the Borrowers reimburse  the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail.  No partial prepayment of a Borrowing of LIBO Loans
shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $5,000,000 (unless all
such outstanding LIBO Loans are being prepaid in full); and


(iii)           Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Revolving Credit Loans to be prepaid and, in
the case of LIBO Loans, the Borrowing or Borrowings pursuant to which such
Revolving Credit Loans were made.  Each notice of prepayment shall be revocable,
provided that, within five (5) Business Days of receiving a written demand for
such reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail, the Borrowers shall reimburse the Lenders for all Breakage
Costs associated with the revocation of any notice of prepayment.  The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each applicable Lender of the principal amount and
Type of the Revolving Credit Loans held by such Lender which are to be prepaid,
the prepayment date and the manner of application of the prepayment.

 
75

--------------------------------------------------------------------------------

 

(b)        In addition to the Borrowers’ rights under Section 2.16(a), as long
as no Event of Default then exists or would arise therefrom, at any time after
April 15, 2010, the Borrowers may, without penalty or premium and without regard
to the provisions of SECTION 2.21, not more than two (2) times in any calendar
year, prepay in whole or in part (a “Designated Prepayment”), the Obligations
owing to any one or more Non-Extending Lender(s) who shall consent to such
prepayment (the “Designated Obligations”), subject to the following
conditions:  (i) each Designated Prepayment shall be upon notice given not later
than 12:00 noon on the date of such Designated Prepayment to the Administrative
Agent stating the proposed date and aggregate principal amount of the Designated
Prepayment; (ii) each Designated Prepayment shall repay the entire outstanding
amount of all Obligations held by the applicable Non-Extending Lender (including
principal, interest, fees, expense reimbursements and other amounts due under
the Loan Documents) at such discount to par as the Borrowers and such
Non-Extending Lender may agree; (iii) upon the making of any Designated
Prepayment, the Commitment of the applicable Non-Extending Lender shall be
terminated and the Commitment Percentages of the remaining Lenders adjusted
accordingly; provided that no such prepayment shall be permitted unless the
conditions set forth in SECTION 6.10(a) shall be met as of the date of such
prepayment.  Notwithstanding anything to the contrary herein, prepayments made
pursuant to the terms of this SECTION 2.16(b) may be made to any Non-Extending
Lender and the Commitments of Non-Extending Lenders may be terminated without a
pro rata repayment to, or termination of the Commitments of, any other Lender.


(c)        The Borrowers shall reimburse each Lender as set forth below for any
loss incurred or to be incurred by the Lenders in the reemployment of the funds
(i) resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence and during the continuance of an Event of Default) of any
LIBO Loan required or permitted under this Agreement, if such Revolving Credit
Loan is prepaid other than on the last day of the Interest Period for such
Revolving Credit Loan or (ii) in the event that after the Lead Borrower delivers
a notice of borrowing under SECTION 2.04 in respect of LIBO Loans, such
Revolving Credit Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Lender of its obligations hereunder or the delivery of any notice pursuant to
SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the event that after a
Borrower delivers a notice of commitment reduction under SECTION 2.15 or a
notice of prepayment under SECTION 2.16 in respect of LIBO Loans, such
commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment.   Such loss shall be the amount (herein,
collectively, “Breakage Costs”) as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid, not prepaid or not borrowed at a rate of interest
equal to the Adjusted LIBO Rate for such Revolving Credit Loan (but specifically
excluding any Applicable Margin or Extended Term Applicable Margin, as the case
may be), for the period from the date of such payment or failure to borrow or
failure to prepay to the last day (x) in the case of a payment or refinancing of
a LIBO Loan with Prime Rate Loans other than on the last day of the Interest
Period for such Revolving Credit Loan or the failure to prepay a LIBO Loan, of
the then current Interest Period for such Revolving Credit Loan or (y) in the
case of such failure to borrow, of the Interest Period for such LIBO Loan which
would have commenced on the date of such failure to borrow, over (B) the amount
of interest which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the London
interbank market.  Any Lender demanding reimbursement for such loss shall
deliver to the Lead Borrower from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined and such
amounts shall be due within ten (10) Business Days after the receipt of such
notice.

 
76

--------------------------------------------------------------------------------

 

(d)        In the event the Borrowers fail to prepay any Revolving Credit Loan
on the date specified in any prepayment notice delivered pursuant to SECTION
2.16(a) (whether or not such prepayment notice is revoked), the Borrowers,
within five (5) Business Days after the receipt of the notice described below
from any Lender, shall pay to the Administrative Agent, for the account of such
Lender, without duplication of any Breakage Costs otherwise due, any amounts
required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay, including, without limitation, any loss, cost
or expenses (other than loss of profits) incurred by reason of the acquisition
of deposits or other funds by such Lender to fulfill deposit obligations
incurred in anticipation of such prepayment. Any Lender demanding such payment
shall deliver to the Lead Borrower, from time to time, one or more certificates
setting forth the amount of such loss as determined by such Lender and setting
forth in reasonable detail the manner in which such amount was determined and
such amounts shall be due within ten (10) Business Days after the receipt of
such notice.


(e)        Whenever any partial prepayment of Revolving Credit Loans are to be
applied to LIBO Loans, such LIBO Loans shall be prepaid in the chronological
order of their Interest Payment Dates or as the Lead Borrower may otherwise
designate in writing.


SECTION 2.17        Mandatory Prepayment; Commitment Termination; Cash
Collateral.


The outstanding Obligations shall be subject to prepayment as follows:


(a)            If at any time the amount of the Credit Extensions by the Lenders
causes Availability to be less than zero, the Borrowers will, immediately upon
notice from the Administrative Agent: (x) prepay the Revolving Credit Loans in
an amount necessary to eliminate such deficiency; and (y) if, after giving
effect to the prepayment in full of all outstanding Revolving Credit Loans such
deficiency has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 103% of the Letters of Credit Outstanding.


(b)            The Revolving Credit Loans shall be repaid daily in accordance
with (and to the extent required under) the provisions of SECTION 2.18, to the
extent then applicable.


(c)            Any Net Proceeds received from a Prepayment Event (other than
Excluded Net Proceeds), whether or not a Cash Dominion Event then exists, shall
be paid over to the Administrative Agent on receipt by the Loan Parties and
shall be utilized to prepay the Revolving Credit Loans in the order of priority
set forth in SECTION 7.03.  The Agents shall not be obligated to release their
Liens on any Collateral included in such Prepayment Event until such Net
Proceeds have been so received (to the extent required in this clause (c)).  The
application of such Net Proceeds to the Revolving Credit Loans shall not reduce
the Commitments.  If all Obligations then due are paid, any excess Net Proceeds
shall be remitted to the operating account of the Borrowers maintained with the
Administrative Agent.

 
77

--------------------------------------------------------------------------------

 

(d)            Except as set forth in SECTION 2.17(c) and except during the
continuance of a Cash Dominion Event, any Net Proceeds, Cash Receipts and other
payments received by the Administrative Agent shall be applied as the Lead
Borrower shall direct the Administrative Agent in writing.


(e)            The Borrowers shall prepay the Obligations as required pursuant
to SECTION 2.15 (c) and SECTION 2.15(d).


(f)             Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid.  No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.17 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail.  In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Lead Borrower, the Administrative Agent shall hold all
amounts required to be applied to LIBO Loans in the Cash Collateral Account and
will apply such funds to the applicable LIBO Loans at the end of the then
pending Interest Period therefor (provided that the foregoing shall in no way
limit or restrict the Agents’ rights upon the occurrence and during the
continuance of any other Event of Default).  No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$10,000,000.  A prepayment of the Revolving Credit Loans pursuant to SECTION
2.16 (other than pursuant to SECTION 2.16(b)) or SECTION 2.17 shall not
permanently reduce the Total Commitments.


(g)            All credits against the Obligations shall be conditioned upon
final payment to the Administrative Agent of the items giving rise to such
credits. If any item credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Administrative Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Secured Parties against all claims and actual losses resulting from such
dishonor or return.


SECTION 2.18        Cash Management.


(a)        Within thirty (30) days of the occurrence of Specified Default, or
immediately upon the occurrence of any other Cash Dominion Event, the Borrowers,
upon the request of any Agent, shall deliver to the Agents a schedule of all
DDAs, that to the knowledge of the Responsible Officers of the Loan Parties, are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 
78

--------------------------------------------------------------------------------

 

(b)        Annexed hereto as Schedule 2.18(b) is a list describing, as of the
Effective Date, all arrangements to which any Loan Party is a party with respect
to the payment to such Loan Party of the proceeds of all credit card charges for
sales by such Loan Party.


(c)        On or prior to the Effective Date, to the extent not previously
delivered, each Loan Party shall:


(i)             deliver to the Collateral Agent notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit G which
have been executed on behalf of such Loan Party and addressed to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 2.18(b);
and


(ii)            enter into a blocked account agreement (each, a “Blocked Account
Agreement”), reasonably satisfactory  to the Agents, with any Blocked Account
Bank, including, without limitation, with respect to the deposit accounts
existing as of the Effective Date listed on Schedule 2.18(c) attached hereto
(collectively, the “Blocked Accounts”).


(d)        Each Credit Card Notification and Blocked Account Agreement shall
require, during the continuance of a Cash Dominion Event (and delivery of notice
thereof from the Collateral Agent), the ACH or wire transfer on each Business
Day (and whether or not there is then an outstanding balance in the Loan
Account) of all available cash receipts (the “Cash Receipts”) to the
concentration account maintained by the Administrative Agent at Bank of America
(the “Concentration Account”), from:


(i)             the sale of Inventory and other Collateral (whether or not
constituting a Prepayment Event);


(ii)            all proceeds of collections of Accounts (whether or not
constituting a Prepayment Event);


(iii)           all Net Proceeds on account of any Prepayment Event (other than,
until the Term Loan Financing Facility is repaid in full, a Prepayment Event
arising in connection with the Term Loan Priority Collateral);


(iv)           each Blocked Account (including all cash deposited therein from
each DDA; and


(v)            the cash proceeds of all credit card charges.


(e)            If, at any time during the continuance of a Cash Dominion Event,
any cash or cash equivalents owned by any Loan Party (other than petty cash
accounts funded in the ordinary course of business, the deposits in which shall
not aggregate more than $3,000,000 or exceed $10,000 with respect to any one
account (or in each case, such greater amounts to which the Administrative Agent
may agree), and payroll, trust and tax withholding accounts funded in the
ordinary course of business and required by Applicable Law) are deposited to any
account, or held or invested in any manner, otherwise than in a Blocked Account
that is subject to a Blocked Account Agreement (or a DDA which is swept daily to
a Blocked Account), the Collateral Agent may require the applicable Loan Party
to close such account and have all funds therein transferred to a Blocked
Account, and all future deposits made to a Blocked Account which is subject to a
Blocked Account Agreement.  In addition to the foregoing, during the continuance
of a Cash Dominion Event, the Loan Parties shall provide the Collateral Agent
with an accounting of the contents of the Blocked Accounts, which shall
identify, to the satisfaction of the Collateral Agent, the proceeds from the
Term Loan Priority Collateral which were deposited into a Blocked Account and
swept to the Concentration Account.  Upon the receipt of (x) the contents of the
Blocked Accounts, and (y) such accounting, the Collateral Agent agrees to
promptly remit to the agent under the Term Loan Financing Facility the proceeds
of the Term Loan Priority Collateral received by the Administrative Agent.

 
79

--------------------------------------------------------------------------------

 

(f)         The Loan Parties may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts, subject to the execution and delivery to the
Collateral Agent of appropriate Blocked Account Agreements (except with respect
to any payroll, trust and tax withholding accounts or unless expressly waived by
the Collateral Agent) consistent with the provisions of this SECTION 2.18 and
otherwise reasonably satisfactory to the Collateral Agent.  The Loan Parties
shall furnish the Collateral Agent with prior written notice of their intention
to open or close a Blocked Account and the Collateral Agent shall promptly
notify the Lead Borrower as to whether the Collateral Agent shall require a
Blocked Account Agreement with the Person with whom such account will be
maintained. Unless consented to in writing by the Collateral Agent, the
Borrowers shall not enter into any agreements with credit card processors other
than the ones expressly contemplated herein unless contemporaneously therewith,
a Credit Card Notification, is executed and delivered to the Collateral Agent.


(g)        The Borrowers may also maintain one or more disbursement accounts
(the “Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.


(h)        The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent.  Each Borrower hereby acknowledges
and agrees that (i) such Borrower has no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Concentration Account shall
be applied as provided in this Agreement.  In the event that, notwithstanding
the provisions of this SECTION 2.18, during the continuation of a Cash Dominion
Event, any Borrower receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

 
80

--------------------------------------------------------------------------------

 

(i)         Any amounts received in the Concentration Account at any time when
all of the Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrowers maintained with the
Administrative Agent.


(j)         The Collateral Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.


(k)        The following shall apply to deposits and payments under and pursuant
to this Agreement:


(i)             Funds shall be deemed to have been deposited to the
Concentration Account on the Business Day on which deposited, provided that such
deposit is available to the Administrative Agent by 4:00 p.m. on that Business
Day (except that if the Obligations are being paid in full, by 2:00 p.m. on that
Business Day);


(ii)            Funds paid to the Administrative Agent, other than by deposit to
the Concentration Account, shall be deemed to have been received on the Business
Day when they are good and collected funds, provided that such payment is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations or are being paid in full, by 2:00 p.m. on that Business
Day);


(iii)           If a deposit to the Concentration Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;


(iv)           If any item deposited to the Concentration Account and credited
to the Loan Account is dishonored or returned unpaid for any reason, whether or
not such return is rightful or timely, the Administrative Agent shall have the
right to reverse such credit and charge the amount of such item to the
applicable Loan Account and the Borrowers shall indemnify the Secured Parties
against all out-of-pocket claims and losses resulting from such dishonor or
return;


(v)            All amounts received under this SECTION 2.18 shall be applied in
the manner set forth in SECTION 7.03.


SECTION 2.19        Fees.


(a)        The Borrowers shall pay to the Agents and the Arrangers, for their
respective accounts, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.


(b)        The Borrowers shall pay the Administrative Agent, for the account of
the Non-Extending Lenders, an aggregate fee (the “Unused Fee”) equal to 0.25%
per annum (on the basis of actual days elapsed in a year of 365 or 366 days, as
applicable) of the average daily balance of their respective Unused Commitment,
during the Fiscal Quarter just ended (or relevant period with respect to the
payment being made through the first Fiscal Quarter ending after the Closing
Date or on the Existing Termination Date).  The Unused Fee shall be paid in
arrears, on the first day of each Fiscal Quarter after the execution of this
Agreement and on the Existing Termination Date.  The Administrative Agent shall
pay the Unused Fee to the Non-Extending Lenders upon the Administrative Agent’s
receipt of the Unused Fee based upon their pro rata share of an amount equal to
the aggregate Unused Fee to all Non-Extending Lenders.

 
81

--------------------------------------------------------------------------------

 

(c)        The Borrowers shall pay the Administrative Agent, for the account of
the Extending Lenders, an aggregate fee (the “Extended Term Unused Fee”) equal
to the percentages per annum set forth in the grid below (on the basis of actual
days elapsed in a year of 365 or 366 days, as applicable) of the average daily
balance of their respective Unused Commitment, during the Fiscal Quarter just
ended (or relevant period with respect to the payment being made through the
first Fiscal Quarter ending after the Effective Date or on the Extended Term
Termination Date):


Level
Average Daily Balance of Unused Commitment
Extended Term Unused Fee
I
Less than or equal to 50% of the Total Commitments
0.50%
II
Greater than 50% of the Total Commitments
0.75%





The Extended Term Unused Fee shall be paid in arrears, on the first day of each
Fiscal Quarter after the execution of this Agreement and on the Extended Term
Termination Date, provided that, if the Lead Borrower changes its Fiscal
Quarters in accordance with SECTION 6.11, such quarterly payments shall be due
on the dates such payments would have been due under this Agreement as in effect
on the Effective Date had such change in Fiscal Quarters not occurred.  The
Administrative Agent shall pay the Extended Term Unused Fee to the Extending
Lenders upon the Administrative Agent’s receipt of the Extended Term Unused Fee
based upon their pro rata share of an amount equal to the aggregate Extended
Term Unused Fee to all Extending Lenders.


(d)        The Borrowers shall pay the Administrative Agent, for the account of
the Lenders, on the first day of each Fiscal Quarter and on demand after the
Applicable Termination Date, in arrears, a fee calculated on the basis of a 365
or 366 day year, as applicable and actual days elapsed (each, a “Letter of
Credit Fee”), equal to the following per annum percentages of the average face
amount of the following categories of Letters of Credit outstanding during the
three month period then ended:


(i)             Standby Letters of Credit: (A) for the account of each
Non-Extending Lender in accordance with its Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for LIBO Loans, and (B) for the
account of each Extending Lender in accordance with its Commitment Percentage,
at a per annum rate equal to the then Extended Term Applicable Margin for LIBO
Loans;

 
82

--------------------------------------------------------------------------------

 

(ii)            Commercial Letters of Credit: (A) for the account of each
Non-Extending Lender in accordance with its Commitment Percentage, at a per
annum rate equal to fifty percent (50%) of the then Applicable Margin for LIBO
Loans, and (B) for the account of each Extending Lender in accordance with its
Commitment Percentage, at a rate per annum equal to fifty percent (50%) of the
then Extended Term Applicable Margin for LIBO Loans;


(iii)           After the occurrence and during the continuance of a Specified
Default, at any time that the Administrative Agent is not holding in the Cash
Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings, as of such date, plus accrued and unpaid interest thereon,
effective upon written notice from the Administrative Agent (which notice may be
given at the election of the Administrative Agent or at the direction of the
Required Lenders after the occurrence of any Specified Default), the Letter of
Credit Fee shall be increased, at the option of the Administrative Agent or the
Required Lenders, by an amount equal to two percent (2%) per annum.


(e)        The Borrowers shall pay to each Issuing Bank, in addition to all
Letter of Credit Fees otherwise provided for herein, (i) the reasonable and
customary fees and charges of such Issuing Bank  in connection with the
negotiation, settlement and amendment of each Letter of Credit issued by such
Issuing Bank, and (ii) a fronting fee (each, a “Fronting Fee”) equal to 1/8 of
1% on the aggregate Stated Amount of all Letters of Credit.  Each such Fronting
Fee shall be payable on the first day of each Fiscal Quarter and on demand after
the Extended Term Termination Date, in arrears.


(f)         All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for the account of the Administrative Agent
and other Credit Parties as provided herein. Once due, all fees shall be fully
earned and shall not be refundable under any circumstances.


SECTION 2.20        Maintenance of Loan Account; Statements of Account.


(a)        The Administrative Agent shall maintain an account on its books in
the name of the Borrowers (each, the “Loan Account”) which will reflect (i) all
Revolving Credit Loans and other advances made by the Lenders to the Borrowers
or for the Borrowers’ account, (ii) all Letter of Credit Disbursements, fees and
interest that have become payable as herein set forth, and (iii) any and all
other monetary Obligations that have become payable.


(b)        The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in and to the extent required by SECTION 2.17 or 7.03, as applicable.  After the
end of each month, the Administrative Agent shall send to the Borrowers a
statement accounting for the charges (including interest), loans, advances and
other transactions occurring among and between the Administrative Agent, the
Lenders and the Borrowers during that month.  The monthly statements shall,
absent manifest error, be deemed presumptively correct.


SECTION 2.21        Payments; Sharing of Setoff.


(a)        The Borrowers shall make each payment required to be made hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, of amounts payable under
SECTIONS 2.14, 2.16(c), 2.23, 9.03 or otherwise) prior to 2:00 p.m. on the date
when due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to each Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, except with respect to LIBO Borrowings, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBO Borrowings shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of
subject calendar month, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 
83

--------------------------------------------------------------------------------

 

(b)        All funds received by and available to the Administrative Agent to
pay principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.17 or 7.03  ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed drawings under Letters
of Credit, interest, fees and other amounts then due to such respective parties.
For purposes of calculating interest due to a Lender, that Lender shall be
entitled to receive interest on the actual amount contributed by that Lender
towards the principal balance of the Revolving Credit Loans outstanding during
the applicable period covered by the interest payment made by the
Borrowers.  Any net principal reductions to the Revolving Credit Loans received
by the Administrative Agent in accordance with the Loan Documents during such
period shall not reduce such actual amount so contributed, for purposes of
calculation of interest due to that Lender, until the Administrative Agent has
distributed to the applicable Lender its Commitment Percentage thereof.


(c)        Unless the Administrative Agent shall have received notice from the
Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.


SECTION 2.22        Settlement Amongst Lenders


(a)        The Swingline Lender may, at any time (but, in any event shall
weekly, as provided in SECTION 2.22(b)), on behalf of the Borrowers (which
hereby authorize the Swingline Lender to act on their behalf in that regard)
request the Administrative Agent to cause the Lenders to make a Revolving Credit
Loan (which shall be a Prime Rate Loan) in an amount equal to such Lender’s
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with SECTION 2.06, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Lender shall make available to the Administrative Agent the proceeds of
such Revolving Credit Loan for the account of the Swingline Lender.  If the
Swingline Lender requires a Revolving Credit Loan to be made by the Lenders and
the request therefor is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if the request therefor is received after 12:00 Noon, then no
later than 3:00 p.m. on the next Business Day. The obligation of each such
Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent or the Swingline Lender.  If and to
the extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand, such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate.

 
84

--------------------------------------------------------------------------------

 

(b)        The amount of each Lender’s Commitment Percentage of outstanding
Revolving Credit Loans (including outstanding Swingline Loans) shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward based on all Revolving Credit Loans (including
Swingline Loans) and repayments of Revolving Credit Loans (including Swingline
Loans) received by the Administrative Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Administrative Agent.


(c)        The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (including Swingline Loans) for the period
and the amount of repayments received for the period.  As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Lender
its applicable Commitment Percentage of repayments, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Credit
Loans made by each Lender with respect to Revolving Credit Loans to the
Borrowers (including Swingline Loans) shall be equal to such Lender’s applicable
Commitment Percentage of Revolving Credit Loans (including Swingline Loans)
outstanding as of such Settlement Date.  If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 12:00 Noon, then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent.  If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate.

 
85

--------------------------------------------------------------------------------

 

SECTION 2.23        Taxes.


(a)        Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided,
however, that if a Loan Party or an Agent or a Lender shall be required to
deduct or remit any such Taxes from such payments, then (i) in the case of any
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions or remittances for such
Taxes (including deductions applicable to additional sums payable under this
SECTION 2.23) the applicable Credit Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Loan Party shall
make such deductions and (iii) the Loan Party shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.


(b)        In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.


(c)        The Borrowers shall indemnify each Credit Party, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Credit Party on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this SECTION
2.23) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided that if any Borrower reasonably believes that
such Taxes were not correctly or legally asserted, each Lender will use
reasonable efforts to cooperate with such Borrower to obtain a refund of such
taxes so long as such efforts would not, in the sole determination of such
Lender, result in any additional costs, expenses or risks or be otherwise
disadvantageous to it; provided further, that the Borrowers shall not be
required to compensate any Lender pursuant to this SECTION 2.23 for any amounts
incurred in any fiscal year for which such Lender is claiming compensation if
such Lender does not furnish notice of such claim within six (6) months from the
end of such fiscal year; provided further, that if the circumstances giving rise
to such claim have a retroactive effect, then the beginning of such six month
period shall be extended to include such period of retroactive effect. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Credit Party, or by the Administrative Agent on its own behalf or
on behalf of any other Credit Party, setting forth in reasonable detail the
manner in which such amount was determined, shall be conclusive absent manifest
error.


(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Lead Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)        Any Foreign Lender that is entitled to an exemption from or reduction
in United States withholding tax shall deliver to the Lead Borrower and the
Administrative Agent two (2) copies of (i) either United States Internal Revenue
Service Form W-8BEN (claiming a treaty benefit) or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, (ii) in the case of a
Foreign Lender claiming exemption from or reduction in U.S. Federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a (A) Form W-8BEN, or any subsequent versions thereof or
successors thereto and (B) a certificate representing that such Foreign Lender
(1) is not a bank for purposes of Section 881(c) of the Code, (2) is not a 10
percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
any Loan Party and (3) is not a controlled foreign corporation related to the
Loan Parties (within the meaning of Section 864(d)(4) of the Code)), in all
cases, properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. Federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents, or in the case of a Foreign Lender claiming exemption for “portfolio
interest” certifying that it is not a foreign corporation, partnership, estate
or trust. Such forms shall be delivered by each Foreign Lender on or before the
date it becomes a party to this Agreement (or, in the case of a transferee that
is a participation holder, on or before the date such participation holder
becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending
office (a “New Lending Office”).  In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender.  Notwithstanding any other provision of this
SECTION 2.23(e), a Foreign Lender shall not be required to deliver any form
pursuant to this SECTION 2.23(e) that such Foreign Lender is not legally able to
deliver.

 
86

--------------------------------------------------------------------------------

 

(f)         The Borrowers shall not be required to indemnify any Foreign Lender
or to pay any additional amounts to any Foreign Lender in respect of U.S.
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph (e)
above.  Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.


(g)        If any Loan Party shall be required pursuant to this SECTION 2.23 to
pay any additional amount to, or to indemnify, any Credit Party to the extent
that such Credit Party becomes subject to Taxes subsequent to the Closing Date
(or, if applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.


(h)        If any Lender is entitled to a reduction in (and not complete
exemption from) the applicable withholding tax, the Borrowers may withhold from
any interest payment to such Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction.


(i)         If any Credit Party reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents (which refund, deduction or credit
is provided by the jurisdiction imposing such Taxes), a current monetary benefit
that it would otherwise not have obtained and that would result in the total
payments under this SECTION 2.23 exceeding the amount needed to make such Credit
Party whole, such Credit Party shall pay to the Lead Borrower, with reasonable
promptness following the date upon which it actually realizes such benefit, an
amount equal to the amount of such refund, deduction or credit, net of all out
of pocket expenses incurred in securing such refund, deduction or credit.  This
SECTION 2.23(i) shall not be construed to require any Credit Party to make
available its tax returns (or any other confidential information relating to its
Taxes) to any Loan Party.

 
87

--------------------------------------------------------------------------------

 

SECTION 2.24        Mitigation Obligations; Replacement of Lenders.


(a)        If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to SECTION 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Credit Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Effective Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.


(b)        If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11 for thirty (30) consecutive days, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
or if any Lender is a Delinquent Lender or otherwise defaults in its obligation
to fund Revolving Credit Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however,  that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Credit Loans and participations in unreimbursed
drawings under Letters of Credit and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under SECTION 2.14 or
payments required to be made pursuant to SECTION 2.23, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 
88

--------------------------------------------------------------------------------

 

SECTION 2.25        Designation of Lead Borrower as Borrowers’ Agent.


(a)        Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Revolving Credit Loans and Letters
of Credit, the proceeds of which shall be available to each Borrower for such
uses as are permitted under this Agreement.  As the disclosed principal for its
agent, each Borrower shall be obligated to the Administrative Agent and each
Lender on account of Revolving Credit Loans so made and Letters of Credit so
issued as if made directly by the Lenders to such Borrower, notwithstanding the
manner by which such Revolving Credit Loans and Letters of Credit are recorded
on the books and records of the Lead Borrower and of any other Borrower.


(b)        Each Borrower represents to the Credit Parties that it is an integral
part of a consolidated enterprise, and that each Loan Party will receive direct
and indirect benefits from the availability of the joint credit facility
provided for herein, and from the ability to access the collective credit
resources of the consolidated enterprise which the Loan Parties comprise.  Each
Borrower recognizes that credit available to it hereunder is in excess of and on
better terms than it otherwise could obtain on and for its own account and that
one of the reasons therefor is its joining in the credit facility contemplated
herein with all other Borrowers.  Consequently, each Borrower hereby assumes and
agrees to discharge all Obligations of each of the other Borrowers as if the
Borrower which is so assuming and agreeing were each of the other Borrowers.


(c)        The Lead  Borrower shall act as a conduit for each Borrower
(including itself, as a Borrower) on whose behalf the Lead  Borrower has
requested a Revolving Credit Loan.  None of the Agents nor any other Credit
Party shall have any obligation to see to the application of such proceeds.


(d)        The authority of the Lead Borrower to request Revolving Credit Loans
and Letters of Credit on behalf of, and to bind, the Borrowers, shall continue
unless and until the Administrative Agent actually receives written notice of:
(i) the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.


SECTION 2.26        Security Interests in Collateral.


To secure their Obligations under this Agreement and the other Loan Documents,
the Borrowers have granted (or shall grant) to the Collateral Agent, for its
benefit and the benefit of the other Secured Parties, a first-priority security
interest in (subject only to Permitted Encumbrances (x) having priority by
operation of Applicable Law on all Revolver Priority Collateral, or (y) in favor
of the agent under the Term Loan Financing on any Term Loan Priority
Collateral), all of the Collateral pursuant hereto and to the Security
Documents, provided that the Collateral shall secure amounts owing with respect
to Cash Management Services and the Other Liabilities of the Borrowers only to
the extent provided in the Security Documents.

 
89

--------------------------------------------------------------------------------

 

SECTION 2.27        Provisions Relating to Payments to Tranche A-1 Lenders and
Non-Extending Lenders.


Notwithstanding anything to the contrary herein contained, (i) all amounts
required to be paid pursuant to SECTION 2.15(b) shall be applied ratably in
accordance with each Tranche A-1 Lender’s Tranche A-1 Commitment Percentage (as
defined in the Existing Credit Agreement) and (ii) all amounts required to be
paid pursuant to SECTION 2.15(c) shall be applied ratably in accordance with
each Non-Extending Lender’s Commitment Percentage.


ARTICLE III


Representations and Warranties


To induce the Credit Parties to make the Revolving Credit Loans and to issue
Letters of Credit, the Loan Parties executing this Agreement or a Joinder
hereto, jointly and severally, make the following representations and warranties
to each Credit Party with respect to each Loan Party on the Effective Date and
on each other date required by SECTION 4.02 hereof, in each case as of the date
such representation and warranty is made unless an earlier date is specified:


SECTION 3.01        Organization; Powers.


Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other applicable entity power and authority to own its property and assets and
to carry on its business as now conducted, except, in each case, where the
failure to do so, or so possess, individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
has all requisite organizational power and authority to execute and deliver and
perform all its obligations under all Loan Documents to which such Loan Party is
a party.  Each Loan Party is qualified to do business in, and is in good
standing (where such concept exists) in, every jurisdiction in which the nature
of its business or the ownership or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified or in good
standing individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect.  Schedule 3.01 annexed hereto sets forth,
as of the Effective Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.


SECTION 3.02        Authorization; Enforceability.


The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 
90

--------------------------------------------------------------------------------

 

SECTION 3.03        Governmental and Other Approvals; No Conflicts.


The transactions to be entered into and contemplated by the Loan Documents (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings and recordings
necessary to perfect Liens created under the Loan Documents and enforce the
rights of the Lenders and the Secured Parties under the Loan Documents or (iii)
the failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any Applicable Law (except to the
extent that such violation would not reasonably be expected to result in a
Material Adverse Effect) or the Charter Documents of any Loan Party, (c) do not
violate or result in a default (with due notice, lapse of grace period or both)
under any indenture or any other agreement, instrument or other evidence of
Material Indebtedness, except to the extent that such default would not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created under the Loan Documents and Permitted Encumbrances.


SECTION 3.04        Financial Condition.


The Lead Borrower has heretofore furnished to the Agents the Consolidated
balance sheet, and statements of operations, stockholders’ equity, and cash
flows for the Lead Borrower and its Subsidiaries (i) as of and for the Fiscal
Year ended May 30, 2009, audited by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the Fiscal Quarter ended August 29, 2009,
certified by a Financial Officer of the Lead Borrower.  Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Lead Borrower and its Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to year
end audit adjustments and the absence of footnotes. Since August 29, 2009, there
has been no event, change, condition or development that has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


SECTION 3.05        Properties.


(a)        Except as disclosed on Schedule 3.05(a), each Loan Party has title
to, or valid leasehold interests in or right to use, all its real and personal
property material to its business, except for defects which would not reasonably
be expected to have a Material Adverse Effect.


(b)        Schedule 3.05(b) sets forth with respect to each Loan Party a list of
all registrations and issuances of the Intellectual Property owned by such Loan
Party and all applications for the registrations or issuance thereof.  To the
knowledge of each Loan Party, each such registration, issuance and application
that is material to the business of such Loan Party is subsisting.  To the
knowledge of each Loan Party, the Intellectual Property owned by each Loan Party
is valid and enforceable, and no proceeding is pending challenging the
ownership, registration, validity, enforceability or use of any item of
Intellectual Property.  Each Loan Party owns or is licensed to use, all
Intellectual Property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and each Loan Party’s use of Intellectual
Property owned by such Loan Party does not infringe upon, misappropriate, dilute
or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, dilutions or other violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No proceeding is pending (or to the knowledge of
each Loan Party, threatened) in which any Person is alleging that a Loan Party
is infringing, misappropriating, diluting, or otherwise violating the
Intellectual Property rights of any Person in any material respect.

 
91

--------------------------------------------------------------------------------

 

(c)        Schedule 3.05(c)(i) sets forth the address (including county) of all
Real Estate that is owned by the Loan Parties as of the Effective
Date.  Schedule 3.05(c)(ii) sets forth the address (including county) of all
Real Estate that is leased by the Loan Parties as of the Effective Date.  Except
as would not reasonably be expected to result in a Material Adverse Effect, to
the knowledge of the Responsible Officers of the Loan Parties each of such
Leases is in full force and effect and the Loan Parties are not in default of
the terms thereof.


SECTION 3.06        Litigation and Environmental Matters.


(a)        Except as set forth on Schedule 3.06(a), there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable expectation of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents.


(b)        Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any actual or potential claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected  to result in a
Material Adverse Effect.


(c)        Except as set forth on Schedule 3.06(c), to the knowledge of the Loan
Parties, no Real Estate or facility owned, operated or leased by any Loan Party
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or similar state “Superfund” list except to the extent that
such filings, individually or in the aggregate, would not reasonably be
expected  to result in a Material Adverse Effect.


(d)        Except as set forth on Schedule 3.06(d), no Lien has been recorded
or, to the knowledge of any Loan Party, threatened under any Environmental Law
with respect to any Real Estate of the Loan Parties.


(e)        The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Estate Disclosure
Requirements or any other applicable Environmental Law, except for any
requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 
92

--------------------------------------------------------------------------------

 

(f)         The Lead Borrower has made available to the Agents and the Lenders
all material documents, studies, and reports in the possession, custody or
control of the Borrowers concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Estate or facilities currently or formerly owned,
operated, leased or used by the Borrowers.


(g)        Since the Effective Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.


SECTION 3.07        Compliance with Laws and Agreements.


Each Loan Party is in compliance with all Applicable Law and all Material
Indebtedness, and no event of default has occurred and is continuing thereunder,
except in each case where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  Without limiting the generality of the foregoing,
each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business,
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party is in compliance
with all terms and conditions of all such permits, licenses, orders and
authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.


SECTION 3.08        Investment Company Status.


No Loan Party is an “investment company” as defined in, and subject to
regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.09        Taxes.


Since the Closing Date, each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan
Party has set aside on its books adequate reserves in accordance with GAAP, and
as to which no Lien has arisen or (b) to the extent that the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.10        ERISA.


Except as would not reasonably be expected to result in a Material Adverse
Effect: (i) the Loan Parties and their ERISA Affiliates are in compliance with
the applicable provisions of ERISA and the Code with respect to each Plan; and
(ii) each Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service and
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Plan to lose its qualified status.  Since the Effective
Date, no ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect, except as set forth on Schedule 3.10. The present value
of all accumulated benefit obligations under each Plan subject to ERISA (based
on the assumptions used for purposes of the most recent actuarial report
prepared by such Plan’s actuaries) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount that would reasonably be expected to result
in a Material Adverse Effect.

 
93

--------------------------------------------------------------------------------

 

SECTION 3.11        Disclosure.


None of the reports, financial statements, certificates or other information
(other than any projections, pro formas, budgets and general market information)
concerning the Loan Parties furnished by or on at the direction of any Loan
Party to any Credit Party in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in light of the circumstances under which such statements were made.


SECTION 3.12        Subsidiaries.


(a)        Schedule 3.12 sets forth the name of, and the ownership interest of
each Loan Party in, each Subsidiary as of the Effective Date; there is no other
Capital Stock of any class outstanding as of the Effective Date.  To the
knowledge of the Loan Parties, all such shares of Capital Stock as of the
Effective Date are validly issued, fully paid, and, with respect to corporate
shares, non-assessable.


(b)        Except as set forth on Schedule 3.12, no Loan Party is party to any
joint venture, general or limited partnership, or limited liability company
agreements as of the Effective Date.


SECTION 3.13        Insurance.


Schedule 3.13 sets forth a description of all business interruption, general
liability, directors and officers liability, comprehensive, casualty and other
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. Each insurance policy listed on Schedule 3.13 is in full force and effect
as of the Effective Date and all premiums in respect thereof that are due and
payable as of the Effective Date have been paid and such insurance is in such
amounts and covering such risks and liabilities (and with such deductibles,
retentions and exclusions) as are in accordance with normal and prudent industry
practice.  As of the Effective Date, none of the Parent or any of its
Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost.

 
94

--------------------------------------------------------------------------------

 

SECTION 3.14        Labor Matters.


As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened, except to the extent that strikes, lockouts or
slowdowns would not reasonably be expected to result in a Material Adverse
Affect. The hours worked by and payments made to employees of the Loan Parties
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters and to the extent that such
liability would not reasonably be expected to have a Material Adverse Effect,
all payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 3.14,
as of the Effective Date no Loan Party is a party to or bound by any material
collective bargaining agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. As
of the Effective Date, there are no representation proceedings pending or, to
the actual knowledge of any Responsible Officer of any Loan Party, threatened to
be filed with the National Labor Relations Board or other applicable
Governmental Authority, and no labor organization or group of employees of any
Loan Party has made a pending demand in writing for recognition. As of the
Effective Date, the consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.


SECTION 3.15        Security Documents.


The Security Documents create in favor of the Collateral Agent, for the benefit
of the Collateral Agent and the other Secured Parties, a legal, valid and
enforceable security or mortgage interests in the Collateral (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law),
and the Security Documents constitute, or will upon the filing of financing
statements or other instruments within the time periods prescribed under
Applicable Law and/or the obtaining of “control”, in each case with respect to
the relevant Collateral as required under the applicable Uniform Commercial Code
or similar legislation of any jurisdiction, to the extent security interests in
such Collateral can be perfected by such filings or control, the creation of a
fully perfected and opposable first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in such Collateral
(to the extent required under the Security Documents), in each case prior and
superior in right to any other Person, except for Permitted Encumbrances (x)
having priority by operation of Applicable Law on all Revolver Priority
Collateral, or (y) in favor of the agent under the Term Loan Financing on any
Term Loan Priority Collateral.

 
95

--------------------------------------------------------------------------------

 

SECTION 3.16        Federal Reserve Regulations.


(a)        No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.


(b)        No part of the proceeds of any Revolving Credit Loan or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit
to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose in violation of Regulation U
or X or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or Regulation X.


SECTION 3.17        Solvency.


The Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
is being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.


ARTICLE IV


Conditions


SECTION 4.01        Effective Date.


The effectiveness of this Agreement is subject to the satisfaction by the Loan
Parties or the waiver of each of the following conditions precedent:


(a)            The Agents (or their counsel) shall have received from each Loan
Party and the Required Lenders either (i) a counterpart of this Agreement and
all other Loan Documents signed on behalf of each such party or (ii) written
evidence satisfactory to the Agents (which may include telecopy transmission or
electronic pdf copy of a signed signature page of this Agreement) that each such
party has signed a counterpart of this Agreement and all other Loan Documents.


(b)            The Agents shall have received a written opinion (addressed to
each Agent and the Lenders and dated the Effective Date) of Kirkland & Ellis
LLP, counsel for the Loan Parties, covering such matters relating to the Loan
Parties, the Loan Documents or the transactions contemplated thereby as the
Agents shall reasonably request. The Loan Parties hereby request such counsel to
deliver such opinions.


(c)            The Agents shall have received Charter Documents and such other
documents and certificates as the Agents or their counsel may reasonably request
relating to the organization and existence of each Loan Party, the authorization
of the transactions contemplated by the Loan Documents and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.

 
96

--------------------------------------------------------------------------------

 

(d)            The Administrative Agent shall have received a Borrowing Base
Certificate dated the Effective Date, relating to the month ended on December
31, 2009, and executed by a Financial Officer of the Lead Borrower.


(e)            The Agents shall have received a certificate, reasonably
satisfactory in form and substance to the Agents, certifying that, after giving
effect to the consummation of the transactions contemplated under this Agreement
and the other Loan Documents as of the Effective Date, no Default or Event of
Default exists and the Loan Parties, taken as a whole, are Solvent.


(f)             All necessary governmental and shareholder consents and
approvals to the transactions contemplated hereby shall have been obtained
except for those that, individually or in the aggregate, would not and would not
reasonably be expected to have, a Material Adverse Effect.


(g)            No Material Adverse Effect shall have occurred since August 29,
2009.


(h)            All representations and warranties contained in this Agreement
and the other Loan Documents or otherwise made in writing in connection herewith
or therewith shall be true and correct in all material respects, other than
representations and warranties that relate solely to an earlier date, and other
than representations and warranties which are qualified by “materiality” or
“Material Adverse Effect”, each of which shall be true and correct in all
respects.


(i)             There shall not be any other Material Indebtedness of the Loan
Parties outstanding immediately after the Effective Date other than (i) the
Senior Notes, (ii) the Term Loan Financing Facility, (iii) the Holdco Notes,
(iv) this Agreement, and (v) Permitted Indebtedness.


(j)             Lenders having Commitments aggregating at least $600,000,000
shall have become Extending Lenders hereunder.


(k)            The Collateral Agent shall have received results of searches or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases or
subordination agreements are being tendered on the Effective Date.


(l)             The Agents shall have received, and be reasonably satisfied
with, evidence of the Loan Parties’ insurance, together with such endorsements
as are required by the Loan Documents.


(m)           The Agents shall be reasonably satisfied that all fees due at or
immediately after the Effective Date and all Credit Party Expenses incurred by
in connection with the establishment of the credit facility contemplated hereby
(including the reasonable fees and expenses of counsel to the Agents), shall be
paid in full.

 
97

--------------------------------------------------------------------------------

 

(n)            After giving effect to this Agreement and the transactions
contemplated hereby, no Default or Event of Default shall be continuing.


(o)            After giving effect to this Agreement and the transactions
contemplated hereby, Availability shall be not less than $200,000,000.


(p)            The Collateral Agent shall have received the Security Documents
and certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.


(q)            The Collateral Agent shall have received (i) all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect in the United States the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Collateral Agent and (ii) the Credit Card Notifications, and Blocked
Account Agreements required pursuant to SECTION 2.18 hereof.


(r)             There shall have been delivered to the Agents and the Arrangers
all documentation and other information requested by them that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act (as defined in SECTION 9.16
below).


(s)            To the extent not otherwise set forth in this SECTION 4.01, there
shall have been delivered to the Agents each of the instruments, agreements,
opinions, certificates and other documents identified on the closing agenda
attached hereto as Exhibit J.


SECTION 4.02        Conditions Precedent to Each Revolving Credit Loan and Each
Letter of Credit.


The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit after the Effective Date is also
subject to the satisfaction by the Loan Parties or the waiver of each of the
following conditions precedent:


(a)            The Administrative Agent shall have received a notice with
respect to such Borrowing or issuance, as the case may be, as required by
Article II, and in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank shall have received notice with respect thereto in
accordance with SECTION 2.13.


(b)            All representations and warranties contained in this Agreement
and the other Loan Documents or otherwise made in writing in connection herewith
or therewith shall be true and correct in all material respects on and as of the
date of each Borrowing or the issuance of each Letter of Credit hereunder with
the same effect as if made on and as of such date, other than representations
and warranties that relate solely to an earlier date, and other than
representations and warranties which are qualified by “materiality” or “Material
Adverse Effect”, each of which shall be true and correct in all respects.

 
98

--------------------------------------------------------------------------------

 

(c)            On the date of each Borrowing hereunder and the issuance of each
Letter of Credit and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing.


The request by the Lead Borrower for, and the acceptance by any Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base.  The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the rights of
the Administrative Agent or any other Credit Party.


ARTICLE V


Affirmative Covenants


Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:


SECTION 5.01        Financial Statements and Other Information.


The Lead Borrower will furnish to the Administrative Agent:


(a)            Within ninety (90) days after the end of each Fiscal Year of
Holdings, the Consolidated balance sheet and related statements of operations,
and Consolidated statements of cash flows as of the end of and for such year for
Holdings and its Subsidiaries, setting forth in comparative form, the
Consolidated figures for the previous Fiscal Year and the figures as set forth
in the projections delivered pursuant to SECTION 5.01(e), all audited and
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without a
qualification or exception as to the scope of such audit), except for the
aforementioned projections, to the effect that such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the applicable Loan Parties and their Subsidiaries on a
Consolidated basis in accordance with GAAP;


(b)            Within forty-five (45) days after the end of each Fiscal Quarter
of Holdings, excluding the last Fiscal Quarter of each Fiscal Year of Holdings,
the Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for Holdings and its Subsidiaries as of
the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case, in comparative form the Consolidated figures
for the previous Fiscal Year and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(e), all such Consolidated figures certified
by one of the Lead Borrower’s Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the Loan
Parties and their Subsidiaries on a Consolidated basis in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes;

 
99

--------------------------------------------------------------------------------

 

(c)            within thirty (30) days after the end of each Fiscal Month of
Holdings and its Subsidiaries, (i) internally prepared monthly operating
financial reports for Holdings and its Subsidiaries, as of the end of and for
such Fiscal Month and the elapsed portion of the Fiscal Year, all certified by
one of the Lead Borrower’s Financial Officers as, to such officer’s knowledge,
presenting in all material respects the financial condition and results of
operations of the Loan Parties and their Subsidiaries on a Consolidated basis,
and (ii) such reports as are prepared by the Loan Parties’ management for their
own use, including the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows for Holdings and its
Subsidiaries, as of the end of and for such Fiscal Month and the elapsed portion
of the Fiscal Year, setting forth in each case, in comparative form the
Consolidated figures for the previous Fiscal Year and the figures as set forth
in the projections delivered pursuant to SECTION 5.01(e), all certified by one
of the Lead Borrower’s Financial Officers as fairly presenting in all material
respects the financial condition and results of operations of the Loan Parties
and their Subsidiaries on a Consolidated basis in accordance with GAAP, subject
to normal year end audit adjustments and the absence of footnotes;


(d)            Concurrently with any delivery of financial statements under
clause (a) or clause (b) above, a certificate of a Financial Officer of the Lead
Borrower in the form of Exhibit H hereto (a “Compliance Certificate”) (i)
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations with respect to the daily Availability and the
Consolidated Fixed Charge Coverage Ratio for such period, (iii) detailing all
Store openings and Store closings during the immediately preceding fiscal
period, and stating the aggregate number of the Loan Parties’ Stores as of the
first day of the current fiscal period, and (iv) stating whether any change in
GAAP or in the application thereof has occurred since the date of Holdings’ most
recent audited financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;


(e)            Within sixty (60) days after the commencement of each Fiscal Year
of the Loan Parties, a detailed, Consolidated budget by month for the applicable
Fiscal Year for Holdings and its Subsidiaries and including a projected
Consolidated income statement, balance sheet, and statement of cash flow, by
month, and promptly when available, any revisions to such budget resulting from
any Permitted Acquisition, Permitted Disposition or other transaction, the
effect of which would reasonably be expected to change the projected
Consolidated EBITDA of the Loan Parties in the subsequent Fiscal Year by 20% or
more;

 
100

--------------------------------------------------------------------------------

 

(f)             On the 10th Business Day of each Fiscal Month (or more
frequently as the Borrowers may elect), a certificate in the form of Exhibit I
(a “Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business on the immediately preceding Fiscal Month (or in the case of a
voluntary delivery of a Borrowing Base Certificate at the election of the
Borrowers, a subsequent date), each Borrowing Base Certificate to be certified
as complete and correct in all material respects on behalf of the Lead Borrower
by a Financial Officer of the Lead Borrower, provided that if Availability is at
any time less than the greater of (i) fifteen (15%) percent of the lesser of (A)
the then Borrowing Base or (B) the then Revolving Credit Loan Ceiling and (ii)
$65,000,000, in each case for five (5) consecutive Business Days, such Borrowing
Base Certificate shall be furnished on Wednesday of each week (or, if Wednesday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;


(g)            Promptly after the same become publicly available, copies of (i)
all material periodic and other reports, proxy statements and other materials
filed by any Loan Party with the SEC, and (ii) SEC Forms 10K and 10Q for the
Parent and/or Holdings (for so long as the Parent and/or Holdings is subject to
the reporting requirements under the Securities Exchange Act of 1934, as
amended);


(h)            Promptly upon receipt thereof, copies of all material reports
submitted to any Loan Party by independent certified public accountants in
connection with each annual or special audit of the books of the Loan Parties or
any of their Subsidiaries made by such accountants, including any management
letter commenting on the Loan Parties’ internal controls submitted by such
accountants to management in connection with their annual audit;


(i)             The financial and collateral reports described on Schedule
5.01(i) hereto, at the times set forth in such Schedule 5.01(i);


(j)             Prior to the occurrence of a Cash Dominion Event, a detailed
summary of the Net Proceeds received from any Prepayment Event resulting in Net
Proceeds in excess of $5,000,000, and after the occurrence of a Cash Dominion
Event, a detailed summary of all Net Proceeds received from any Prepayment
Event, in each case within five (5) Business Days after receipt of such Net
Proceeds other than from sales of Inventory in the ordinary course of business;
and


(k)            Promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of any Loan Party as the Agents or any Lender may reasonably request (other than
information which is subject to an attorney-client privilege or would result in
a breach of a confidentiality obligation of the Loan Parties to any other
Person).


Documents required to be delivered pursuant to SECTION 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Lead Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Administrative Agent have
unrestricted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (A) the accommodation
provided by the foregoing sentence shall not impair the right of the
Administrative Agent, or any Lender through the Administrative Agent, to request
and receive from the Borrowers physical delivery of specific financial
information provided for in this SECTION 5.01 and (B) the Lead Borrower shall
give the Administrative Agent and each Lender (or if applicable, the
Administrative Agent shall give each Lender) written or electronic notice each
time any information is delivered by posting to the Informational Website.  The
Credit Parties shall have no liability to any Loan Party or any Credit Party
associated with establishing and maintaining the security and confidentiality of
the Informational Website and the information posted thereto.

 
101

--------------------------------------------------------------------------------

 

SECTION 5.02        Notices of Material Events.


The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following after any Responsible Officer of the
Lead Borrower obtains knowledge thereof:


(a)            A Default or Event of Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto;


(b)            The filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Subsidiary of the Lead Borrower that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;


(c)            The occurrence of an ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a liability to the Parent, any of its Subsidiaries or any of their respective
ERISA Affiliates in excess of $25,000,000 or would reasonably be expected to
result in a Material Adverse Effect;


(d)            Any development that results in a Material Adverse Effect;


(e)            Any change in any Loan Party’s chief executive officer or chief
financial officer;


(f)             Any material change in any Loan Party’s financial reporting
practices;


(g)            Any strikes, lockouts or slowdowns against any Loan Party which
would reasonably be expected to result in a Material Adverse Effect;


(h)            The filing of any Lien for unpaid Taxes against any Loan Party in
excess of $5,000,000;


(i)             The discharge by any Loan Party of its present independent
accountants or any withdrawal or resignation by such independent accountants;
and

 
102

--------------------------------------------------------------------------------

 

(j)             Any casualty or other insured damage to any portion of the
Collateral included in the Borrowing Base in excess of $5,000,000, or the
commencement of any action or proceeding for the taking of any interest in a
portion of the Collateral included in the Borrowing Base in excess of $5,000,000
or any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.


SECTION 5.03        Information Regarding Collateral.


The Lead Borrower will furnish to the Agents prompt written notice of any change
in: (a) any Loan Party’s name; (b) the location of any Loan Party’s chief
executive office or its principal place of business; (c) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or (d)
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings, publications and registrations, have been made (or
will be made in a timely fashion) under the Uniform Commercial Code or other
Applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest to the extent required under the Security Documents
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) in all the Collateral for its own benefit and the benefit of the
other Secured Parties.


SECTION 5.04        Existence; Conduct of Business.


Each Loan Party will do all things necessary to comply with its Charter
Documents in all material respects, and to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under SECTION 6.03 or SECTION 6.05.


SECTION 5.05        Payment of Obligations.


Each Loan Party will pay its Taxes before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Loan Party or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (b) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (c) the
failure to make payment, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.  The provisions of this
paragraph shall not limit or restrict the ability of the Agents to establish any
Reserve for any unpaid Tax liabilities.

 
103

--------------------------------------------------------------------------------

 

SECTION 5.06        Maintenance of Properties.


Each Loan Party will keep and maintain all tangible property material to the
conduct of its business in substantially the same condition as of the Effective
Date (ordinary wear and tear, casualty loss and condemnation excepted), except
(a) where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect and (b) for Store closings and Permitted Dispositions
permitted hereunder.  Each Loan Party will use commercially reasonable efforts
to prosecute, maintain, and enforce the Intellectual Property, except to the
extent such Intellectual Property is no longer used or deemed by such Loan Party
in its reasonable business judgment to be useful in the conduct of the business
of the Loan Parties.


SECTION 5.07        Insurance.


(a)        Each Loan Party shall (i) maintain insurance with financially sound
and reputable insurers (or, to the extent consistent with business practices in
effect on the Effective Date, a program of self-insurance) on such of its
property and in at least such amounts and against at least such risks as is
consistent with business practices in effect on the Effective Date or as
otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment, including public liability insurance
against claims for personal injury or death occurring upon, in or about or in
connection with the use of any properties owned, occupied or controlled by it
(including the insurance required pursuant to the Security Documents); (ii)
maintain such other insurance as may be required by law; and (iii) furnish to
the Agents, upon written request, full information as to the insurance carried.


(b)        Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Administrative
Agent, (ii) a provision to the effect that none of the Loan Parties, Credit
Parties (in their capacity as such) or any other Affiliate of a Loan Party shall
be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Effective Date or as otherwise determined by the Responsible Officers of
the Loan Parties acting reasonably in their business judgment), and (iii) such
other provisions as the Administrative Agent may reasonably require from time to
time to protect the interests of the Secured Parties. Commercial general
liability policies shall be endorsed to name the Administrative Agent as an
additional insured. Business interruption policies shall name the Administrative
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, (A) prior to the occurrence of a Cash Dominion Event, the
insurer shall pay all proceeds of such business interruption policies in excess
of $30,000,000 otherwise payable to the Loan Parties under the policies directly
to the Administrative Agent, and (B) after the occurrence and during the
continuance of a Cash Dominion Event, the insurer shall pay all proceeds of such
business interruption policies otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, Secured Parties (in their capacity as such) or
any other Affiliate of a Loan Party shall be a co-insurer and (iii) such other
provisions to the endorsement as the Administrative Agent may reasonably require
from time to time to protect the interests of the Secured Parties. Each such
casualty or liability policy referred to in this SECTION 5.07(b) shall also
provide that it shall not be canceled, modified in any manner that would cause
this SECTION 5.07 to be violated, or not renewed (i) by reason of nonpayment of
premium except upon not less than thirty (30) days’ prior written notice thereof
by the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent. The Lead Borrower shall deliver to the
Administrative Agent, prior to the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent, including an insurance binder) together with evidence satisfactory to the
Administrative Agent of payment of the premium therefor.

 
104

--------------------------------------------------------------------------------

 

(c)        The Agents acknowledge that the insurance policies described on
Schedule 3.13 are satisfactory to them as of the Effective Date and are in
compliance with the provisions of this SECTION 5.07.


SECTION 5.08        Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.


(a)        Each Loan Party will keep proper books of record and account in
accordance with GAAP and in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will permit any representatives designated by any Agent, upon reasonable
prior notice, to visit and inspect its properties, to discuss its affairs,
finances and condition with its officers and to examine and make extracts from
its books and records, all at such reasonable times and as often as reasonably
requested.


(b)        Each Loan Party will from time to time upon the request of any Agent,
permit any Agent or professionals (including consultants, accountants, lawyers
and appraisers) retained by the Agents, on reasonable prior notice and during
normal business hours, to conduct appraisals and commercial finance
examinations, including, without limitation, of (i) the Borrowers’ practices in
the computation of the Borrowing Base, and (ii) the assets included in the
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves.  Subject to the following
the Loan Parties shall pay the reasonable out-of-pocket fees and expenses of the
Agents or such professionals with respect to such evaluations and appraisals.


(i)             The Agents may conduct up to two (2) commercial finance
examinations in each calendar year, each at the Loan Parties’ expense; provided
that, if Availability at any time is less than the greater of (i) 15% of the
lesser of (A) the then Borrowing Base or (B) the then Revolving Credit Ceiling
and (ii) $65,000,000, in each case for five (5) consecutive Business Days, or a
Specified Default has occurred and is continuing, the Agents may conduct up to
three (3) commercial finance examinations in each calendar year, each at the
Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, the Agents (A) may undertake one additional commercial finance
examination in each calendar year at the sole expense of the Agents, and (B)
after the occurrence and during the continuance of any Specified Default, may
cause such additional commercial finance examinations to be taken as the Agents,
in their reasonable discretion, determine are necessary or appropriate (each, at
the expense of the Loan Parties).

 
105

--------------------------------------------------------------------------------

 

(ii)            The Agents may conduct up to two (2) appraisals of the Loan
Parties’ Inventory in each calendar year, each at the Loan Parties’ expense;
provided that, if Availability at any time is less than the greater of (i) 15%
of the lesser of (A) the then Borrowing Base or (B) the then Revolving Credit
Ceiling and (ii) $65,000,000, in each case for five (5) consecutive Business
Days, or a Specified Default has occurred and is continuing, the Agents may
conduct up to three (3) appraisals of the Loan Parties’ Inventory in each
calendar year, each at the Loan Parties’ expense.  Notwithstanding anything to
the contrary contained herein, the Agents (A) may undertake one additional
Inventory appraisal in each calendar year at the sole expense of the Agents, and
(B) after the occurrence and during the continuance of any Specified Default,
may cause such additional Inventory appraisals to be taken as the Agents, in
their reasonable discretion, determine are necessary or appropriate (each, at
the expense of the Loan Parties).


(iii)           The Agents may undertake appraisals of other Collateral once in
each twelve calendar month period (provided that the Agents, in their reasonable
discretion, if any Specified Default exists, may cause such additional
appraisals to be taken as the Agents reasonably determine (each, at the expense
of the Loan Parties)).


(c)        The Loan Parties shall at all times retain independent certified
public accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Agents or their representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Agents; subject, however, if requested by such accountants,
to the execution of an access agreement by the Agents and such accountants in
form reasonably satisfactory to each of them; provided that a representative of
the Lead Borrower shall be given the opportunity to be present all such
discussions.


(d)        At its election, upon its reasonable belief that any Loan Party has
breached any representation, warranty or covenant herein relating to
environmental matters in any material respect, or in connection with the
enforcement of remedies against any Real Estate after the occurrence and during
the continuance of an Event of Default, the Collateral Agent (or any Lender, at
the sole cost and expense of such Lender) may retain an independent engineer or
environmental consultant to conduct an environmental assessment (but, prior to
the occurrence of any such Event of Default, only with respect to the subject
matter of such breach, including, as relevant to such breach, of the condition
of any Real Estate or facility of any Loan Party) and/or such Loan Party’s
compliance with Environmental Law.  Each Loan Party shall cooperate in the
performance of any such environmental assessment and permit any such engineer or
consultant designated by the Collateral Agent or such Lender to have full access
to each property or facility at reasonable times and after reasonable notice to
the Lead Borrower of the plans to conduct such an environmental
assessment.   Environmental assessments conducted under this paragraph shall be
limited to visual inspections of the Real Estate or facility, interviews with
representatives of the Loan Parties or facility personnel, and review of
applicable records and documents pertaining to the condition of the property or
facility, its compliance with Environmental Law and any potential Environmental
Liabilities, in each case prior to the occurrence and during the continuance of
an Event of Default, to the extent relevant to the subject matter of such
breach.  Except as provided above with respect to any environmental assessment
performed by any Lender that is not the Collateral Agent, all environmental
assessments conducted pursuant to this paragraph shall be at the Loan Parties’
sole cost and expense.

 
106

--------------------------------------------------------------------------------

 

SECTION 5.09        Physical Inventories.


The Loan Parties, at their own expense, shall cause not less than one (1)
physical count of Inventory to be undertaken in each twelve (12) month period
(or alternatively, periodic cycle counts) in conjunction with the preparation of
its annual audited financial statements, conducted following such methodology as
is consistent with the methodology used in the immediately preceding Inventory
(or cycle count) or as otherwise may be reasonably satisfactory to the
Agents.  Following the completion of such Inventory count, and in any event by
the next date required for the delivery of a Borrowing Base Certificate
hereunder, the Borrowers shall post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable.


SECTION 5.10        Compliance with Laws.


Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  Except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each
Loan Party shall: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws; and (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to materially comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate.  The Loan Parties shall notify the Administrative Agent
promptly after such Person becomes aware of any violation of or non-compliance
with any Environmental Laws or any Release on, at, in, under, above, to, from or
about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $1,000,000 individually or in the aggregate; and (d)
promptly forward to Administrative Agent a copy of any order, notice, request
for information or any communication or report received by such Person in
connection with any such violation or Release or any other matter that could
reasonably be expected to result in Environmental Liabilities in excess of
$1,000,000 individually or in the aggregate in each case whether or not any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter.


SECTION 5.11        Use of Proceeds and Letters of Credit.


The proceeds of Revolving Credit Loans made hereunder and of Letters of Credit
issued hereunder will be used only (a) to finance the acquisition of working
capital assets of the Borrowers and their Subsidiaries, including the purchase
of inventory and equipment, in each case in the ordinary course of business, (b)
to finance Capital Expenditures of the Borrowers and their Subsidiaries, (c) to
finance Permitted Acquisitions, and (d) for general corporate purposes,
including the repayment of Indebtedness (including the Senior Notes, the Holdco
Notes, and the Term Loan Financing Facility), the making of Restricted Payments,
and the making of Investments, all to the extent permitted in this
Agreement.  No part of the proceeds of any Revolving Credit Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations U and X.

 
107

--------------------------------------------------------------------------------

 

SECTION 5.12        Additional Subsidiaries.


If any Loan Party shall form or acquire a Subsidiary that is not an Immaterial
Subsidiary after the Closing Date, the Lead Borrower will notify the Agents
thereof at least five (5) days prior to such Subsidiary’s becoming a Loan Party
as provided in this SECTION 5.12 and will furnish the Lenders such information
as they may reasonably request to complete “know your customer” requirements,
and if such Subsidiary is not a Foreign Subsidiary, will cause such Subsidiary
to become a Loan Party hereunder and under each applicable Security Document in
the manner provided therein within ten (10) Business Days after such Subsidiary
is formed or acquired and promptly take such actions to create and perfect Liens
on such Subsidiary’s assets to secure the Obligations as the Agents or the
Required Lenders shall reasonably request.  If any shares of Capital Stock or
Indebtedness of such Subsidiary are owned by or on behalf of any Loan Party, the
Lead Borrower will cause such shares and promissory notes evidencing such
Indebtedness to be pledged to secure the Obligations within ten (10) Business
Days after such Subsidiary is formed or acquired (except that, if such
Subsidiary is a Foreign Subsidiary, shares of Capital Stock of such Subsidiary
to be pledged may be limited to 65% of the outstanding shares of Capital Stock
of such Subsidiary).


SECTION 5.13        Further Assurances.


(a)        Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.


(b)        Upon the request of the Collateral Agent, each Loan Party shall use
commercially reasonable efforts to cause each of its customs brokers to deliver
an agreement (including, without limitation, a Customs Broker Agreement) to the
Collateral Agent covering such matters and in such form as the Collateral Agent
may reasonably require. In the event Inventory is in the possession or control
of a customs broker that has not delivered an agreement as required by the
preceding sentence, such Inventory shall not be considered Eligible In-Transit
Inventory hereunder.


ARTICLE VI


Negative Covenants


Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

 
108

--------------------------------------------------------------------------------

 

SECTION 6.01        Indebtedness and Other Obligations.


No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.


SECTION 6.02        Liens.


No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.


SECTION 6.03        Fundamental Changes


(a)            No Loan Party will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, (i) any Subsidiary may liquidate, dissolve,
consolidate, or merge into a Loan Party in a transaction in which a Loan Party
is the surviving corporation, (ii) any Subsidiary that is not a Loan Party may
liquidate, dissolve, consolidate, or merge into any Subsidiary that is not a
Loan Party, (iii) any Loan Party may merge with or into any other Loan Party,
and (iv) Permitted Acquisitions and transactions permitted pursuant to SECTION
6.05 may be consummated in the form of a merger or consolidation, as long as, in
the event of a Permitted Acquisition, a Loan Party is the surviving Person,
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by SECTION 6.04.


(b)        No Loan Party will engage, to any material extent, in any business
other than businesses of the type conducted by such Loan Party on the Closing
Date and businesses reasonably related thereto and those supportive,
complementary or ancillary thereto.


SECTION 6.04        Investments, Revolving Credit Loans, Advances, Guarantees
and Acquisitions.


No Loan Party will make or permit to exist any Investment, except Permitted
Investments.


SECTION 6.05        Asset Sales.


No Loan Party will sell, transfer, lease (as lessor), license (as licensor),
abandon or otherwise voluntarily dispose of any asset, including any Capital
Stock of another Person, except sales of Inventory and the use of cash or cash
equivalents in the ordinary course of business, transactions permitted by
SECTION 6.03 and Permitted Dispositions and the making of Permitted Investments
(to the extent such Investment would involve a sale, transfer or disposition of
any assets).

 
109

--------------------------------------------------------------------------------

 

SECTION 6.06        Restricted Payments; Certain Payments of Indebtedness.


(a)        No Loan Party will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that


(i)             Any Loan Party or any Subsidiary of a Loan Party may declare and
pay cash dividends or make other distributions of property to a Loan Party;
provided that any such Restricted Payments made to Holdings or the Parent under
this clause (i) shall be used (w) to pay general corporate and overhead expenses
incurred by Holdings or the Parent in the ordinary course of business, or the
amount of any indemnification claims made by any director or officer of Holdings
or the Parent, (x) to pay franchise taxes and other fees, taxes and expenses
required to maintain the corporate existence of Holdings or the Parent, (y) to
pay taxes that are due and payable by the Parent as the parent of a consolidated
group that includes Parent and its Subsidiaries, and (z) so long as no Event of
Default shall have occurred and be continuing under SECTIONS 6.10, 7.01(a),
7.01(b), 7.01(h), or 7.01(i) or would result therefrom, to pay interest as and
when due in respect of the Holdco Notes to the extent required under the Holdco
Note Documents;


(ii)            The Loan Parties may make Restricted Payments for the purpose of
paying amounts owing under the Advisory Agreement, to the extent permitted under
SECTION 6.07;


(iii)           The Loan Parties may make Restricted Payments consisting of
Permitted Dispositions of the type described, and subject to the limitations
contained, in the definition thereof;


(iv)           The Loan Parties may make Restricted Payments constituting
repurchases of equity interests in the Parent or any Subsidiary in connection
with the exercise of stock options or warrants if such equity interests
represent a portion of the exercise price of such option or warrants, provided
that Restricted Payments made pursuant to this clause (v) shall not exceed
$2,000,000 in any Fiscal Year of the Parent; and


(v)            The Loan Parties may make other Restricted Payments if the
Payment Conditions are satisfied (provided that, for the purposes of this clause
(a)(v), the percentage set forth in the definition of “Pro Forma Availability
Condition” shall be 25% and the Fixed Charge Coverage Ratio requirement set
forth in the definition of “Payment Conditions” shall be 1.15:1.0).


(b)        No Loan Party will make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except


(i)             payments in Capital Stock (as long as no Change in Control would
result therefrom) and payments of interest in-kind of the Loan Parties;

 
110

--------------------------------------------------------------------------------

 

(ii)            payments of principal and interest in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);


(iii)           (A) payments of principal (including mandatory prepayments) and
interest as and when due in respect of any Permitted Indebtedness (other than
Subordinated Indebtedness) and (B) as long as the Payment Conditions are
satisfied, prepayments of Permitted Indebtedness (other than the Senior Notes,
the Holdco Notes, the Term Loan Financing Facility, Indebtedness due to the
Sponsor or any of its Affiliates (other than Indebtedness due to any of the Loan
Parties or their Subsidiaries) or Subordinated Indebtedness);


(iv)           prepayment in whole or in part of the Senior Notes, the Holdco
Notes, or the Term Loan Financing Facility with the proceeds of any equity
securities issued or capital contributions received by any Loan Party or any
Subsidiary for the purpose of making such payment or prepayment;


(v)            prepayment in whole or in part of the Senior Notes, the Holdco
Notes, or the Term Loan Financing Facility from any refinancing of the Senior
Notes, the Holdco Notes, or the Term Loan Financing Facility not prohibited
hereunder;


(vi)           if the Payment Conditions are satisfied, prepayment in whole or
in part of the Senior Notes or the Holdco Notes;


(vii)          if the Term Payment Availability Conditions are satisfied,
prepayment in whole or in part of the Term Loan Financing Facility;


(viii)         as long as no Specified Default then exists or would arise
therefrom, payments of interest only on account of Permitted Indebtedness due to
the Sponsors or Sponsor Related Parties, stockholders and/or Affiliates (subject
to applicable subordination provisions relating thereto);


(ix)            as long as no Specified Default then exists or would arise
therefrom, prepayments of the AHYDO Catch-Up Payment in an aggregate amount not
to exceed $25,000,000;


(x)            payments either of (A) cash to shareholders, or (B) principal and
interest in respect of notes issued to stockholders, in each case, in connection
with the repurchase of shares of Capital Stock of the Parent owned by such
shareholder, provided that such payments shall not exceed $5,000,000 in the
aggregate in any Fiscal Year, provided that, in the event the entire $5,000,000
is not utilized in any Fiscal Year, one hundred percent (100%) of such
unutilized portion may be carried forward to succeeding Fiscal Years of the
Parent; and


(xi)           refinancings of Indebtedness to the extent permitted under this
Agreement.

 
111

--------------------------------------------------------------------------------

 

SECTION 6.07        Transactions with Affiliates.


No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole,  not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder, (c) payments due pursuant to the Advisory Agreement on account of
Advisory Fees consisting of (i)  payments (but not prepayments) on account of
annual advisory fees provided that such payments may not be made if an Event of
Default under SECTIONS 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing or would arise therefrom, provided further that such fees not paid
shall accrue and be paid when the applicable Event of Default has been cured or
waived and no additional Event of Default under Sections 7.01(a), 7.01(b),
7.01(h) or 7.01(i) has occurred and is continuing or would arise as a result of
such payment, and (ii) transaction fees, provided that such payments in excess
of $1,000,000 may not be made if a Specified Default exists or would arise
therefrom, provided further that such fees in excess of $1,000,000 not paid
shall accrue and be paid when the applicable Specified Default has been cured or
waived and no additional Specified Default has occurred and is continuing or
would arise as a result of such payment, (d) payments of indemnities and
reasonable expense reimbursements under the Advisory Agreement, (e) as set forth
on Schedule 6.07, (f) payment of reasonable compensation to officers and
employees for services actually rendered to any such Loan Party or any of its
Subsidiaries, (g) payment of director’s fees, expenses and indemnities, (h)
stock option, stock incentive, equity, bonus and other compensation plans of the
Loan Parties and their Subsidiaries, (i) employment contracts with officers and
management of the Loan Parties and their Subsidiaries, (j) the repurchase of
equity interests from officers, directors and employees to the extent
specifically permitted under this Agreement, (k) advances and loans to officers
and employees of the Loan Parties and their Subsidiaries to the extent
specifically permitted under this Agreement, (l) Investments consisting of notes
from officers, directors and employees to purchase equity interests to the
extent specifically permitted under this Agreement, (m) payments pursuant to the
tax sharing agreements among the Loan Parties to the extent attributable to the
ownership or operations of the Parent and its Subsidiaries, and (n) other
transactions with Affiliates specifically permitted under this Agreement
(including, without limitation, sale/leaseback transactions, Permitted
Dispositions, Restricted Payments, Permitted Investments and Indebtedness).


SECTION 6.08        Restrictive Agreements.


No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or to guarantee
Indebtedness of the Loan Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law, by any Loan
Document, by any documents in existence on the Closing Date or under any
documents relating to joint ventures of any Loan Party to the extent that such
joint ventures are not prohibited hereunder, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of assets or equity permitted hereunder by a Loan Party or a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
assets of the Loan Party or Subsidiary that are to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in contracts or
leases restricting the assignment or subleasing or sublicensing thereof, (v) the
foregoing shall not apply to any agreement related to Indebtedness under the
Senior Notes, the Holdco Notes, or the Term Loan Financing Facility, (vi) clause
(a) of the foregoing shall not apply to licenses or contracts which by the terms
of such licenses and contracts prohibit the granting of Liens on the rights
contained therein, and (vii) the foregoing shall not apply to any restrictions
in existence prior to the time any such Person became a Subsidiary and not
created in contemplation of any such acquisition.

 
112

--------------------------------------------------------------------------------

 

SECTION 6.09        Amendment of Material Documents.


No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents, (b) the nature of the obligations under any guaranty of
recourse obligations, (c) the Advisory Agreement, or (d) any Material
Indebtedness, in each case to the extent that such amendment, modification or
waiver would reasonably likely have a Material Adverse Effect.  Without limiting
the foregoing, no Loan Party will amend, modify or waive any provisions of the
Term Loan Agreement if such amendment, modification or waiver results in the
Lenders receiving mandatory prepayments in an amount less than the amount the
Lenders would have received based on the provisions of the Term Loan Agreement
as of the Closing Date.


SECTION 6.10        Availability.


(a)        The Loan Parties shall maintain (i) for each of the thirty (30)
consecutive days immediately preceding the Existing Termination Date (or any
earlier date upon which the Commitments of the Non-Extending Lenders are
voluntarily reduced or terminated pursuant to SECTION 2.16(b) hereof) and on a
pro forma basis after giving effect to the termination of the Commitments of the
Non-Extending Lenders and repayment of the Obligations due and owing to the
Non-Extending Lenders on the Existing Termination Date, Availability of not less
than $90,000,000 and (ii) on a pro forma and projected basis for each of the six
(6) months immediately following, and after giving effect to, the termination of
the Commitments of the Non-Extending Lenders and repayment of the Obligations
due and owing to the Non-Extending Lenders on the Existing Termination Date,
based on projections prepared by the Loan Parties in good faith at the time of
the Existing Termination Date, Availability of not less than $90,000,000. The
Loan Parties shall deliver to the Administrative Agent evidence of satisfaction
of the conditions contained in clause (ii) above on a basis reasonably
satisfactory to the Administrative Agent, which evidence shall be delivered to
the Administrative Agent not less than thirty (30) days prior to the Existing
Termination Date.


(b)        Except during the period described in SECTION 6.10(a) above, the Loan
Parties shall not permit Availability at any time to be less than the greater of
(i) ten percent (10%) of the lesser of (A) the then Borrowing Base or (B) the
then Revolving Credit Ceiling and (ii) $50,000,000.

 
113

--------------------------------------------------------------------------------

 

SECTION 6.11        Fiscal Year.


No Loan Party will change its Fiscal Year without the prior written consent of
the Agents; provided that upon notice to the Administrative Agent, the Loan
Parties may change (a) their Fiscal Years to end on the Saturday closest to
January 31st, (b) their Fiscal Quarters to end (i) in the case of the first
three Fiscal Quarters of each Fiscal Year, on the date that is 13 weeks after
the last day of the preceding Fiscal Quarter and (ii) in the case of the last
Fiscal Quarter of each Fiscal Year, on the last day of such Fiscal Year and (c)
their Fiscal Months to consist of (i) in the case of the first, third, fourth,
sixth, seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar
weeks, (ii) in the case of the second, fifth, eight and eleventh Fiscal Months
of each Fiscal Year, five calendar weeks and (iii) in the case of the twelfth
Fiscal Month of each Fiscal Year, the period from the first day following the
eleventh Fiscal Month of such Fiscal Year through the last day of such Fiscal
Year.


ARTICLE VII


Events of Default


SECTION 7.01        Events of Default.


If any of the following events (“Events of Default”) shall occur:


(a)            Any Loan Party shall fail to pay any principal of any Revolving
Credit Loan or any reimbursement obligation in respect of any Letter of Credit
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration or
otherwise;


(b)            Any Loan Party shall fail to pay any interest on any Revolving
Credit Loan or any fee or any other amount (other than an amount referred to in
SECTION 7.01(a), any amount payable for Cash Management Services or Other
Liabilities) as the same shall become due and payable under this Agreement or
any other Loan Document and such failure continues for five (5) Business Days;


(c)            Any representation or warranty made or deemed made by or on
behalf of any Loan Party in, or in connection with, any Loan Document or any
amendment or modification thereof or waiver thereunder (including, without
limitation, in any Borrowing Base Certificate or any certificate of a Financial
Officer accompanying any financial statement) shall prove to have been incorrect
in any material respect when made or deemed made;


(d)            Any Loan Party shall fail to observe or perform when due any
covenant, condition or agreement contained in (i) SECTION 6.10(a) (provided that
failure to maintain the Availability required pursuant to clause (i) thereof
shall not constitute an Event of Default hereunder until such failure has
occurred on more than three (3) days (whether or not consecutive) during such
30-day period), or (ii) any other Section of Article VI or (iii) SECTION 5.01(f)
(after a two (2) Business Day grace period), or (iv) in any of SECTION 2.18,
SECTION 5.01(d), SECTION 5.02(a), SECTION 5.07, SECTION 5.08(b), or SECTION 5.11
(provided that, if (A) any such Default described in this clause (d) is of a
type that can be cured within five (5) Business Days and (B) such Default could
not materially adversely impact the Lenders’ Liens on the Collateral, such
default shall not constitute an Event of Default for five (5) Business Days
after the occurrence of such Default so long as the Loan Parties are diligently
pursuing the cure of such Default);

 
114

--------------------------------------------------------------------------------

 

(e)            Any Loan Party shall fail to observe or perform when due any
covenant, condition or agreement contained in any Loan Document (other than
those specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty (30)
days after notice thereof from the Administrative Agent to the Lead Borrower;


(f)             Any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (after giving
effect to the expiration of any grace or cure period set forth therein) or any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
which default, event or condition is not being contested in good faith;


(g)            a Change in Control shall occur;


(h)            An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or its debts, or of a substantial part of its
assets, under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;


(i)             Any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing;

 
115

--------------------------------------------------------------------------------

 

(j)             Except as permitted under SECTION 6.05, the determination of the
Loan Parties, whether by vote of the Loan Parties’ board of directors or
otherwise to: suspend the operation of the Loan Parties’ business in the
ordinary course, liquidate all or substantially all of the Loan Parties’ assets
or Store locations, or employ an agent or other third party to conduct any
so-called store closing, store liquidation or “Going-Out-Of-Business” sales for
all or substantially all of the Loan Parties’ Stores;


(k)            One or more final judgments for the payment of money in an
aggregate amount in excess of $40,000,000 if Excess Availability is greater than
or equal to $100,000,000 on a pro forma basis for the twelve (12) month period
following such judgment or $20,000,000 if Excess Availability is less than
$100,000,000 on a pro forma basis for the twelve (12) month period following
such judgment, (or such lesser amount as would reasonably be expected to result
in a Material Adverse Effect) in excess of insurance coverage (or indemnities
from indemnitors reasonably satisfactory to the Agents) shall be rendered
against any Loan Party or any combination of Loan Parties and the same shall
remain undischarged for a period of forty-five (45) days during which execution
shall not be effectively stayed, satisfied or bonded or any action shall be
legally taken by a judgment creditor to attach or levy upon any material assets
of any Loan Party to enforce any such judgment;


(l)             An ERISA Event (other than any ERISA Event set forth on Schedule
3.10) shall have occurred that when taken together with all other ERISA Events
that have occurred, would reasonably be expected to result in a liability of any
Loan Party in excess of $25,000,000 or such other amount that would reasonably
be expected to result in a Material Adverse Effect and  the same shall remain
undischarged for a period of thirty (30) consecutive days;


(m)           Any challenge by or on behalf of any Loan Party to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, including,
without limitation, (i) the delivery of any notice pursuant to Nevada Revised
Statutes 106.380(1) with respect to any Mortgage; (ii) the delivery of any
notice of an election to terminate the operation of any Mortgage as security for
any Obligation, including, without limitation, any obligation to repay any
“future advances” (as defined in Nevada Revised Statutes 106.320) of principal
(as defined in Nevada Revised Statutes 106.345), (iii) records a statement
pursuant to Nevada Revised Statutes 106.380(3), or (iv) causes any Mortgage or
any Obligation or any Credit Party to be subject to Nevada Revised Statutes
106.380(2), 106.380(3) or 106.400;


(n)            Any challenge by or on behalf of any other Person to the validity
of any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

 
116

--------------------------------------------------------------------------------

 

(o)            Any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any such Collateral, with the priority required by (but
subject to the limitations set forth in) the applicable Security Document and
this Agreement except (i) as a result of the sale, release or other disposition
of the applicable Collateral in a Permitted Disposition or other transaction
permitted under the Loan Documents or, (ii) relating to an immaterial amount of
Collateral not constituting Revolver Priority Collateral, or (iii) as a result
of the failure of the Collateral Agent, through its acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of its Liens in
accordance with Applicable Law;


(p)            The occurrence of any uninsured loss to any material portion of
the Collateral which would reasonably be expected to result in a Material
Adverse Effect;


(q)            The termination of the Facility Guaranty or any other guaranty of
the Obligations (except for any release or termination permitted hereunder);


(r)             The indictment of any Loan Party, under any Applicable Law where
the crime alleged would constitute a felony under Applicable Law and such
indictment remains unquashed or such legal process remains undismissed for a
period of 90 days or more, unless the Administrative Agent, in its reasonable
discretion, determines that the indictment is not material; or


(s)            the imposition of any stay or other order, the effect of which
restrains the conduct by the Loan Parties, taken as a whole, of their business
in the ordinary course in a manner that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect;


then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or SECTION 7.01(i)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Lead
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
irrevocably terminate immediately; (ii) declare the Obligations owing by such
Borrowers then outstanding to be due and payable in whole, and thereupon the
principal of the Revolving Credit Loans and all other Obligations so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties to the extent permitted
by Applicable Law; or (iii) require the applicable Loan Parties to furnish cash
collateral in an amount equal to 103% of its respective Letter of Credit
Outstandings to be held and applied in accordance with SECTION 7.03.  In case of
any event with respect to any Loan Party described in SECTION 7.01(h) or SECTION
7.01(i), the Commitments shall automatically and irrevocably terminate and the
principal of the Revolving Credit Loans and other Obligations owing by such
Borrower then outstanding, together with accrued interest thereon and all fees
and other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Loan Parties to the extent
permitted by Applicable Law.

 
117

--------------------------------------------------------------------------------

 

SECTION 7.02        Remedies on Default.


In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Secured Parties. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.


SECTION 7.03        Application of Proceeds.


After the occurrence and during the continuance of (i) any Cash Dominion Event
or (ii) any Event of Default and acceleration of the Obligations, all proceeds
realized from any Loan Party or on account of any Collateral owned by a Loan
Party or, without limiting the foregoing, on account of any Prepayment Event,
any payments in respect of any Obligations and all proceeds of the Collateral,
shall be applied in the following order:


(a)        FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;


(b)        SECOND, ratably to pay any Credit Party Expenses and indemnities, and
to pay any fees then due to the Lenders, until paid in full;


(c)        THIRD, ratably to pay interest accrued in respect of the Obligations
until paid in full;


(d)        FOURTH, to pay principal due in respect of the Swingline Loans until
paid in full;


(e)        FIFTH, ratably to pay principal due in respect of the Revolving
Credit Loans until paid in full;


(f)         SIXTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Lenders as cash
collateral in an amount up to 103% of the then Stated Amount of Letters of
Credit until paid in full;


(g)        SEVENTH, to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party by the Agents;

 
118

--------------------------------------------------------------------------------

 

(h)        EIGHTH, ratably to pay any other outstanding Obligations (including
any outstanding Other Liabilities); and


(i)         NINTH, to the Lead Borrower or such other Person entitled thereto
under Applicable Law.


ARTICLE VIII


The Agents


SECTION 8.01        Appointment and Administration by Administrative Agent.


Each Credit Party hereby irrevocably designates Bank of America as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Credit Parties each hereby (a) irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto, and (b)
agrees and consents to all of the provisions of the Security Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.


SECTION 8.02        Appointment of Collateral Agent.


Each Secured Party hereby irrevocably designates Bank of America as Collateral
Agent under this Agreement and the other Loan Documents. The Secured Parties
each hereby (i) irrevocably authorizes the Collateral Agent (x) to enter into
the Loan Documents to which it is a party, and (y) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents.  All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Secured Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents.  The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Secured Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

 
119

--------------------------------------------------------------------------------

 

SECTION 8.03        Sharing of Excess Payments.


If at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party's ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured Parties and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.03, as applicable; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.  In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Credit Loans or participations
in drawings under Letters of Credit to any assignee or participant, other than
to the Borrowers or any Affiliate(s) thereof (as to which the provisions of this
paragraph shall apply).


SECTION 8.04        Agreement of Applicable Lenders.


Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent for and on behalf or for the benefit of all Secured Parties upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Secured Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of SECTION 9.02.


SECTION 8.05        Liability of Agents.


(a)        The Agents, when acting on behalf of the Secured Parties, may execute
any of their respective duties under this Agreement or any of the other Loan
Documents by or through any of their respective officers, agents and employees,
and no Agent nor any of their respective directors, officers, agents or
employees shall be liable to any other Secured Party for any action taken or
omitted to be taken in good faith, or be responsible to any other Secured Party
for the consequences of any oversight or error of judgment, or for any loss,
except to the extent of any liability imposed by law by reason of such Agent’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). No Agent nor any
of their respective directors, officers, agents and employees shall in any event
be liable to any other Secured Party for any action taken or omitted to be taken
by it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing no Agent, nor any of their respective directors, officers, employees,
or agents shall be: (i) responsible to any other Secured Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Secured Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Secured Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Secured Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or for the value or sufficiency of any of the Collateral.

 
120

--------------------------------------------------------------------------------

 

(b)        The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through their agents or attorneys-in-fact, and
shall be entitled to the advice of counsel concerning all matters pertaining to
its rights and duties hereunder or under the other Loan Documents.  The Agents
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.


(c)        None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.


(d)        The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Secured Party.  The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the Applicable Lenders as they
deem appropriate or they shall first be indemnified to their satisfaction by the
other Secured Parties against any and all liability and expense which may be
incurred by them by reason of the taking or failing to take any such action.


SECTION 8.06        Notice of Default.


No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Secured Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Secured Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders.  Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Secured Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that the Agents
believe that their compliance with such directions would be unlawful.

 
121

--------------------------------------------------------------------------------

 

SECTION 8.07        Credit Decisions.


Each Secured Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Secured Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents.  Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Revolving Credit Loan hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents.


SECTION 8.08        Reimbursement and Indemnification.


Each Secured Party (other than the Agents) agrees to (i) reimburse the Agents
for such Secured Party’s pro rata share of outstanding Credit Extensions held by
such Secured Party (or, in the case of any Lender that has assigned its
Commitments pursuant to SECTION 9.04 hereof where the applicable assignee has
not ratably assumed such Lender's obligations  under this SECTION 8.08 with
respect to acts or omissions that occurred prior to such assignment, such
assigning Lender's Commitment Percentage prior to such assignment) of (x) any
expenses and fees incurred by any Agent for the benefit of Secured Parties under
this Agreement and any of the other Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Secured Parties, and any other expense
incurred in connection with the operations or enforcement thereof not reimbursed
by the Loan Parties, and (y) any expenses of any Agent incurred for the benefit
of the Secured Parties that the Loan Parties have agreed to reimburse pursuant
to this Agreement or any other Loan Document and have failed to so reimburse,
and (ii) indemnify and hold harmless each Agent and any of their respective
directors, officers, employees, or agents, on demand, in the amount of such
Secured Party’s Commitment Percentage (or, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.04 hereof where the applicable
assignee has not ratably assumed such Lender's obligations  under this SECTION
8.08 with respect to acts or omissions that occurred prior to such assignment,
such assigning Lender's Commitment Percentage prior to such assignment), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any Secured Party in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by it or any of
them under this Agreement or any of the other Loan Documents to the extent not
reimbursed by the Loan Parties, including, without limitation, costs of any suit
initiated by each Agent against any Secured Party (except such as shall have
been determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Secured Party in its capacity as such.  The provisions of
this SECTION 8.08 shall survive the repayment of the Obligations and the
termination of the Commitments and, in the case of any Lender that has assigned
its Commitments pursuant to SECTION 9.04 hereof where the applicable assignee
has not ratably assumed such Lender's obligations  under this SECTION 8.08 with
respect to acts or omissions that occurred prior to such assignment, with
respect to events which have occurred prior to any such assignment.

 
122

--------------------------------------------------------------------------------

 

SECTION 8.09        Rights of Agents.


It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents.  Each Agent and their respective Affiliates may accept deposits
from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Loan Parties and
their Affiliates as if it were not an Agent thereunder.


SECTION 8.10        Notice of Transfer.


The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.


SECTION 8.11        Successor Agents.


Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Secured Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Specified Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent in any event shall
not be unreasonably withheld or delayed).  If no successor Agent shall have been
so appointed by the Required Lenders and/or none shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, the retiring Agent may, on behalf of the other Secured Parties,
appoint a successor Agent which shall be a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least
$1,000,000,000, or capable of complying with all of the duties of such Agent
hereunder (in the opinion of the retiring Agent and as certified to the other
Secured Parties in writing by such successor Agent) which, so long as there is
no Specified Default, shall be reasonably satisfactory to the Lead Borrower
(whose consent shall not in any event be unreasonably withheld or
delayed).  Upon the acceptance of any appointment as Agent by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

 
123

--------------------------------------------------------------------------------

 

SECTION 8.12        Relation Among the Lenders.


The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.


SECTION 8.13        Reports and Financial Statements.


By signing this Agreement, each Lender:


(a)            agrees to furnish the Administrative Agent (i) prompt written
notice upon the entering into of any leasing arrangement constituting a Bank
Product and (ii) after the occurrence and during the continuance of a Cash
Dominion Event (and thereafter at such frequency as the Administrative Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender or its Affiliates;


(b)            is deemed to have requested that the Agents furnish such Lender,
promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower under SECTIONS 5.01(a) through and
including 5.01(f),  and all commercial finance examinations and appraisals of
the Collateral received by the Agents (collectively, the “Reports”) (and the
Agents agree to furnish such Reports promptly to the Lenders, which Reports may
be furnished in accordance with the final paragraph of SECTION 5.01);


(c)            expressly agrees and acknowledges that no Agent makes any
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;


(d)            expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel;


(e)            agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and


(f)            without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold each Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Revolving Credit Loan or
Revolving Credit Loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend, and hold each Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender in violation of the terms hereof.

 
124

--------------------------------------------------------------------------------

 

SECTION 8.14        Agency for Perfection.


Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other Applicable
Law of the United States of America can be perfected only by possession.  Should
any Secured Party (other than an Agent) obtain possession of any such
Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent's request therefor shall deliver such
Collateral to the Collateral Agent, or otherwise deal with such Collateral in
accordance with the Collateral Agent's instructions.


SECTION 8.15        Delinquent Lender.


(a)        If for any reason any Lender (i) shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Credit Loans, expenses or setoff or purchase its Commitment Percentage
of a participation interest in the Swingline Loans or Letter of Credit
Outstandings and such failure is not cured within one (1) Business Day of
receipt from the Administrative Agent of written notice thereof, (ii) shall
fail, within three (3) Business Days after a written request by the
Administrative Agent (a copy of which was sent to the Lead Borrower), to confirm
that it will comply with the terms of this Agreement relating to its Commitments
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding (each, a “Delinquent Lender”), then, in addition to the
rights and remedies that may be available to the other Secured Parties, the Loan
Parties or any other party at law or in equity, and not at limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Revolving Credit Loans, this Agreement or
the other Loan Documents shall be suspended during the pendency of such failure
or refusal, (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from the Loan Parties, whether on account of outstanding
Revolving Credit Loans, interest, fees or otherwise, to the remaining
non-Delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of all
outstanding Obligations (other than Other Liabilities) shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent or the Lead Borrower (with the consent of the
Administrative Agent, such consent not to be unreasonably withheld or delayed),
any amounts payable to such Delinquent Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Delinquent Lender, be retained by the Administrative Agent as cash
collateral, and may be utilized by the Administrative Agent, for future funding
obligations of the Delinquent Lender in respect of any Revolving Credit Loan or
existing or future participating interest in any Swingline Loan or Letter of
Credit.  The Delinquent Lender’s decision-making and participation rights and
rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its Commitment
Percentage of any Obligations (other than Other Liabilities), any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the Default Rate from the date when originally due until the date
upon which any such amounts are actually paid.

 
125

--------------------------------------------------------------------------------

 

(b)        The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), the Delinquent Lender’s
Commitment to fund future Credit Extensions.  Upon any such purchase of the
Commitment Percentage of any Delinquent Lender, the Delinquent Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.  The
Borrowers may, on ten (10) days’ prior written notice to the Administrative
Agent and such Delinquent Lender, replace such Delinquent Lender (in its
capacity as a Lender) by causing such Delinquent Lender to (and such Delinquent
Lender shall be obligated to) assign (with the assignment fee to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees.


(c)        Each Delinquent Lender shall indemnify the Administrative Agent and
each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-delinquent Lender, on account
of a Delinquent Lender’s failure to timely fund its Commitment Percentage of a
Revolving Credit Loan or to otherwise perform its obligations under the Loan
Documents.


SECTION 8.16        Collateral Matters.


(a)            The Lenders hereby irrevocably authorize the Collateral Agent to
release any Lien upon any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full of all Obligations (other than contingent
indemnity obligations with respect to then unasserted claims), all Letters of
Credit shall have expired or terminated (or been collateralized in a manner
satisfactory to the applicable Issuing Bank) and all Letter of Credit
Outstandings have been reduced to zero (or collateralized in a manner
satisfactory to the applicable Issuing Bank), or (ii) constituting property
being sold, transferred or disposed of in a Permitted Disposition upon receipt
by the Administrative Agent of the Net Proceeds thereof to the extent required
by this Agreement. Except as provided above, the Collateral Agent will not
release any of the Collateral Agent’s Liens without the prior written
authorization of the Applicable Lenders. Upon request by any Agent or any Loan
Party at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release any  Liens upon particular types or items of Collateral
pursuant to this SECTION 8.16.


(b)            Upon at least two (2) Business Days’ prior written request by the
Lead Borrower, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens upon any Collateral described in SECTION 8.16(a); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Collateral Agent to liability or create any obligation or entail any
adverse consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 
126

--------------------------------------------------------------------------------

 

SECTION 8.17        Co-Syndication Agents, Co-Documentation Agents, Senior
Managing Agents and Arrangers.


Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents, the Senior
Managing Agents and the Arrangers shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents except as otherwise expressly provided herein.


ARTICLE IX


Miscellaneous


SECTION 9.01        Notices.


Except in the case of notices and other communications expressly permitted to be
given by telephone or electronically, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:


(a)            if to any Loan Party, to it at 1830 Route 130, Burlington, New
Jersey 08016, Attention: Legal Department (Telecopy No. 609-239-9675), with
copies to Bain Capital Partners, LLC, 111 Huntington Avenue, Boston,
Massachusetts 02199, Attention: David Humphrey (Telecopy No. (617) 516-2010),
(E-Mail: dhumphrey@baincapital.com), and Kirkland & Ellis LLP, 300 North LaSalle
Street, Chicago, Illinois 60654, Attention: Linda K. Myers, P.C. (Telecopy No.
(312) 862-2200), (E-Mail: linda.myers@kirkland.com);


(b)            if to the Administrative Agent, the Collateral Agent or the
Swingline Lender to Bank of America, N.A., 100 Federal Street, 9th Floor,
Boston, Massachusetts 02110, Attention Kathleen Dimock (Telecopy No. (617)
434-4312), (E-Mail Kathleen.dimock@baml.com), with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
David S. Berman, Esquire (Telecopy No. (617) 880-3456), (E-Mail
dberman@riemerlaw.com);


(c)            if to any other Credit Party, to it at its address (or telecopy
number or electronic mail address) set forth on the signature pages hereto or on
any Assignment and Acceptance.

 
127

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.  Any
party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


SECTION 9.02        Waivers; Amendments.


(a)        No failure or delay by any Credit Party in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by SECTION
9.02(b), and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Revolving Credit Loan or issuance of a Letter
of Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.


(b)        Except as otherwise specifically provided herein, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) and the Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided, however, that no such waiver, amendment, modification or
other agreement shall:


(i)             Increase the Commitment of any Lender without the prior written
consent of such Lender;


(ii)            Without:


(A)           the prior written Unanimous Consent of all Lenders directly
affected thereby, reduce the principal amount of any Obligation or reduce the
rate of interest thereon (other than the waiver of the Default Rate), or reduce
any fees or other amounts payable under the Loan Documents;

 
128

--------------------------------------------------------------------------------

 

(B)            the prior written Unanimous Consent of all Lenders directly
affected thereby, postpone the scheduled date of payment of the principal amount
of any Obligation, or any interest thereon, or any fees or other amounts payable
under the Loan Documents, or reduce the amount of, waive or excuse any such
payment, or postpone the expiration of the Commitments or postpone the
Applicable Termination Date;


(C)            the prior written Unanimous Consent of all Lenders, except for
Permitted Dispositions or for Collateral releases as provided in SECTION 8.16,
release all or substantially all of the Collateral from the Liens of the
Security Documents;


(D)            the prior written Unanimous Consent of all Lenders, except as
provided in SECTION 2.02, increase the Total Commitments;


(E)            the prior written Unanimous Consent of all Lenders, change the
definition of the terms “Availability” or “Borrowing Base” or  or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased, provided that the foregoing shall not limit
the discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to add Inventory and Accounts acquired in a Permitted Acquisition to
the Borrowing Base as provided herein;


(F)            the prior written Unanimous Consent of all Lenders, except in
connection with Permitted Dispositions, release any Loan Party from its
obligations under any Loan Document, or limit its liability in respect of such
Loan Document;


(G)            the prior written Unanimous Consent of all Lenders, modify the
definition of Permitted Overadvance so as to increase the amount thereof, or to
cause the aggregate Commitments (or the Commitment of any Lender) to be exceeded
as a result thereof, or, except as provided in such definition, the time period
for a Permitted Overadvance;


(H)            the prior written Unanimous Consent of all Lenders, change
SECTION 2.17, SECTION 2.18, SECTION 7.03, or SECTION 8.03;


(I)             the prior written Unanimous Consent of all Lenders, (i)
subordinate the Obligations hereunder to any other Indebtedness, or (ii) except
as provided by operation of Applicable Law, subordinate the Liens granted
hereunder or under the other Loan Documents to any other Lien; or


(J)             the prior written Unanimous Consent of all Lenders, change any
of the provisions of this SECTION 9.02(b) or the definitions of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder.

 
129

--------------------------------------------------------------------------------

 

(iii)           Without prior written consent of the Agents or the Issuing
Banks, as the case may be, affect the rights or duties of the Agents or the
Issuing Banks.


(c)        Notwithstanding anything to the contrary contained in this SECTION
9.02, in the event that the Lead Borrower shall request that this Agreement or
any other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of all the Lenders, the Lead Borrower and the Administrative Agent
shall be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Lead Borrower (such Lender or Lenders, collectively the “Minority Lenders”)
subject to their providing for (i) the termination of the Commitment of each of
the Minority Lenders, (ii) the addition to this Agreement of one or more other
financial institutions which would qualify as an Eligible Assignee, subject to
the reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the
aggregate Commitments immediately before giving effect to such amendment, (iii)
if any Revolving Credit Loans are outstanding at the time of such amendment, the
making of such additional Revolving Credit Loans by such new or increasing
Lender or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Revolving Credit Loans (including principal, interest, fees and
other amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing.


(d)        No notice to or demand on any Loan Party shall entitle any Loan Party
to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against any Loan Party unless signed by such Loan Party.


SECTION 9.03        Expenses; Indemnity; Damage Waiver.


(a)        The Loan Parties shall jointly and severally pay all Credit Party
Expenses incurred as of the Effective Date on the Effective Date.  Thereafter,
the Loan Parties shall jointly and severally pay all Credit Party Expenses
within thirty (30) days after receipt of an invoice therefor setting forth such
expenses in reasonable detail; provided that in the event the Loan Parties have
a bona fide dispute with any such expenses, payment of such disputed amounts
shall not be required until the earlier of the date such dispute is resolved to
the reasonable satisfaction of the Loan Parties or thirty (30) days after
receipt of any such invoice (and any such disputed amount which is so paid shall
be subject to a reservation of the Loan Parties’ rights with respect thereto).


(b)        The Loan Parties shall, jointly and severally, indemnify the Secured
Parties and each of their Subsidiaries and Affiliates, and each of the
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of one counsel for the Agents and
one counsel for all other Indemnitees (other than the Agents) incurred,
suffered, sustained or required to be paid by, or asserted against, any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents or the
Existing Credit Agreement of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or the
Existing Credit Agreement or any other transactions contemplated hereby, (ii)
any Credit Extension or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
or arising from any of the foregoing, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto or (v)
any documentary taxes, assessments or similar charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any other
Loan Document; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are relating to disputes among Indemnitees, (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a breach by such Indemnitee of its
obligations to a Loan Party, or (z) which constitute indirect, consequential,
special or punitive damages.  In connection with any indemnified claim
hereunder, the Indemnitee shall be entitled to select its own counsel and the
Loan Parties shall promptly pay the reasonable fees and expenses of such
counsel.

 
130

--------------------------------------------------------------------------------

 

(c)        No party to this Agreement shall assert and, to the extent permitted
by Applicable Law, each such party hereby waives, any claim against any other
party to this Agreement or any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated by the Loan Documents, any
Credit Extension or the use of the proceeds thereof.


(d)        The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall
remain operative and in full force and effect regardless of the termination of
this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the assignment of any of the Obligations
to a third party, the invalidity or unenforceability of any term or provision of
any Loan Document, or any investigation made by or on behalf of any Credit
Party. All amounts due under this SECTION 9.03 shall be payable within thirty
(30) days of written demand therefor, which written demand shall set forth such
amounts in reasonable detail.

 
131

--------------------------------------------------------------------------------

 

SECTION 9.04        Successors and Assigns.


(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agents and the Lenders (and any such attempted assignment or transfer
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, Indemnitees, any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)        Any Lender may, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and, so long as no
Specified Default has occurred and is continuing, the Lead Borrower (which
consent shall not be unreasonably withheld or delayed), assign to one or more
Eligible Assignees (other than any Person in direct competition with a Loan
Party’s business) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Credit
Loans at the time owing to it); provided, however, that no such consent shall be
required in connection with any assignment to another Lender or to an Affiliate
of a Lender or an Approved Fund, and provided further that, each assignment
shall be subject to the following conditions: (i) no assignment may be made by
an Extending Lender to a Non-Extending Lender unless such Non-Extending Lender
agrees to become an Extending Lender with respect to the portion of the
Extending Lender’s Commitment and Revolving Credit Loans assigned to it; (ii)
any assignment by a Non-Extending Lender to an Extending Lender shall not modify
the tenor or maturity of, or pricing for, the Commitment and Revolving Credit
Loans so assigned, (iii) except in the case of an assignment to a Lender or an
Affiliate or Approved Fund of a Lender, the amount of the Commitment or
Revolving Credit Loans of the assigning Lender subject to a partial assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, if less, the entire remaining amount of the assigning Lender’s
Commitment or Revolving Credit Loans;  (iv) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations; and (v) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500.00, unless such fee is waived by the
Administrative Agent.  Subject to acceptance and recording thereof pursuant to
SECTION 9.04(d), from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e).  The Loan
Parties hereby acknowledge and agree that any effective assignment shall give
rise to a direct obligation of the Loan Parties to the assignee and that the
assignee shall be considered to be a “Credit Party” for all purposes under this
Agreement and the other Loan Documents.

 
132

--------------------------------------------------------------------------------

 

(c)        The Administrative Agent, acting for this purpose as an agent of the
Loan Parties, shall maintain at one of its offices in Boston, Massachusetts, a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Revolving Credit Loans and Letter
of Credit Disbursements owing to, each Lender pursuant to the terms hereof from
time to time.  The entries in the Register shall be conclusive and the Loan
Parties and Credit Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement absent any manifest error, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in SECTION 9.04(b) and any written consent to such assignment
required by SECTION 9.04(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this SECTION 9.04(d).


(e)        Any Lender may, without the consent of the Loan Parties or any other
Person, sell participations to one or more banks or other entities (other than
any Person in direct competition with a Loan Party’s business) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
owing to it), subject to the following:


(i)             such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged;


(ii)            such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;


(iii)           the Loan Parties and other Credit Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;


(iv)          any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Revolving Credit Loans and the Letters of
Credit Outstandings shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided, however, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to SECTION 9.02(b)(ii)(A) or (B) that affects such
Participant;


(v)            subject to clauses (viii) and (ix) of this SECTION 9.04(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
SECTION 2.14 and SECTION 2.23 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to SECTION 9.04(b);

 
133

--------------------------------------------------------------------------------

 

(vi)           to the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.08 as though it were a Lender so long as
such Participant agrees to be subject to SECTION 2.21(c) as though it were a
Lender;


(vii)          each Lender, acting for this purpose as an agent of the Loan
Parties, shall maintain at its offices a record of each agreement or instrument
effecting any participation and a register (each a “Participation Register”)
meeting the requirements of 26 CFR §5f.103 1(c) for the recordation of the names
and addresses of its Participants and their rights with respect to principal
amounts and other Obligations from time to time.  The entries in each
Participation Register shall be conclusive and the Loan Parties and the Credit
Parties may treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under SECTION 2.14,
SECTION 2.23, and SECTION 9.08). The Participation Register shall be available
for inspection by the Lead Borrower and any Credit Party at any reasonable time
and from time to time upon reasonable prior notice;


(viii)         a Participant shall not be entitled to receive any greater
payment under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Lead Borrower’s prior written consent; and


(ix)            a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of SECTION 2.23 unless the Lead Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with SECTION 2.23(e) as
though it were a Lender and such Participant is eligible for exemption from, or
reduction in,  the withholding Tax referred to therein, following compliance
with SECTION 2.23(e).


(f)         Any Credit Party may at any time pledge or grant a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Credit Party, including any pledge or grant to secure obligations to any
of the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or grant of a security interest; provided, however, that no such
pledge or grant of a security interest shall release a Credit Party from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Credit Party as a party hereto.


(g)        The Loan Parties authorize each Credit Party to disclose to any
Participant or grantee and any prospective Participant or grantee, subject to
the provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

 
134

--------------------------------------------------------------------------------

 

SECTION 9.05        Survival.


All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Revolving Credit Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and, notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Revolving Credit Loan and all fees
and other Obligations (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full, (iii) all Letters of
Credit shall have expired or terminated (or been cash collateralized in a manner
satisfactory to the applicable Issuing Bank) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized in a manner
satisfactory to the applicable Issuing Bank).  The provisions of SECTION 2.14,
SECTION 2.23, SECTION 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the repayment of the Obligations or any
assignment thereof, the expiration or termination of the Letters of Credit and
the Commitments or the termination of this Agreement or any provision
hereof.  In connection with the termination of this Agreement and the release
and termination of the security interests in the Collateral, the Agents, on
behalf of themselves and the other Credit Parties, may require such indemnities
as they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities, and (z) any
Obligations that may thereafter arise under SECTION 9.03 hereof.


SECTION 9.06        Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 9.07        Severability.


Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 
135

--------------------------------------------------------------------------------

 

SECTION 9.08        Right of Setoff.


If any Specified Default shall have occurred and be continuing, each Secured
Party, each Participant and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding any payroll, trust and tax
withholding accounts) at any time held and other obligations at any time owing
by such Secured Party, Participant or Affiliate to or for the credit or the
account of the Loan Parties against any and all of the Obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document to
the extent such are then due and owing, although such Obligations may be
otherwise fully secured; provided that such Secured Party shall provide the Lead
Borrower with written notice promptly after its exercise of such right of
setoff. The rights of each Secured Party under this SECTION 9.08 are in addition
to other rights and remedies (including other rights of setoff) that such Credit
Party may have.  No Credit Party will, or will permit its Participant to,
exercise its rights under this SECTION 9.08 without the consent of the
Administrative Agent or the Required Lenders.  ANY AND ALL RIGHTS TO REQUIRE THE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY
SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS
SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


SECTION 9.09        Governing Law; Jurisdiction; Consent to Service of Process.


(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)        Each Loan Party agrees that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in the courts of the State
of New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Agreement hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement against a Loan Party
or its properties in the courts of any jurisdiction.


(c)        Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in a court of the
State of New York sitting in the Borough of Manhattan or any federal court
sitting therein as the Administrative Agent may elect in its sole discretion and
consents to the exclusive jurisdiction of such courts with respect to any such
action.

 
136

--------------------------------------------------------------------------------

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in SECTION 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10        WAIVER OF JURY TRIAL.


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11        Press Releases and Related Matters.


Each Borrower consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
and with the consent of the Lead Borrower, logo or trademark.  The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof.  The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.


SECTION 9.12        Headings.


Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 9.13        Interest Rate Limitation.


Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender in respect of other Revolving
Credit Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 
137

--------------------------------------------------------------------------------

 

SECTION 9.14        Additional Waivers.


(a)        The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party hereunder shall not be affected by (i) the failure of any Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this Agreement, any
other Loan Document or under Applicable Law, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Collateral Agent or any
other Secured Party.


(b)        The obligations of each Loan Party to pay the Obligations in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Obligations after the termination of all Commitments to any Loan Party under any
Loan Document), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the payment in full in cash of all the Obligations
after termination of all Commitments to any Loan Party under any Loan Document).


(c)        To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash of all the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document. The
Collateral Agent and the other Credit Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination of Commitments to any Loan Party under any Loan
Document.  Pursuant to Applicable Law, each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

 
138

--------------------------------------------------------------------------------

 

(d)        Except as otherwise specifically provided herein, each Borrower is
obligated to repay the Obligations as joint and several obligors under this
Agreement.  Upon payment by any Loan Party of any Obligations, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent indemnity
obligations for then unasserted claims) and the termination of all Commitments
to any Loan Party under any Loan Document.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Loan Party shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Credit Loans made to another Loan Party
hereunder (an "Accommodation Payment"), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Loan Party’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Loan Parties.  As of any date of
determination, the "Allocable Amount" of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan Party hereunder without (a) rendering such Loan Party
"insolvent" within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act ("UFTA") or Section 2 of the
Uniform Fraudulent Conveyance Act ("UFCA"), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.


(e)        Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party waives
all rights and defenses arising out of an election of remedies by any Credit
Party, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed such Credit
Party’s rights of subrogation and reimbursement against such Loan Party by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.  Each Loan Party waives all rights and defenses that such Loan Party
may have because the Obligations are secured by Real Estate which means, among
other things: (i) a Credit Party may collect from any Loan Party without first
foreclosing on any Real Estate or personal property Collateral pledged by a Loan
Party; (ii) if any Credit Party forecloses on any Real Estate pledged by any
Loan Party, the amount of the Obligations may be reduced only by the price for
which that Real Estate is sold at the foreclosure sale, even if the Real Estate
is worth more than the sale price; and (iii) the Credit Parties may collect
Obligations from a Loan Party even if a Credit Party, by foreclosing on any such
Real Estate, has destroyed any right any Loan Party may have to collect from the
other Loan Parties. This is an unconditional and irrevocable waiver of any
rights and defenses any Loan Party may have because the Obligations are secured
by Real Estate.  These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure.  Each Loan Party hereby absolutely, knowingly,
unconditionally, and expressly waives any and all claim, defense or benefit
arising directly or indirectly under any one or more of Sections 2787 to 2855
inclusive of the California Civil Code or any similar law of California.

 
139

--------------------------------------------------------------------------------

 

(f)         Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party waives
all rights under the provisions of Nevada Revised Statutes 40.430 to the extent
the waiver is permitted by Nevada Revised Statutes 40.495 or other Applicable
Law in order to allow the enforcement of the Obligations against each such Loan
Party prior to exercising rights against any Collateral or any other Loan Party.


(g)        Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents, and in particular as to any adverse developments with respect
thereto.  Each Loan Party hereby agrees to undertake to keep itself apprised at
all times as to the status of the business, affairs, finances, and financial
condition of each other Loan Party, and of the ability of each other Loan Party
to perform its Obligations under the Loan Documents, and in particular as to any
adverse developments with respect to any thereof.  Each Loan Party hereby
agrees, in light of the foregoing mutual covenants to inform each other, and to
keep themselves and each other informed as to such matters, that the Credit
Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations under the Loan Documents, even if such information is
adverse, and even if such information might influence the decision of one or
more of the Loan Parties to continue to be jointly and severally liable for, or
to provide Collateral for, the Obligations of one or more of the other Loan
Parties. To the fullest extent permitted by Applicable Law, each Loan Party
hereby expressly waives any duty of the Credit Parties to inform any Loan Party
of any such information.


(h)        Each of the Loan Parties hereby acknowledges and agrees that such
Person does not have any offsets, defenses, claims, or counterclaims against any
Credit Party for any actions or omissions under the Existing Credit Agreement,
and that if any such Person now has, or ever did have, any such offsets,
defenses, claims, or counterclaims against any such Credit Party for any actions
or omissions under the Existing Credit Agreement, or any of its affiliates,
officers, directors, employees, attorneys, representatives, predecessors,
successors, or permitted assigns, whether known or unknown, at law or in equity,
from the Closing Date through the Effective Date, each such Person expressly
WAIVES any such offsets, defenses, claims, or counterclaims, and each such
Person expressly RELEASES each Credit Party and its affiliates, officers,
directors, employees, attorneys, representatives, predecessors, successors, and
permitted assigns from any liability therefor.


SECTION 9.15        Confidentiality.


Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors involved with the financing (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and agree to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Laws or by any subpoena or
similar legal process (the Credit Parties’ agreeing to furnish the Lead Borrower
with notice of such process and an opportunity to contest such disclosure as
long as furnishing such notice and opportunity would not result in the Credit
Parties’ violation of Applicable Law), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and any actual or
prospective counterparty or advisors to any swap or derivative transactions
relating to the Loan Parties and the Obligations so long as such Person or any
of their Affiliates is not a competitor of any Loan Party, (g) with the consent
of the Loan Parties, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, or to the
knowledge of such Credit Party, the breach of any other Person’s obligation to
keep the information confidential, or (ii) becomes available to any Credit Party
on a nonconfidential basis from a source other than the Loan Parties, or (i) to
the extent that such Information is independently developed by such Credit
Party.  For the purposes of this Section, the term “Information” means all
information received from or on behalf of the Loan Parties or any of their
Affiliates relating to their business.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 
140

--------------------------------------------------------------------------------

 

SECTION 9.16        No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties or their
respective Affiliates has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties or any of their
respective Affiliates has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties or their
respective Affiliates has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties or their
respective Affiliates has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties and their respective Affiliates have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by Applicable Law, any claims that it
may have against each of the Credit Parties or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty.

 
141

--------------------------------------------------------------------------------

 

SECTION 9.17        Patriot Act.


Each Credit Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Credit
Party to identify such Borrower in accordance with the Act.  Each Borrower is in
compliance, in all material respects, with the Act.  No part of the proceeds of
the Revolving Credit Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


SECTION 9.18        Foreign Asset Control Regulations.


Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the "Trading With the Enemy Act") or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the "Foreign Assets Control Regulations") or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the "Executive Order") and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a "blocked person" as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such "blocked person" or in
any manner violative of any such order.

 
142

--------------------------------------------------------------------------------

 

SECTION 9.19        Intercreditor Agreement.


The Loan Parties, the Agents, the Lenders and the other Credit Parties
acknowledge that the exercise of certain of the Agents’ rights and remedies
hereunder may be subject to, and restricted by, the provisions of the
Intercreditor Agreement.  Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Agents, the Lenders and the other Credit Parties shall remain in full force and
effect.


SECTION 9.20        Florida Tax Provisions.


THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GIVEN TO EVIDENCE AN
OUT-OF-STATE LOAN AND OTHER OUT-OF-STATE CREDIT EXTENSIONS IN THE MAXIMUM AMOUNT
OF $900,000,000.  DOCUMENTARY STAMP TAXES AND NON-RECURRING INTANGIBLE TAXES ARE
BEING PAID ON THE MORTGAGES BEING RECORDED IN ORANGE, SARASOTA, HILLSBOROUGH,
AND BROWARD COUNTIES OF THE STATE OF FLORIDA IN ACCORDANCE WITH APPLICABLE LAW.
RULE 12B-4.053(31)(C), FLA. ADMIN. CODE, AND FLA. STAT. 199.133(2).


SECTION 9.21        Existing Credit Agreement Amended and Restated.


Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Loan Parties hereby agree that (i) the Letter of Credit Outstandings under,
and as defined in, the Existing Credit Agreement on the Effective Date shall be
Letter of Credit Outstandings hereunder, and (ii) all Obligations of the Loan
Parties under, and as defined in, the Existing Credit Agreement shall remain
outstanding, shall constitute continuing Obligations secured by the Collateral,
and this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.




[SIGNATURE PAGES FOLLOW]

 
143

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.





 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower
         
By:
/s/ Robert LaPenta
   
Name:
Robert LaPenta
   
Title:
Vice President and Treasurer
                 
THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers
         
By:
/s/ Robert LaPenta
   
Name:
Robert LaPenta
   
Title:
Vice President and Treasurer
                 
THE ENTITIES LISTED ON SCHEDULE II HERETO, as Facility Guarantors
         
By:
/s/ Robert LaPenta
   
Name:
Robert LaPenta
   
Title:
Vice President and Treasurer


 
S-1

--------------------------------------------------------------------------------

 

SCHEDULE I


Borrowers


Burlington Coat Factory Warehouse Corporation (Lead Borrower)
Burlington Coat Factory of Alabama, LLC
Burlington Coat Factory Warehouse of Anchorage, Inc.
Burlington Coat Factory of Arizona, LLC
Burlington Coat Factory of Arkansas, LLC
Baby Depot of California, LLC
Burlington Coat Factory of California, LLC
Burlington Coat Factory of San Bernardino, LLC
MJM Designer Shoes of California, LLC
Burlington Coat Factory of Colorado, LLC
Burlington Coat Factory of Connecticut, LLC
Cohoes Fashions of Connecticut, LLC
Burlington Coat Factory of Delaware, LLC
Burlington Coat Factory of Texas, L.P.
MJM Designer Shoes of Delaware, LLC
Burlington Coat Factory of Florida, LLC
MJM Designer Shoes of Florida, LLC
Burlington Coat Factory of Georgia, LLC
Burlington Coat Factory Warehouse of Atlanta, Inc.
Burlington Coat Factory of Idaho, LLC
Burlington Coat Factory of Illinois, LLC
Burlington Coat Factory Warehouse of East St. Louis, Inc.
Burlington Coat Factory of Indiana, LLC
Burlington Coat Factory of Kansas, LLC
Burlington Coat Factory of Kentucky, Inc.
Burlington Coat Factory of Louisiana, LLC
Burlington Coat Factory of Maine, LLC
Burlington Coat Factory of Maryland, LLC
Burlington Coat Factory of Massachusetts, LLC
Cohoes Fashions of Massachusetts, LLC
Burlington Coat Factory of Michigan, LLC
Burlington Coat Factory Warehouse of Detroit, Inc.
Burlington Coat Factory Warehouse of Redford, Inc.
Burlington Coat Factory Warehouse of Grand Rapids, Inc.
Burlington Coat Factory of Minnesota, LLC
Burlington Coat Factory of Missouri, LLC
Burlington Coat Factory of Nebraska, LLC
Burlington Coat Factory of Nevada, LLC
Burlington Coat Factory of New Hampshire, LLC
Burlington Coat Factory Direct Corporation
Burlington Coat Factory Warehouse of Edgewater Park, Inc.
Burlington Coat Factory of New Jersey, LLC
Burlington Coat Factory Warehouse of New Jersey, Inc.
Cohoes Fashions of New Jersey, LLC
MJM Designer Shoes of Moorestown, Inc.

 

--------------------------------------------------------------------------------

 

MJM Designer Shoes of New Jersey, LLC
Super Baby Depot of Moorestown, Inc.
Burlington Coat Factory of New Mexico, LLC
Burlington Coat Factory of New York, LLC
Georgetown Fashions Inc.
Monroe G. Milstein, Inc.
Cohoes Fashions of New York, LLC
MJM Designer Shoes of New York, LLC
Burlington Coat Factory of North Carolina, LLC
Burlington Coat Factory of North Dakota, LLC
Burlington Coat Factory of Ohio, LLC
Burlington Coat Factory Warehouse of Cleveland, Inc.
Burlington Coat Factory of Oklahoma, LLC
Burlington Coat Factory of Oregon, LLC
Burlington Coat Factory Warehouse of Bristol, LLC
Burlington Coat Factory of Pennsylvania, LLC
Burlington Coat Factory Warehouse of Montgomeryville, Inc.
Burlington Coat Factory Warehouse of Cheltenham, Inc.
Burlington Coat Factory Warehouse of Langhorne, Inc.
Burlington Factory Warehouse of Reading, Inc.
Burlington Coat Factory Warehouse Inc.
MJM Designer Shoes of Pennsylvania, LLC
Cohoes Fashions of Cranston, Inc.
Burlington Coat Factory of South Carolina, LLC
Burlington Coat Factory Warehouse of Charleston, Inc.
Burlington Coat Factory Warehouse of Memphis, Inc.
Burlington Coat Factory Warehouse of Shelby, Inc.
Burlington Coat Factory Warehouse of Hickory Commons, Inc.
Burlington Coat Factory Warehouse of Baytown, Inc.
MJM Designer Shoes of Texas, Inc.
Burlington Coat Factory of Utah, LLC
Burlington Coat Factory of Virginia, LLC
Burlington Coat Factory of Pocono Crossing, LLC
Burlington Coat Factory Warehouse of Coliseum, Inc.
Burlington Coat Factory of Washington, LLC
Burlington Coat Factory of West Virginia, LLC
Burlington Coat Factory of Wisconsin, LLC
BCF Cards, Inc.
Burlington Coat Factory of Puerto Rico, LLC
Burlington Coat Factory of Hawaii, LLC
Burlington Coat Factory of Montana, LLC
Burlington Coat Factory of South Dakota, LLC
Burlington Coat Factory of Vermont, LLC
Burlington Coat Factory of Iowa, LLC
Burlington Coat Factory of Mississippi, LLC
Burlington Coat Factory of Rhode Island, LLC

 

--------------------------------------------------------------------------------

 

SCHEDULE II


Facility Guarantors


Burlington Coat Factory Holdings, Inc.
Burlington Coat Factory Investments Holdings, Inc.
Burlington Coat Factory Realty of Huntsville, LLC
Burlington Coat Factory Realty of Mesa, Inc.
Burlington Coat Factory Realty of Desert Sky, Inc.
Burlington Coat Factory Realty of Dublin, Inc.
Burlington Coat Factory Realty of Florin, Inc.
Burlington Coat Factory Realty of Ventura, Inc.
Burlington Coat Realty of East Windsor, Inc.
Burlington Coat Factory of Texas, Inc.
C.F.I.C. Corporation
Burlington Coat Factory Realty Corp.
Burlington Coat Factory Realty of University Square, Inc.
Burlington Coat Factory Realty of Coral Springs, Inc.
Burlington Coat Factory Realty of West Colonial, Inc.
Burlington Coat Factory Realty of Orlando, Inc.
Burlington Coat Factory Realty of Sarasota, Inc.
K&T Acquisition Corp.
Bee Ridge Plaza, LLC
Burlington Coat Factory Realty of Morrow, Inc.
Burlington Coat Realty of Gurnee, Inc.
Burlington Coat Factory Realty of Bloomingdale, Inc.
Burlington Coat Factory Realty of River Oaks, Inc.
Burlington Coat Factory Realty of Greenwood, Inc.
Burlington Coat Factory Realty of North Attleboro, Inc.
Burlington Coat Factory Realty of Des Peres, Inc.
Burlington Coat Realty of Las Vegas, Inc.
Burlington Coat Factory Realty of Edgewater Park, Inc.
Burlington Coat Factory Realty of Paramus, Inc.
Burlington Coat Factory Realty of Pinebrook, Inc.
Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.
Burlington Coat Factory Realty of Yonkers, Inc.
LC Acquisition Corp.
Burlington Coat Factory Realty of Tulsa, Inc.
Burlington Coat Factory Realty of West Mifflin, Inc.
Burlington Coat Factory Realty of Langhorne, Inc.
Burlington Coat Factory Realty of Whitehall, Inc.
Burlington Coat Factory Realty of Memphis, Inc.
Burlington Coat Realty of Plano, Inc.
Burlington Coat Realty of Houston, Inc.
Burlington Coat Factory Realty of Westmoreland, Inc.
Burlington Coat Factory Realty of Bellaire, Inc.
Burlington Coat Factory Realty of El Paso, Inc.
Burlington Coat Realty of Potomac, Inc.
Burlington Coat Factory Realty of Fairfax, Inc.

 

--------------------------------------------------------------------------------

 

Burlington Coat Factory Realty of Coliseum, Inc.
Burlington Coat Factory Realty of Franklin, Inc.

 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., As Administrative Agent, as Collateral Agent, and as
Issuing Bank
         
By:
   /s/ Roger Malouf
   
Name:
Roger Malouf
   
Title:
Vice President
         
Address:
 
100 Federal Street, 9th Floor
 
Boston, Massachusetts 02110
 
Attn:  Roger Malouf
 
Telephone: (617) 434-1446
 
Telecopy: (617) 310-2156
                 
BANK OF AMERICA, N.A., As Swingline Lender, and as a Lender
         
By:
   /s/ Roger Malouf
   
Name:
Roger Malouf
   
Title:
Vice President
         
Address:
 
100 Federal Street, 9th Floor
 
Boston, Massachusetts 02110
 
Attn:  Roger Malouf
 
Telephone: (617) 434-1446
 
Telecopy: (617) 310-2156


 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO RETAIL FINANCE, LLC, As Co-Syndication Agent, as an Issuing Bank and
as a Lender
         
By:
   /s/ Robert C Chakarian
   
Name:
Robert C Chakarian
   
Title:
Vice - President
         
Address:
 
One Boston Place, 18th Floor
 
Boston, MA  02108
         
Attn:  Robert C. Chakarian
 
Telephone: (617) 854-7230
 
Telecopy: (617) 523-4029


 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION AS SUCCESSOR BY MERGER TO NATIONAL CITY BANK, As
Issuing Bank and as a Lender
         
By:
   /s/ Kathryn Ellero
   
Name:
Kathryn Ellero
   
Title:
Vice President
         
Address:
1965 East 6th Street
     
Suite 400
     
Mail Stop B7-B321-04-1
     
Cleveland, OH 44114
         
Attn:
Kathryn Ellero
 
Telephone:
216-222-3261
 
Telecopy:
216-222-9555


 

--------------------------------------------------------------------------------

 
 

 
J.P. MORGAN SECURITIES INC., As Co-Documentation Agent
         
By:
   /s/ Kirk Stites
   
Name:
Kirk Stites
   
Title:
SVP
         
Address:
2200 Ross 9th Floor
     
Dallas TX 75201
         
Attn:
 
Telephone:
214-965-2024
 
Telecopy:
214-965-2052
                 
JPMORGAN CHASE BANK, N.A., As a Lender
         
By:
   /s/ Andrew Ray
   
Name:
Andrew Ray
   
Title:
VP
         
Address:
2200 Ross 9th Floor
     
Dallas TX 75201
                 
Attn:
   
Telephone:
214-965-2592
 
Telecopy:
214-965-2052


 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BANK OF
 
PENNSYLVANIA, As a Lender
         
By:
   /s/ Don Cmar
   
Name:
Don Cmar
   
Title:
Vice President
         
Address:
525 William Penn Place
     
M/S 153-2470
     
Pittsburgh, PA 15219
         
Attn:
Don Cmar
 
Telephone:
412-867-4218
 
Telecopy:
412-867-4744


 

--------------------------------------------------------------------------------

 
 

 
HSBC BUSINESS CREDIT (USA) INC., As a Lender
         
By:
   /s/ Kysha A. Pierre-Louis
   
Name:
Kysha A. Pierre-Louis
   
Title:
Vice President
         
Address:
452 Fifth Avenue
             
New York, NY 10018

         
Attn:
Kysha A. Pierre-Louis
 
Telephone:
212-525-2518
 
Telecopy:
212-225-2520

 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK, NATIONAL ASSOCIATION, As Senior Managing Agent and as a Lender
         
By:
   /s/ Christopher Fudge
   
Name:
Christopher Fudge
   
Title:
Officer
           
Address:  1425 Walnut Street,
   
Cincinnati OH 45040
         
Attn:
Christopher Fudge
 
Telephone:
513.632.2096
 
Telecopy:
513.632.2040


 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, As a Senior Managing Agent and as a Lender
         
By:
   /s/ David Sharp
   
Name:
David Sharp
   
Title:
Associate
         
Address:  303 Peachtree Street NW 23rd
Floor Atlanta, GA 30308
         
Attn:
David Sharp
   
Telephone: 404-813-0127
 
Telecopy: 404-813-5890


 

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE LEVERAGE FINANCE CORP., As a Lender
         
By:
   /s/ Robert R. Wallace
   
Name:
Robert R. Wallace
   
Title:
Senior Vice President
         
Address:
265 Broadhollow Road
     
Melville, N.Y. 11747
         
Attn:
Robert Wallace
 
Telephone:
(631) 531-2791
 
Telecopy:
(631) 531-2765


 

--------------------------------------------------------------------------------

 
 

 
SOVEREIGN BANK, As a Lender
         
By:
   /s/ Charles O'Donnell
   
Name:
Charles O’Donnell
   
Title:
Senior Vice President
         
Address:
Center Square
     
1500 Market St., 25th Floor
     
Mail Code 20-210-AB25
     
Philadelphia, PA 19102
         
Attn:
Charles O’Donnell
 
Telephone:
267-256-8602
 
Telecopy:
215-568-9587


 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, As a Lender
         
By:
   /s/ John D. Trott
   
Name:
John D. Trott
   
Title:
Vice President
         
Address:
340 Madison Avenue
     
New York, NY 10173
         
Attn:  John D. Trott
 
Telephone: 212.752.6079
 
Telecopy:  212.303.0060


 

--------------------------------------------------------------------------------

 
 

 
ALLIED IRISH BANKS, P.L.C., As a
 
Lender
             
By:
   /s/ Martin Chin
   
Name:
Martin Chin
   
Title:
Senior Vice President
         
By:
   /s/ Brent Phillips
   
Name:
Brent Phillips
   
Title:
Vice President
         
Address:
                 
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION, As a Senior Managing Agent and as a Lender
         
By:
   /s/ Craig Winslow
   
Name:
Craig Winslow
   
Title:
Authorized Signatory
         
Address:
                 
Attn:
 
Telephone:
 
Telecopy:
                 
GE BUSINESS FINANCIAL SERVICES, INC., As a Lender
         
By:
   /s/ Craig  Winslow
   
Name:
Craig Winslow
   
Title:
Authorized Signatory
         
Address:
                 
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
GMAC COMMERCIAL FINANCE LLC, As a Lender
       
By:
     
Name:
   
Title:
       
Address:
             
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
UBS SECURITIES LLC, As Co-Documentation Agent
         
By:
   /s/ Irja R. Otsa
   
Name:
Irja R. Otsa
   
Title:
Associate Director
         
By:
   /s/ Marie Haddad
   
Name:
Marie Haddad
   
Title:
Associate Director
         
Address:
677 Washington Blvd.
     
Stamford, CT 06901
                 
Attn:
Heidi Benalcazar
 
Telephone:
(203) 719 3158
 
Telecopy:
(203) 719 3888
                 
UBS LOAN FINANCE LLC, As a Lender
         
By:
   /s/ Irja R. Otsa
   
Name:
Irja R. Otsa
   
Title:
Associate Director
         
By:
   /s/ Marie Haddad
   
Name:
Marie Haddad
   
Title:
Associate Director
         
Address:
677 Washington Blvd.
     
Stamford, CT 06901
                 
Attn:
Heidi Benalcazar
 
Telephone:
(203) 719 3158
 
Telecopy:
(203) 719 3888


 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A., As a Lender
       
By:
     
Name:
   
Title:
       
Address:
             
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
UPS CAPITAL CORPORATION, As a Lender
       
By:
     
Name:
   
Title:
       
Address:
             
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, As Co-Syndication Agent and as a Lender
         
By:
   /s/ Bruce Kasper
   
Name:
Bruce Kasper
   
Title:
Attorney in Fact
         
Address:
599 Lexington Ave.
     
NY NY 10022
                 
Attn:
   
Telephone:
202 935 2215
 
Telecopy:
 


 

--------------------------------------------------------------------------------

 
 

 
GULF STREAM COMPASS CLO, As a Lender
       
By:
     
Name:
   
Title:
       
Address:
             
Attn:
 
Telephone:
 
Telecopy:


 

--------------------------------------------------------------------------------

 
 

 
ISRAEL DISCOUNT BANK OF NEW YORK, As a Lender
       
By:
     
Name:
   
Title:
             
By:
     
Name:
   
Title:
       
Address:
             
Attn:
 
Telephone:
 
Telecopy:

 
 

--------------------------------------------------------------------------------